Exhibit 10.1
          RESTATEMENT AGREEMENT, dated as of May 4, 2011 (this “Restatement
Agreement”), to the Credit Agreement, dated as of November 17, 2006 (as amended
and in effect immediately prior to the Restatement Effective Date, the “Original
Credit Agreement”) by and among HCA Inc., a Delaware corporation (“HCA” or the
“Parent Borrower”), HCA UK CAPITAL LIMITED, a limited liability company (company
no. 04779021) formed under the laws of England and Wales (the “European
Subsidiary Borrower” and together with the Parent Borrower, the “Borrowers” and
each a “Borrower”), the LENDERS party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent (the
“Collateral Agent”).
          WHEREAS, the Borrowers have requested, and the Lenders party hereto,
which constitute the Required Lenders, have agreed, upon the terms and subject
to the conditions set forth herein, that the Original Credit Agreement be
amended and restated as provided herein; and
          NOW, THEREFORE, in consideration of the promises and mutual agreements
herein contained, the Borrowers, the Lenders party hereto and the Administrative
Agent hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Restated Credit
Agreement (as defined below), except that the defined terms “Lender” and
“Required Lenders” shall have the meaning given to such terms by the Original
Credit Agreement.
          SECTION 2. Amendment and Restatement of the Original Credit Agreement.
The Credit Agreement is hereby amended and restated to read in its entirety as
set forth in Exhibit A hereto (the “Restated Credit Agreement”). The portion, if
any, of each Lender’s Tranche A-1 Term Loans (as defined in the Original Credit
Agreement) or Tranche B-1 Term Loans (as defined in the Original Credit
Agreement), as applicable that such Lender has indicated on its signature page
to this Restatement Agreement that such Lender wishes to convert to Tranche A-2
Term Loans or Tranche B-3 Term Loans, as applicable, shall, subject to the
definition of “Tranche A-2 Converted Amount” and “Tranche B-3 Converted Amount”
set forth in the Restated Credit Agreement, be converted to Tranche A-2 Term
Loans and Tranche B-3 Term Loans, respectively, in an amount equal to such
Lenders Tranche A-2 Converted Amount and Tranche B-3 Converted Amount and
otherwise in accordance with Section 2.1 of the Restated Credit Agreement.
          SECTION 3. Credit Document Amendments. The Required Lenders hereby
consent to the amendments to the Security Documents contemplated by the Restated
Credit Agreement.
          SECTION 4. Effectiveness; Counterparts; Amendments. This Restatement
Agreement shall become effective when counterparts hereof which, when taken
together, bear the signatures of each of the Borrowers, the Administrative Agent
and the Required Lenders shall have been received by the Administrative Agent.
This Restatement Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Restatement Agreement by facsimile or other electronic transmission
shall

 



--------------------------------------------------------------------------------



 



          be effective as delivery of a manually executed counterpart of this
Restatement Agreement.
          SECTION 5. No Novation. The execution and delivery of this Restatement
Agreement and the effectiveness shall not act as a novation of the Original
Credit Agreement and, shall not serve to discharge or release any Obligation or
Lien under the Credit Documents or to forgive the payment of any amount owing
thereunder. This Restatement Agreement shall be a Credit Document for all
purposes of the Restated Credit Agreement. Each Credit Party hereby confirms
that its obligations under each Security Document executed under the Original
Credit Agreement shall continue to apply to the European Obligations (in the
case of the European Credit Parties) or all Obligations (in the case of the U.S.
Credit Parties) under the Restated Credit Agreement.
          SECTION 6. Applicable Law; Waiver of Jury Trial.
          (A) THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          (B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS RESTATEMENT
AGREEMENT AND FOR ANY COUNTERCLAIM HEREIN.
          SECTION 7. Headings. The Section headings used herein are for
convenience of reference only, are not part of this Restatement Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Restatement Agreement.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Restatement
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

            HCA INC., as Parent Borrower
      By:   /s/ David G. Anderson         Name:   David G. Anderson       
Title:   Sr. Vice President, Finance and Treasurer        HCA UK CAPITAL
LIMITED, as European Subsidiary
Borrower
      By:   /s/ James M. Petkas         Name:   James M. Petkas        Title:  
Group Chief Financial Officer        Each of the U.S. GUARANTORS listed on
Schedule
I hereto
      By:   /s/ John M. Franck II         Name:   John M. Franck II       
Title:   Vice President and Assistant Secretary     

[HCA — Cash Flow Restatement Agreement]





--------------------------------------------------------------------------------



 



                     
EXECUTED by
    )              
 
                   
HCA UK HOLDINGS LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA UK CAPITAL LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA UK SERVICES LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA INTERNATIONAL
    )              
HOLDINGS LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA UK INVESTMENTS
    )              
LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   

[HCA — Cash Flow Restatement Agreement]





--------------------------------------------------------------------------------



 



                     
EXECUTED by
    )              
THE HARLEY STREET
    )              
CANCER CLINIC LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA INTERNATIONAL
    )              
LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA UK LIMITED
    )     Director   /s/ James M. Petkas
 
   
acting by
    )              
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
ST MARTINS LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
ST MARTINS HEALTHCARE
    )              
LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   
 
                   
EXECUTED by
    )              
HCA STAFFING LIMITED
acting by
    )
)     Director   /s/ James M. Petkas
 
   
as a European Guarantor
    )
)     Witness:   /s/ Michael Neeb
 
   

[HCA — Cash Flow Restatement Agreement]





--------------------------------------------------------------------------------



 



         
EXECUTED by
    )  
LA TOUR FINANCE LIMITED PARTNERSHIP
    )  
acting by
    )  
HCA SWITZERLAND HOLDING GmbH, general
       
partner acting by
       

          /s/ John M. Franck II       John M. Franck II, Manager           

acting under the authority of the company
[HCA — Cash Flow Restatement Agreement]





--------------------------------------------------------------------------------



 



Schedule I
to the Restatement Agreement

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
American Medicorp Development Co.
           
Bay Hospital, Inc.
           
Brigham City Community Hospital, Inc.
           
Brookwood Medical Center of Gulfport, Inc.
           
Capital Division, Inc.
           
Centerpoint Medical Center of Independence, LLC
           
Central Florida Regional Hospital, Inc.
           
Central Shared Services, LLC
           
Central Tennessee Hospital Corporation
           
CHCA Bayshore, L.P.
  *        
CHCA Conroe, L.P.
  *        
CHCA Mainland, L.P.
  *        
CHCA West Houston, L.P.
  *        
CHCA Woman’s Hospital, L.P.
  *        
Chippenham & Johnston-Willis Hospitals, Inc.
           
CMS GP, LLC
           
Colorado Health Systems, Inc.
           
Columbia ASC Management, L.P.
  *        
Columbia Jacksonville Healthcare System, Inc.
           
Columbia LaGrange Hospital, Inc.
           
Columbia Medical Center of Arlington Subsidiary, L.P.
  *        
Columbia Medical Center of Denton Subsidiary, L.P.
  *        
Columbia Medical Center of Las Colinas, Inc.
           
Columbia Medical Center of Lewisville Subsidiary, L.P.
  *        
Columbia Medical Center of McKinney Subsidiary, L.P.
  *        
Columbia Medical Center of Plano Subsidiary, L.P.
  *        
Columbia North Hills Hospital Subsidiary, L.P.
  *        
Columbia Ogden Medical Center, Inc.
           
Columbia Parkersburg Healthcare System, LLC
           
Columbia Plaza Medical Center of Fort Worth Subsidiary, L.P.
  *        
Columbia Polk General Hospital, Inc.
           
Columbia Rio Grande Healthcare, L.P.
  *        
Columbia Riverside, Inc.
           
Columbia Valley Healthcare System, L.P.
  *        
Columbia/Alleghany Regional Hospital, Incorporated
           
Columbia/HCA John Randolph, Inc.
           
Columbine Psychiatric Center, Inc.
           





--------------------------------------------------------------------------------



 



                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Columbus Cardiology, Inc.
           
Conroe Hospital Corporation
           
Dallas/Ft. Worth Physician, LLC
           
Dauterive Hospital Corporation
           
Dublin Community Hospital, LLC
           
Eastern Idaho Health Services, Inc.
           
Edward White Hospital, Inc.
           
El Paso Surgicenter, Inc.
           
Encino Hospital Corporation, Inc.
           
EP Health, LLC
           
Fairview Park GP, LLC
           
Fairview Park, Limited Partnership
  *        
Frankfort Hospital, Inc.
           
Galen Property, LLC
           
Good Samaritan Hospital, L.P.
  *        
Goppert-Trinity Family Care, LLC
           
GPCH-GP, Inc.
           
Grand Strand Regional Medical Center, LLC
           
Green Oaks Hospital Subsidiary, L.P.
  *        
Greenview Hospital, Inc.
           
HCA — IT&S Field Operations, Inc.
           
HCA — IT&S Inventory Management, Inc.
           
HCA Central Group, Inc.
           
HCA Health Services of Florida, Inc.
           
HCA Health Services of Louisiana, Inc.
           
HCA Health Services of Oklahoma, Inc.
           
HCA Health Services of Tennessee, Inc.
           
HCA Health Services of Virginia, Inc.
           
HCA Management Services, L.P.
  *        
HCA Realty, Inc.
           
HD&S Corp. Successor, Inc.
           
Health Midwest Office Facilities Corporation
           
Health Midwest Ventures Group, Inc.
           
HTI MOB, LLC
      *    
Hendersonville Hospital Corporation
           
Hospital Corporation of Tennessee
           
Hospital Corporation of Utah
           
Hospital Development Properties, Inc.
           
HSS Holdco, LLC
           
HSS Systems VA, LLC
           
HSS Systems, LLC
           
HSS Virginia, L.P.
  *        
HTI Memorial Hospital Corporation
           
Integrated Regional Lab, LLC
           





--------------------------------------------------------------------------------



 



                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Integrated Regional Laboratories, LLP
  *        
JFK Medical Center Limited Partnership
  *        
KPH-Consolidation, Inc.
           
Lakeland Medical Center, LLC
           
Lakeview Medical Center, LLC
           
Largo Medical Center, Inc.
           
Las Vegas Surgicare, Inc.
           
Lawnwood Medical Center, Inc.
           
Lewis-Gale Hospital, Incorporated
           
Lewis-Gale Medical Center, LLC
           
Lewis-Gale Physicians, LLC
           
Los Robles Regional Medical Center
           
Management Services Holdings, Inc.
           
Marietta Surgical Center, Inc.
           
Marion Community Hospital, Inc.
           
MCA Investment Company
           
Medical Centers of Oklahoma, LLC
           
Medical Office Buildings of Kansas, LLC
           
Memorial Healthcare Group, Inc.
           
Midwest Division — ACH, LLC
           
Midwest Division — LRHC, LLC
           
Midwest Division — LSH, LLC
           
Midwest Division — MCI, LLC
           
Midwest Division — MMC, LLC
           
Midwest Division — OPRMC, LLC
           
Midwest Division — PFC, LLC
           
Midwest Division — RBH, LLC
           
Midwest Division — RMC, LLC
           
Midwest Division — RPC, LLC
           
Midwest Holdings, Inc.
           
Montgomery Regional Hospital, Inc.
           
Mountain View Hospital, Inc.
           
Nashville Shared Services General Partnership
  *        
National Patient Account Services, Inc.
           
New Port Richey Hospital, Inc.
           
New Rose Holding Company, Inc.
           
North Florida Immediate Care Center, Inc.
           
North Florida Regional Medical Center, Inc.
           
Northern Utah Healthcare Corporation
           
Northern Virginia Community Hospital, LLC
           
Northlake Medical Center, LLC
           
Notami Hospitals of Louisiana, Inc.
           
Notami Hospitals, LLC
           
Okaloosa Hospital, Inc.
           





--------------------------------------------------------------------------------



 



                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Okeechobee Hospital, Inc.
           
Outpatient Cardiovascular Center of Central Florida, LLC
           
Palms West Hospital Limited Partnership
  *        
Palmyra Park Hospital, Inc.
           
Pasadena Bayshore Hospital, Inc.
           
Plantation General Hospital, L.P.
  *        
Pulaski Community Hospital, Inc.
           
Redmond Park Hospital, LLC
           
Redmond Physician Practice Company
           
Regional Health System of Acadiana, LLC, The
           
Reston Hospital Center, LLC
           
Retreat Hospital, LLC
           
Rio Grande Regional Hospital, Inc.
           
Riverside Healthcare System, L.P.
  *        
Riverside Hospital, Inc.
           
Samaritan, LLC
           
San Jose Healthcare System, LP
  *        
San Jose Hospital, L.P.
  *        
San Jose Medical Center, LLC
           
San Jose, LLC
           
Sarasota Doctors Hospital, Inc.
           
SJMC, LLC
           
Southern Hills Medical Center, LLC
           
Spotsylvania Medical Center, Inc.
           
Spring Branch Medical Center, Inc.
           
Spring Hill Hospital, Inc.
           
St. Mark’s Lone Peak Hospital, Inc.
           
Sun City Hospital, Inc.
           
Sunrise Mountainview Hospital, Inc.
           
Surgicare of Brandon, Inc.
           
Surgicare of Florida, Inc.
           
Surgicare of Houston Women’s, Inc.
           
Surgicare of Manatee, Inc.
           
Surgicare of New Port Richey, Inc.
           
Surgicare of Palms West, LLC
           
Surgicare of Riverside, LLC
          *
Tallahassee Medical Center, Inc.
           
TCMC Madison-Portland, Inc.
           
Terre Haute Hospital GP, Inc.
           
Terre Haute Hospital Holdings, Inc.
           
Terre Haute MOB, L.P.
  *        
Terre Haute Regional Hospital, L.P.
  *        
Timpanogos Regional Medical Services, Inc.
           
Trident Medical Center, LLC
           





--------------------------------------------------------------------------------



 



                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Utah Medco, LLC
           
VH Holdco, Inc.
           
VH Holdings, Inc.
           
Virginia Psychiatric Company, Inc.
           
W & C Hospital, Inc.
           
Walterboro Community Hospital, Inc.
           
Wesley Medical Center, LLC
           
West Florida Regional Medical Center, Inc.
           
West Valley Medical Center, Inc.
           
Western Plains Capital, Inc.
           
WHMC, Inc.
           
Woman’s Hospital of Texas, Incorporated
           





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A, as Administrative Agent
and Collateral Agent
      By:   /s/ Garrett Carpenter         Name:   Garrett Carpenter       
Title:   Director     

[ADDITIONAL LENDER SIGNATURES OMITTED]
Signature Page — Restatement Agreement





--------------------------------------------------------------------------------



 



EXHIBIT A





--------------------------------------------------------------------------------



 



     
 
 
Published CUSIP No.:
$13,550,000,000
€1,000,000,000
CREDIT AGREEMENT
Dated as of November 17, 2006
and Amended and Restated as of May 4, 2011
among
HCA INC.,
as the Parent Borrower,
HCA UK CAPITAL LIMITED,
as the European Subsidiary Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender
and Letter of Credit Issuer,
JPMORGAN CHASE BANK, N.A.
and
CITICORP NORTH AMERICA, INC.,
as Co-Syndication Agents,
and
MERRILL LYNCH CAPITAL CORPORATION,
as Documentation Agent


 
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Bookrunners,
DEUTSCHE BANK SECURITIES INC.
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Bookrunners
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS, INC.
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Bookrunners for the Amendment and Restatement
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Definitions
    1  
1.1. Defined Terms
    1  
1.2. Other Interpretive Provisions
    66  
1.3. Accounting Terms
    67  
1.4. Rounding
    67  
1.5. References to Agreements, Laws, Etc.
    67  
1.6. Exchange Rates
    67  
1.7. Reserve Amounts
    68  
 
       
SECTION 2. Amount and Terms of Credit
    68  
2.1. Effect of Restatement on Loans and Letters of Credit under the Original
Credit Agreement
    68  
2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings
    71  
2.3. Notice of Borrowing
    71  
2.4. Disbursement of Funds
    73  
2.5. Repayment of Loans; Evidence of Debt
    73  
2.6. Conversions and Continuations
    77  
2.7. Pro Rata Borrowings
    78  
2.8. Interest
    79  
2.9. Interest Periods
    80  
2.10. Increased Costs, Illegality, Etc.
    81  
2.11. Compensation
    83  
2.12. Change of Lending Office
    84  
2.13. Notice of Certain Costs
    84  
2.14. Incremental Facilities
    84  
 
       
SECTION 3. Letters of Credit
    91  
3.1. Letters of Credit
    91  
3.2. Letter of Credit Requests
    93  
3.3. Letter of Credit Participations
    95  
3.4. Agreement to Repay Letter of Credit Drawings
    97  
3.5. Increased Costs
    98  
3.6. New or Successor Letter of Credit Issuer
    99  
3.7. Role of Letter of Credit Issuer
    100  
3.8. Cash Collateral
    101  
3.9. Applicability of ISP and UCP
    102  
3.10. Conflict with Issuer Documents
    102  
3.11. Letters of Credit Issued for Restricted Subsidiaries
    102  
 
       
SECTION 4. Fees; Commitments
    102  
4.1. Fees
    102  
4.2. Voluntary Reduction of Revolving Credit Commitments
    105  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.3. Mandatory Termination of Commitments
    106  
 
       
SECTION 5. Payments
    106  
5.1. Voluntary Prepayments
    106  
5.2. Mandatory Prepayments
    107  
5.3. Method and Place of Payment
    111  
5.4. Net Payments
    111  
5.5. Computations of Interest and Fees
    116  
5.6. Limit on Rate of Interest
    116  
 
       
SECTION 6. Conditions Precedent to Restatement Effective Date
    117  
6.1. Restatement Agreement
    117  
6.2. Legal Opinions
    117  
6.3. [Reserved]
    117  
6.4. Fees
    117  
6.5. Representations and Warranties and Absence of Default
    118  
6.6. Flood Regulation Compliance
    118  
 
       
SECTION 7. Conditions Precedent to All Credit Events
    118  
7.1. No Default; Representations and Warranties
    118  
7.2. Notice of Borrowing; Letter of Credit Request
    118  
 
       
SECTION 8. Representations, Warranties and Agreements
    119  
8.1. Corporate Status
    119  
8.2. Corporate Power and Authority
    119  
8.3. No Violation
    119  
8.4. Litigation
    120  
8.5. Margin Regulations
    120  
8.6. Governmental Approvals
    120  
8.7. Investment Company Act
    120  
8.8. True and Complete Disclosure
    120  
8.9. Financial Condition; Financial Statements
    120  
8.10. Tax Matters
    121  
8.11. Compliance with ERISA
    121  
8.12. Subsidiaries
    122  
8.13. Intellectual Property
    122  
8.14. Environmental Laws
    122  
8.15. Properties
    122  
8.16. Solvency
    123  
 
       
SECTION 9. Affirmative Covenants
    123  
9.1. Information Covenants
    123  
9.2. Books, Records and Inspections
    127  
9.3. Maintenance of Insurance
    127  
9.4. Payment of Taxes
    127  
9.5. Consolidated Corporate Franchises
    128  
9.6. Compliance with Statutes, Regulations, Etc.
    128  

-ii-



--------------------------------------------------------------------------------



 



              Page  
9.7. ERISA
    128  
9.8. Maintenance of Properties
    129  
9.9. Transactions with Affiliates
    129  
9.10. End of Fiscal Years; Fiscal Quarters
    130  
9.11. Additional Guarantors and Grantors
    130  
9.12. Pledge of Additional Stock and Evidence of Indebtedness
    130  
9.13. Use of Proceeds
    131  
9.14. Further Assurances
    131  
 
       
SECTION 10. Negative Covenants
    133  
10.1. Limitation on Indebtedness
    134  
10.2. Limitation on Liens
    141  
10.3. Limitation on Fundamental Changes
    145  
10.4. Limitation on Sale of Assets
    148  
10.5. Limitation on Investments
    151  
10.6. Limitation on Dividends
    154  
10.7. Limitations on Sale Leasebacks
    156  
10.8. Consolidated Total Debt to Consolidated EBITDA Ratio
    156  
10.9. Changes in Business
    156  
10.10. 1993 Indenture Restricted Subsidiaries
    156  
10.11. No Impairment of Mortgages on Principal Properties
    156  
 
       
SECTION 11. Events of Default
    157  
11.1. Payments
    157  
11.2. Representations, Etc.
    157  
11.3. Covenants
    157  
11.4. Default Under Other Agreements
    157  
11.5. Bankruptcy, Etc.
    157  
11.6. ERISA
    158  
11.7. Guarantee
    158  
11.8. Pledge Agreement
    159  
11.9. Security Agreement
    159  
11.10. Mortgages
    159  
11.11. Judgments
    159  
11.12. Change of Control
    159  
 
       
SECTION 12. Investors’ Right to Cure
    161  
 
       
SECTION 13. The Agents
    161  
13.1. Appointment
    161  
13.2. Delegation of Duties
    162  
13.3. Exculpatory Provisions
    162  
13.4. Reliance by Agents
    163  
13.5. Notice of Default
    163  
13.6. Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
    163  

-iii-



--------------------------------------------------------------------------------



 



              Page  
13.7. Indemnification
    164  
13.8. Administrative Agent in its Individual Capacity
    164  
13.9. Successor Agents
    165  
13.10. Withholding Tax
    165  
 
       
SECTION 14. Miscellaneous
    166  
14.1. Amendments and Waivers
    166  
14.2. Notices
    169  
14.3. No Waiver; Cumulative Remedies
    169  
14.4. Survival of Representations and Warranties
    170  
14.5. Payment of Expenses
    170  
14.6. Successors and Assigns; Participations and Assignments
    171  
14.7. Replacements of Lenders under Certain Circumstances
    175  
14.8. Adjustments; Set-off
    175  
14.9. Counterparts
    176  
14.10. Severability
    176  
14.11. Integration
    176  
14.12. GOVERNING LAW
    176  
14.13. Submission to Jurisdiction; Waivers
    177  
14.14. Acknowledgments
    178  
14.15. WAIVERS OF JURY TRIAL
    178  
14.16. Confidentiality
    179  
14.17. Direct Website Communications
    179  
14.18. USA PATRIOT Act
    181  
14.19. Judgment Currency
    181  
14.20. UK Know-Your-Customer Requirements
    181  

SCHEDULES

     
Schedule 9.14(e)
  Post-Closing Actions

EXHIBITS

     
Exhibit A
  Form of Letter of Credit Request
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Joinder Agreement

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of November 17, 2006 and amended and
restated as of May 4, 2011, among HCA Inc., a Delaware corporation (“HCA” or the
“Parent Borrower”), HCA UK CAPITAL LIMITED, a limited liability company (company
no. 04779021) formed under the laws of England and Wales (the “European
Subsidiary Borrower” and together with the Parent Borrower, the “Borrowers” and
each a “Borrower”), the lending institutions from time to time parties hereto
(each a “Lender” and, collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and Letter of Credit Issuer (such terms
and each other capitalized term used but not defined in this preamble having the
meaning provided in Section 1).
          WHEREAS, the Borrowers, the Administrative Agent, Swingline Lender,
Letter of Credit Issuer and Lenders are party to that certain Credit Agreement,
dated as of November 17, 2006 (as amended and supplemented prior to the
Restatement Effective Date, the “Original Credit Agreement”);
          WHEREAS, the parties wish to amend and restate the Original Credit
Agreement in its entirety as set forth below;
          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
          SECTION 1. Definitions
          1.1. Defined Terms.
          (a) As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):
          “ABL Entity” shall mean a direct Restricted Subsidiary of a 1993
Indenture Restricted Subsidiary, substantially all of the business of which
consists of financing the acquisition or disposition of accounts receivable and
related assets.
          “ABL Facility” shall mean the Asset-Based Revolving Credit Agreement,
dated as of November 17, 2006, by and among the Parent Borrower, the subsidiary
borrowers party thereto, the lenders party thereto in their capacities as
lenders there-under, and Bank of America, as administrative agent and collateral
agent thereunder, including any guarantees, collateral documents and account
control agreements, instruments and agreements executed in connection therewith,
and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any indentures or credit
facilities or commercial paper facilities with banks or other institutional
lenders or investors that replace, refund or refinance any part of the loans,
notes, other credit facilities or commitments thereunder, including any such
replacement, refunding or refinancing facility or indenture that increases the
amount borrowable thereunder or alters the maturity thereof.
          “ABL Documents” shall mean the ABL Facility, any guarantees issued
thereunder and the collateral and security documents (and intercreditor
agreements) entered into in connection therewith.

1



--------------------------------------------------------------------------------



 



          “ABR” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the ABR due to a change in
such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate shall take effect at the opening of business on the day specified
in the public announcement of such change or on the effective date of such
change in the Federal Funds Effective Rate, respectively.
          “ABR Loan” shall mean each Loan bearing interest at the rate provided
in Section 2.8(a) and, in any event, shall (i) include all Swingline Loans and
(ii) exclude all Loans denominated in Alternative Currencies.
          “Acquired EBITDA” shall mean, with respect to (i) any Acquired Entity
or Business to the extent the aggregate consideration paid in connection with
such acquisition was at least $75,000,000 or (ii) any Converted Restricted
Subsidiary (any of the foregoing, a “Pro Forma Entity”) for any period, the
amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Parent Borrower and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in a manner
not inconsistent with GAAP.
          “Acquired Entity or Business” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”
          “Acquisition Agreement” shall mean the Agreement and Plan of Merger,
dated as of July 24, 2006, by and among HCA, Hercules Holdings and Merger Sub.
          “Additional General Intercreditor Agreement” shall mean each of
(i) the Additional General Intercreditor Agreement, dated as of April 22, 2009,
by and among the Collateral Agent, The Bank of New York Mellon, in its capacity
as junior lien collateral agent and in its capacity as trustee for the second
lien notes issued on November 17, 2006 and The Bank of New York Mellon Trust
Company, N.A., in its capacity as trustee for the second lien notes issued on
February 19, 2009, (ii) the Additional General Intercreditor Agreement, dated as
of August 11, 2009, by and among Bank of America, in its capacity as Collateral
Agent, The Bank of New York Mellon, in its capacity as junior lien collateral
agent and in its capacity as trustee for the second lien notes issued on
November 17, 2006, and The Bank of New York Mellon Trust Company, N.A., in its
capacity as trustee for the second lien notes issued on February 19, 2009,
(iii) the Additional General Intercreditor Agreement, dated as of March 10,
2010, by and among the Collateral Agent, the Bank of New York Mellon, in its
capacity as junior lien collateral agent and in its capacity as trustee for the
second lien notes issued on November 17, 2006 and (iv) any additional general
intercreditor agreement entered into by the Collateral Agent following the
Restatement Effective Date with the collateral agent or trustee for any
Indebtedness secured on a pari passu basis with the Existing Senior Second Lien
Notes which is substantially similar to the intercreditor agreements referred to
in clauses (i) and (ii) above with such changes thereto as may be reasonably
agreed to by the Collateral Agent.

2



--------------------------------------------------------------------------------



 



          “Additional Receivables Intercreditor Agreement” shall mean (i) the
Additional Receivables Intercreditor Agreement, dated as of April 22, 2009, by
and between the Receivables Collateral Agent and Bank of America, as the
Collateral Agent, (ii) the Additional Receivables Intercreditor Agreement, dated
as of August 11, 2009, by and between the Receivables Collateral Agent and Bank
of America, as the Collateral Agent, (iii) the Additional Receivables
Intercreditor Agreement, dated as of March 10, 2010, by and between the
Receivables Collateral Agent and the Collateral Agent and (iv) any additional
receivables intercreditor agreement entered into by the Collateral Agent
following the Restatement Effective Date with the Receivables Collateral Agent
in connection with the issuance of Future Secured Debt constituting First Lien
Obligations which intercreditor agreement is substantially similar to the
intercreditor agreements referred to in clauses (i) and (ii) above with such
changes thereto as may be reasonably agreed to by the Collateral Agent.
          “Adjusted Total Revolving Credit Commitment” shall mean at any time
the Total Revolving Credit Commitment less the aggregate Revolving Credit
Commitments of all Defaulting Lenders.
          “Adjusted Total Term Loan Commitment” shall mean at any time the Total
Term Loan Commitment less the New Term Loan Commitments of all Defaulting
Lenders.
          “Administrative Agent” shall mean Bank of America, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 13.
          “Administrative Agent’s Office” shall mean, with respect to any
currency, the Administrative Agent’s address and, as appropriate, account as set
forth on Schedule 14.2 of the Original Credit Agreement with respect to such
currency, or such other address or account as the Administrative Agent may from
time to time notify to the Borrowers and the Lenders.
          “Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b).
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
          “Agent Parties” shall have the meaning provided in Section 14.17(c).
          “Agents” shall mean the Administrative Agent, the Collateral Agent,
each Co-Syndication Agent, each Joint Lead Arranger and Bookrunner, each Joint
Bookrunner and the Documentation Agent.
          “Aggregate Multicurrency Exposures” shall have the meaning provided in
Section 5.2(b).

3



--------------------------------------------------------------------------------



 



          “Aggregate Revolving Credit Outstandings” shall have the meaning
provided in Section 5.2(b).
          “Agreement” shall mean this Amended and Restated Credit Agreement, as
the same may be further amended, supplemented or otherwise modified from time to
time.
          “Alternative Currency” shall mean Euro or Sterling.
          “Applicable ABR Margin” shall mean at any date, with respect to each
ABR Loan that is a Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche B-1
Term Loan, Tranche B-2 Term Loan, Tranche B-3 Term Loan, Revolving Credit Loan
or Swingline Loan, the applicable percentage per annum set forth below based
upon the Status in effect on such date:

                                                              Applicable ABR
Margin for:                                             Revolving Credit  
Revolving Credit                                             Loans and   Loans
and                                             Swingline Loans   Swingline
Loans     Tranche A-1   Tranche A-2   Tranche B-1   Tranche B-2   Tranche B-3  
prior to November   from and after Status   Term Loans   Term Loans   Term Loans
  Term Loans   Term Loans   17, 2012   November 17, 2012
Level I Status
    1.25 %     1.50 %     1.25 %     2.25 %     2.25 %     1.50 %     1.75 %
Level II Status
    1.00 %     1.50 %     1.25 %     2.25 %     2.25 %     1.25 %     1.50 %
Level III Status
    0.75 %     1.50 %     1.25 %     2.25 %     2.25 %     1.00 %     1.00 %
Level IV Status
    0.50 %     1.50 %     1.25 %     2.25 %     2.25 %     0.75 %     0.75 %
Level V Status
    0.25 %     1.50 %     1.25 %     2.25 %     2.25 %     0.50 %     N/A  

          “Applicable Amount” shall mean, at any time (the “Reference Time”), an
amount equal to (a) the sum, without duplication, of:
     (i) an amount equal to the greater of (x) zero and (y) 50% of Cumulative
Consolidated Net Income for the period from October 1, 2006 until the last day
of the then most recent fiscal quarter for which Section 9.1 Financials have
been delivered; provided that, for the purposes of Section 10.6(c)(iii) only,
the amount in this clause (i) shall only be available if the Consolidated Total
Debt to Consolidated EBITDA Ratio for the most recently ended Test Period for
which Section 9.1 Financials have been delivered is less than 6.00:1.00,
determined on a Pro Forma Basis after giving effect to any dividend or
prepayment, repurchase or redemption actually made pursuant to
Section 10.6(c)(iii); and
     (ii) the amount of any capital contributions (other than (A) the Equity
Investments, (B) any Cure Amount, (C) any amount added back in the definition of
Consolidated EBITDA pursuant to clause (a)(ix) thereof, (D) any contributions in
respect of Disqualified Equity Interests, (E) any amount applied to redeem Stock
or Stock Equivalents of the Parent Borrower pursuant to Section 10.6(a) and
(F) any amount received by the Parent Borrower in satisfaction of the
requirements of the first sentence of Section 10.7(e) of the Original Credit
Agreement) made in cash to, or any proceeds of an equity issuance received by,
the Parent Borrower from and including the Business Day immediately following
the Closing Date through and including the Reference Time, including proceeds
from the issuance of Stock or Stock Equivalents of any direct or indirect parent
of the Parent Borrower,

4



--------------------------------------------------------------------------------



 



minus (b) the sum, without duplication, of:
     (i) the aggregate amount of Investments made pursuant to
Section 10.5(g)(ii)(y) or 10.5(i)(ii)(y) following the Closing Date and prior to
the Reference Time;
     (ii) the aggregate amount of dividends pursuant to Section 10.6(c)(iii)
following the Closing Date and prior to the Reference Time; and
     (iii) the aggregate amount of prepayments, repurchases and redemptions of
Junior Indebtedness pursuant to Section 10.7(a)(i)(z) of the Original Credit
Agreement following the Closing Date and prior to the Reference Time.
          “Applicable Date” shall mean (i) with respect to any fiscal quarter
commencing on January 1 of any year, the last Business Day of April of such
year, (ii) with respect to any fiscal quarter commencing on April 1 of any year,
the last Business Day of June of such year, (iii) with respect to any fiscal
quarter commencing on July 1 of any year, the last Business Day of September of
such year and (iv) with respect to any fiscal quarter commencing on October 1 of
any year, the last Business Day of December of such year.
          “Applicable LIBOR Margin” shall mean, at any date, with respect to
each LIBOR Loan that is a Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche
B-1 Term Loan, Tranche B-2 Term Loan, Tranche B-3 Term Loan, European-1 Tranche
Term Loan or Revolving Credit Loan, the applicable percentage per annum set
forth below based upon the Status in effect on such date:

                                                                      Applicable
LIBOR Margin for:     Tranche   Tranche   Tranche   Tranche           Tranche  
        Revolving Credit     A-1   A-2   B-1   B-2   European-1   B-3  
Revolving Credit   Loans from and     Term   Term   Term   Term   Tranche Term  
Term   Loans prior to   after November 17, Status   Loans   Loans   Loans  
Loans   Loans   Loans   November 17, 2012   2012
Level I Status
    2.25 %     2.50 %     2.25 %     3.25 %     2.25 %     3.25 %     2.50 %    
2.75 %
Level II Status
    2.00 %     2.50 %     2.25 %     3.25 %     2.00 %     3.25 %     2.25 %    
2.50 %
Level III Status
    1.75 %     2.50 %     2.25 %     3.25 %     2.00 %     3.25 %     2.00 %    
2.00 %
Level IV Status
    1.50 %     2.50 %     2.25 %     3.25 %     2.00 %     3.25 %     1.75 %    
1.75 %
Level V Status
    1.25 %     2.50 %     2.25 %     3.25 %     2.00 %     3.25 %     1.50 %    
N/A  

          “Applicable Quarter” shall have the meaning provided in
Section 2.8(d).
          “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Asset Sale Prepayment Event” shall mean any Disposition of any
business units, assets or other property of the Parent Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
Disposition of any Stock or Stock Equivalents of any Subsidiary of the Parent
Borrower owned by the Parent Borrower or a Restricted Subsidiary

5



--------------------------------------------------------------------------------



 



and any issuance of Stock or Stock Equivalents by any Restricted Subsidiary).
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4 (other than transactions
permitted by Section 10.4(b)).
          “Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit B, or such other form as may be approved by
the Administrative Agent.
          “Authorized Officer” shall mean the President, the Chief Financial
Officer, the Treasurer, the Vice President-Finance or any other senior officer
of the Parent Borrower (or, if expressly used with reference to the European
Subsidiary Borrower, of the European Subsidiary Borrower (and including any
substantially equivalent officer)) designated as such in writing to the
Administrative Agent by the applicable Borrower.
          “Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).
          “Auto-Reinstatement Letter of Credit” shall have the meaning provided
in Section 3.2(d).
          “Available Commitment” shall mean an amount equal to the excess, if
any, of (a) the amount of the Total Revolving Credit Commitment over (b) the sum
of (i) the aggregate Dollar Equivalent principal amount of all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (ii) the aggregate Letters
of Credit Outstanding at such time.
          “Bain” shall mean Bain Capital Partners LLC.
          “Bank of America” shall mean Bank of America, N.A. and its successors.
          “Bankruptcy Code” shall have the meaning provided in Section 11.5.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).
          “Borrower Materials” shall have the meaning provided in
Section 14.17(b).
          “Borrowers” shall have the meaning provided in the preamble to this
Agreement.
          “Borrowing” shall mean and include (a) the incurrence of Swingline
Loans from the Swingline Lender on a given date, (b) each Borrowing of Term
Loans outstanding under the Original Credit Agreement on the Restatement
Effective Date, the Borrowings resulting from the conversion to Tranche A-2 Term
Loans and Tranche B-3 Term Loans on the Restatement Effective Date (and each
Borrowing resulting from conversions on a given date after the Restatement
Effective Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of LIBOR Revolving Credit
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to

6



--------------------------------------------------------------------------------



 



Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Revolving Credit Loans).
          “Business Day” shall mean any day excluding Saturday, Sunday and any
day that in the jurisdiction where the Administrative Agent’s Office for Loans
in Dollars is located shall be a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided, however,
     (a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;
     (b) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day;
     (c) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Sterling, such day shall be a day on which dealings in deposits
in Sterling are conducted by and between banks in the London interbank market;
and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in Sterling in respect of a LIBOR Loan denominated in Sterling, or any
other dealings in Sterling to be carried out pursuant to this Agreement in
respect of any such LIBOR Loan (other than any interest rate settings), such day
shall be a day on which banks are open for foreign exchange business in London.
          “Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events all amounts expended or capitalized under Capital Leases) by the
Parent Borrower and the Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures
on a consolidated statement of cash flows of the Parent Borrower and its
Subsidiaries.
          “Capital Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person.
          “Capitalized Lease Obligations” shall mean, as applied to any Person,
all obligations under Capital Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities in
accordance with GAAP.
          “Cash Collateralize” shall have the meaning provided in
Section 3.8(d).

7



--------------------------------------------------------------------------------



 



          “Cash Management Agreement” shall mean any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.
          “Cash Management Bank” shall mean any Person that, either (x) at the
time it enters into a Cash Management Agreement or (y) on the Closing Date or
the Restatement Effective Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
          “Casualty Event” shall mean, with respect to any property of any
Person, any loss of or damage to, or any condemnation or other taking by a
Governmental Authority of, such property for which such Person or any of its
Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation.
          “Change in Law” shall mean (a) the adoption of any law, treaty, order,
policy, rule or regulation after the Closing Date, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) any guideline, request or directive issued or made after the Closing Date by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law) that requires compliance by a Lender.
          “Change of Control” shall mean and be deemed to have occurred if
(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 of the
Securities Exchange Act of 1934, as amended), other than the combination of the
Sponsors, the Frist Shareholders and the Management Investors, shall have
acquired beneficial ownership of 35% or more on a fully diluted basis of the
voting power of the Voting Stock of the Parent Borrower and the combination of
the Sponsors, the Frist Shareholders and the Management Investors shall own,
directly or indirectly, less than such person or “group” on a fully diluted
basis of the Voting Stock of the Parent Borrower; or (b) Continuing Directors
shall not constitute at least a majority of the board of directors of the Parent
Borrower; or (c) at any time, a Change of Control (as defined in the Initial
Senior Second Lien Notes Indenture or any agreement governing Subordinated
Indebtedness) shall have occurred or (d) the Parent Borrower shall cease to
directly own 100% of the Stock and Stock Equivalents of Healthtrust; provided
that no Change of Control shall be deemed to have occurred under this clause (d)
solely as a result of the preferred Stock of Healthtrust that is owned by
Columbia—SDH and Epic Properties continuing to be owned by such entities so long
as Columbia—SDH and Epic Properties are direct or indirect wholly-owned
Subsidiaries of Healthtrust.
          “Class”, when used in reference to any Loan or Borrowing, shall refer
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Credit Loans, New Revolving Loans, Tranche A-1 Term Loans, Tranche A-2 Term
Loans, Tranche B-1 Term Loans, Tranche B-2 Term Loans, Tranche B-3 Term Loans,
European-1 Tranche Term Loans, New Term Loans (of the same Series), Extended
Term Loans (of the same Extension Series), Replacement Revolving Credit Loans
(made pursuant to the same Replacement Revolving Credit Series of Replacement
Revolving Credit Commitments) or Swingline Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, a Replacement Revolving Credit Commitment

8



--------------------------------------------------------------------------------



 



(of the same Replacement Revolving Credit Series) or a New Term Loan Commitment
(of the same Series).
          “Closing Date” shall mean November 17, 2006.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the Closing
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean the U.S. Collateral and the European
Collateral, collectively.
          “Collateral Agent” shall mean, with respect to references to such term
in this Agreement and the European Security Documents, Bank of America, in its
capacity as collateral agent for the Lenders under this Agreement in accordance
with the terms of this Agreement, and with respect to references to such term in
the U.S. Security Documents, Bank of America, in its capacity as collateral
agent for the First Lien Secured Parties under the U.S. Security Documents in
accordance with the terms of the U.S. Security Documents, or any successor
collateral agent pursuant to any such document.
          “Columbia—SDH” shall mean Columbia—SDH Holdings, Inc., a Delaware
corporation.
          “Commitment Fee” shall have the meaning provided in Section 4.1(a).
          “Commitment Fee Payment” shall have the meaning provided in
Section 4.1(a).
          “Commitment Fee Gross-Up Date” shall have the meaning provided in
Section 4.1(a).
          “Commitment Fee Rate” shall mean, with respect to the Available
Commitment on any day, the rate per annum set forth below opposite the Status in
effect on such day:

                      Commitment Fee Rate   Commitment Fee Rate from     prior
to November 17,   and after November 17, Status   2012   2012
Level I Status
    0.50 %     0.50 %
Level II Status
    0.50 %     0.375 %
Level III Status
    0.375 %     0.375 %
Level IV Status
    0.375 %     0.375 %
Level V Status
    0.375 %     N/A  

          “Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Replacement Revolving
Credit Commitment and New Term Loan Commitment.
          “Communications” shall have the meaning provided in Section 14.17(a).

9



--------------------------------------------------------------------------------



 



          “Confidential Healthcare Information” shall have the meaning provided
in Section 9.2.
          “Confidential Information” shall have the meaning provided in
Section 14.16.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Parent Borrower dated August 2006, the
Confidential Information Memorandum of the Parent Borrower dated September 2006,
in each case delivered to the Lenders in connection with this Agreement, and the
Confidential Information Memorandum of the Parent Borrower dated October 2006;
provided that in the event and to the extent of any inconsistencies between or
among any of the foregoing, “Confidential Information Memorandum” shall refer to
the most recent thereof.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, plus:
     (a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
the Parent Borrower and the Restricted Subsidiaries for such period:
     (i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income (other than interest income of HCI) and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities,
     (ii) provision for taxes based on income, profits or capital, including
federal, foreign state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period, including any penalties
and interest relating to any tax examinations,
     (iii) depreciation and amortization,
     (iv) Non-Cash Charges,
     (v) extraordinary losses, unusual or non-recurring charges, severance
costs, relocation costs, integration and facilities opening costs, signing
costs, retention or completion bonuses, transition costs and costs from
curtailments or modifications to pension and post-retirement employee benefit
plans,
     (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure and/or consolidation of facilities),
     (vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period to
Consolidated Net Income,

10



--------------------------------------------------------------------------------



 



     (viii) the amount of management, monitoring, consulting and advisory fees,
including fees paid in connection with the termination of agreements to provide
such services, and related expenses paid to the Sponsors,
     (ix) any costs or expenses pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the Parent
Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
(other than Disqualified Equity Interests) of the Parent Borrower (provided such
capital contributions are not included in the Cure Amount and have not been
applied to increase the “Applicable Amount” pursuant to clause (ii) of the
definition thereof),
     (x) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as a result of specified actions taken by the Parent
Borrower and its Restricted Subsidiaries prior to such date of determination
(calculated on a Pro Forma Basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions, provided that (A) such cost savings are
reasonably identifiable and factually supportable, (B) no cost savings shall be
added pursuant to this clause (x) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (vi) above
with respect to such period and (C) the aggregate amount of cost savings added
pursuant to this clause (x) shall not exceed $200,000,000 for any period
consisting of four consecutive quarters,
     (xi) to the extent covered by insurance and actually reimbursed, or, so
long as the Parent Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption, and
     (xii) the amount of losses on Dispositions of receivables and related
assets in connection with any Permitted Receivables Financing,
less
     (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
     (i) extraordinary gains and unusual or non-recurring gains,
     (ii) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period),

11



--------------------------------------------------------------------------------



 



     (iii) gains on asset sales (other than asset sales in the ordinary course
of business), and
     (iv) any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments,
in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP; provided that
     (i) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness or intercompany
balances (including the net loss or gain resulting from Hedge Agreements for
currency exchange risk),
     (ii) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133,
     (iii) there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by the Parent Borrower or any Restricted Subsidiary
during such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired) to the extent not subsequently
sold, transferred, abandoned or otherwise disposed by the Parent Borrower or
such Restricted Subsidiary (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) other
than for purposes of determining the Applicable Amount, the Applicable ABR
Margin, the Applicable LIBOR Margin and the Commitment Fee Rate, an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the Lenders and
the Administrative Agent, and
     (iv) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), and the Disposed EBITDA of
any Restricted Subsidiary that is converted into an Unrestricted Subsidiary
during such period (each, a “Converted Unrestricted Subsidiary”) based on the
actual Disposed EBITDA of such Sold Entity or Business or Converted Restricted

12



--------------------------------------------------------------------------------



 



Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition or conversion).
          “Consolidated EBITDA to Consolidated Interest Expense Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated EBITDA for
the relevant Test Period to (b) Consolidated Interest Expense for such Test
Period.
          “Consolidated First Lien Debt” shall mean Consolidated Total Debt
secured by a Lien on any assets of the Parent Borrower or any of its Restricted
Subsidiaries (other than (i) a Lien ranking junior to the Lien securing the
Obligations on a basis at least as substantially favorable to the Lenders as the
basis on which the Liens securing the Existing Senior Second Lien Notes ranks
junior to the Lien securing the Obligations and (ii) Liens on assets not
constituting Collateral permitted pursuant to Section 10.2).
          “Consolidated First Lien Debt to Consolidated EBITDA Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated First Lien
Debt as of such date to (b) Consolidated EBITDA for the Test Period then last
ended for which Section 9.1 Financials have been delivered.
          “Consolidated Interest Expense” shall mean, for any period, the sum of
(i) the cash interest expense including that attributable to Capital Leases in
accordance with GAAP (provided that any payment of cash interest pursuant to
Section 10.6(e) on the required date of determination of Consolidated Interest
Expense for any purpose under this Agreement shall be added to Consolidated
Interest Expense for the period for which such determination is being made), net
of cash interest income (other than interest income of HCI), of Holdings, the
Parent Borrower and the Restricted Subsidiaries on a consolidated basis in
accordance with GAAP with respect to all outstanding Indebtedness of Holdings,
the Parent Borrower and the Restricted Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements (other than
currency swap agreements, currency future or option contracts and other similar
agreements) and (ii) any cash payments made during such period in respect of
obligations referred to in clause (b) below relating to Funded Debt that were
amortized or accrued in a previous period (other than any such obligations
resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with the Transaction or any
Permitted Acquisition), but excluding, however, (a) amortization of deferred
financing costs and any other amounts of non-cash interest, (b) the accretion or
accrual of discounted liabilities during such period, and (c) all non-recurring
cash interest expense consisting of liquidated damages for failure to timely
comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP and excluding, for
the avoidance of doubt, any interest in respect of items excluded from
Indebtedness in the proviso to the definition thereof, provided that (a) except
as provided in clause (b) below, there shall be excluded from Consolidated
Interest Expense for any period the cash interest expense (or cash interest
income) of all Unrestricted Subsidiaries for such period to the extent otherwise
included in Consolidated Interest Expense, (b) there shall be included in
determining Consolidated Interest Expense for any period the cash interest
expense (or income) of any Acquired Entity or Business acquired during such
period to the extent the aggregate consideration paid in connection with the
applicable acquisition was at least $75,000,000 and of any Converted Restricted
Subsidiary converted during

13



--------------------------------------------------------------------------------



 



such period, in each case based on the cash interest expense (or income) of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or prepaid in connection with any
such acquisition or conversion had been incurred or prepaid on the first day of
such period, and (c) there shall be excluded from determining Consolidated
Interest Expense for any period the cash interest expense (or income) of any
Sold Entity or Business disposed of during such period to the extent the
aggregate consideration received in connection with the applicable Disposition
was at least $75,000,000, based on the cash interest expense (or income)
relating to any Indebtedness relieved, retired or repaid in connection with any
such disposition of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such disposal) assuming such debt relieved,
retired or repaid in connection with such disposition had been relieved, retired
or repaid on the first day of such period.
          “Consolidated Net Income” shall mean, for any period, the net income
(loss) of the Parent Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,
     (a) extraordinary items for such period,
     (b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,
     (c) in the case of any period that includes a period ending prior to or
during the fiscal quarter ending September 30, 2007, Transaction Expenses,
     (d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset disposition, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction,
     (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness or to hedging obligations or other derivative
instruments,
     (f) accruals and reserves required to be established or adjusted as a
result of the Transactions in accordance with GAAP or changes as a result of
adoption of or modification of accounting policies, in each case, within twelve
months after the Closing Date, and
     (g) the income (loss) for such period of any Unrestricted Subsidiary,
except to the extent distributed to the Parent Borrower or any Restricted
Subsidiary.
There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments to inventory, property, equipment and
intangible assets and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Parent Borrower and the

14



--------------------------------------------------------------------------------



 



Restricted Subsidiaries), as a result of the Transactions, any consummated
acquisition whether consummated before or after the Closing Date, or the
amortization or write-off of any amounts thereof.
          “Consolidated Persons” shall mean, at any time, each of the Persons
listed on Schedule 1.1(h) to the Original Credit Agreement so long as (i) such
Person’s financial results are consolidated with the financial results of the
Parent Borrower in accordance with GAAP at such time and (ii) no Sponsor or
Frist Shareholder (or any controlling affiliate of any Sponsor or of any Frist
Shareholder) holds any Stock or Stock Equivalents of such Person at such time.
          “Consolidated Total Assets” shall mean, as of any date of
determination, the amount that would, in conformity with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Parent Borrower and the Restricted Subsidiaries at such
date.
          “Consolidated Total Debt” shall mean, as of any date of determination,
(a) all Indebtedness of the types described in clause (a), clause (c) (but, in
the case of clause (c), only to the extent of any unreimbursed drawings under
any letter of credit) and clause (e) of the definition thereof actually owing by
the Parent Borrower and the Restricted Subsidiaries on such date to the extent
appearing on the balance sheet of the Parent Borrower determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP) minus (b) the
aggregate cash and cash equivalents included in the cash and cash equivalents
accounts listed on the balance sheet of the Parent Borrower and the Restricted
Subsidiaries as at such date determined on a consolidated basis in accordance
with GAAP excluding (x) all cash of HCI and (y) any cash subject to a Lien other
than nonconsensual Liens permitted by Section 10.2 and Liens permitted by
Section 10.2 (m), (n) and (o).
          “Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Total Debt as of the
last day of the relevant Test Period to (b) Consolidated EBITDA for such Test
Period.
          “Consolidated Working Capital” shall mean, at any date, the excess of
(a) the sum of all amounts (other than cash and Permitted Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Parent Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt and (ii) all Indebtedness consisting of Loans and
Letter of Credit Exposure to the extent otherwise included therein.
          “Continuing Director” shall mean, at any date, an individual (a) who
is a member of the board of directors of the Parent Borrower on the Restatement
Effective Date, (b) who, as of the date of determination, has been a member of
such board of directors for at least the twelve preceding months, (c) who has
been nominated to be a member of such board of directors, directly or
indirectly, by a Sponsor or Persons nominated by a Sponsor or (d) who has been

15



--------------------------------------------------------------------------------



 



nominated to be a member of such board of directors by a majority of the other
Continuing Directors then in office.
          “Contract Consideration” shall have the meaning provided in the
definition of Excess Cash Flow.
          “Contractual Requirement” shall have the meaning provided in
Section 8.3.
          “Converted Restricted Subsidiary” shall have the meaning provided in
the definition of the term “Consolidated EBITDA.”
          “Converted Unrestricted Subsidiary” shall have the meaning provided in
the definition of the term “Consolidated EBITDA.”
          “Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and
Citicorp North America, Inc., together with their respective affiliates, as
co-syndication agents for the Lenders under this Agreement and the other Credit
Documents.
          “Credit Documents” shall mean this Agreement, the Restatement
Agreement, the Guarantees, the Security Documents, each Letter of Credit and any
promissory notes issued by a Borrower hereunder.
          “Credit Event” shall mean and include the making (but not the
conversion or continuation) of a Loan and the issuance of a Letter of Credit.
          “Credit Facilities” shall mean, collectively, each category of
Commitments and each extension of credit hereunder.
          “Credit Facility” shall mean a category of Commitments and extensions
of credit thereunder.
          “Credit Party” shall mean each of the Borrowers, the Guarantors and
each other Subsidiary of the Parent Borrower that is a party to a Credit
Document.
          “Cumulative Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period, taken as a single accounting period.
Cumulative Consolidated Net Income may be a positive or negative amount.
          “Cure Amount” shall have the meaning provided in Section 12.
          “Cure Right” shall have the meaning provided in Section 12.
          “Debt Incurrence Prepayment Event” shall mean any issuance or
incurrence by the Parent Borrower or any of the Restricted Subsidiaries of
(x) any Indebtedness (excluding any Indebtedness permitted to be issued or
incurred under Section 10.1 other than Section 10.1(o)(i)), (y) any Refinancing
Term Loans and (z) any Refinancing Future Secured Debt.

16



--------------------------------------------------------------------------------



 



          “Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default.
          “Default Rate” shall have the meaning set forth in Section 2.8(c).
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Deferred Net Cash Proceeds” shall have the meaning provided such term
in the definition of “Net Cash Proceeds.”
          “Deferred Net Cash Proceeds Payment Date” shall have the meaning
provided such term in the definition of “Net Cash Proceeds.”
          “Designated Non-Cash Consideration” shall mean the fair market value
of non-cash consideration received by the Parent Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 10.4(b) or
Section 10.4(c) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of an Authorized Officer of the Parent Borrower, setting forth
the basis of such valuation (which amount will be reduced by the fair market
value of the portion of the non-cash consideration converted to cash within
180 days following the consummation of the applicable Disposition).
          “Designated Non-Guarantor Subsidiary” shall mean any Restricted
Subsidiary of the Parent Borrower that is designated as a Designated
Non-Guarantor Subsidiary by the Parent Borrower in a written notice to the
Administrative Agent, provided that (a) each of (i) an amount equal to the
Parent Borrower’s direct or indirect equity ownership percentage of the net
worth of such Restricted Subsidiary immediately prior to such designation (such
net worth to be calculated without regard to any guarantee provided by such
designated Restricted Subsidiary) and (ii) without duplication of any amount
included in the preceding clause (i), the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Parent
Borrower or any other Credit Party immediately prior to such designation, shall
be deemed to be an Investment by the Parent Borrower, on the date of such
designation, in a Restricted Subsidiary that is not a U.S. Credit Party, all
calculated, except as set forth in the parenthetical to clause (i) above, on a
consolidated basis in accordance with GAAP and (b) no Default or Event of
Default would result from such designation after giving effect thereto. The
Parent Borrower may, by written notice to the Administrative Agent, re-designate
any Designated Non-Guarantor Subsidiary as a Guarantor, and thereafter, such
Subsidiary shall no longer constitute a Designated Non-Guarantor Subsidiary, but
only if (x) no Default or Event of Default would result from such re-designation
and (y) such Subsidiary becomes a party to the applicable Guarantee and Security
Documents in order to become a Guarantor and grantor or pledgor, as applicable,
thereunder.
          “Designated Obligations” shall mean all obligations of the Borrowers
with respect to (a) principal of and interest on the Loans, (b) Unpaid Drawings
and interest thereon and (c) accrued and unpaid fees under the Credit Documents.
          “Disposed EBITDA” shall mean, with respect to (i) any Sold Entity or
Business to the extent the aggregate consideration received in connection with
such Disposition was at

17



--------------------------------------------------------------------------------



 



least $75,000,000 or (ii) any Converted Unrestricted Subsidiary for any period,
the amount for such period of Consolidated EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary (determined as if references to
the Parent Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA were references to such Sold Entity or Business or Converted
Unrestricted Subsidiary and its respective Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.
          “Disposition” shall have the meaning provided in Section 10.4(b).
          “Disqualified Equity Interests” shall mean any Stock or Stock
Equivalent which, by its terms (or by the terms of any security or other Stock
or Stock Equivalent into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except (i) as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments or (ii) pursuant to
any put option with respect to any Stock or Stock Equivalent of a Subsidiary
granted in favor of any Facility Syndication Partner in connection with
syndications of ambulatory surgery centers, outpatient diagnostic or imaging
centers, hospitals or other healthcare businesses operated or conducted by such
Subsidiary (collectively, “Syndications”)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests), in whole
or in part, (c) provides for scheduled payments of dividends in cash (other
than, in the case of Stock or Stock Equivalents of a Subsidiary issued to a
Facility Syndication Partner in connection with a Syndication or held by a
Restricted Subsidiary, periodic distributions of available cash (determined in
good faith by the Parent Borrower) to the holders of such class of Stock or
Stock Equivalents on a pro rata basis), or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Stock or Stock Equivalent that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Final Maturity Date (determined as of the date such Stock
or Stock Equivalent was issued).
          “Dividends” or “dividends” shall have the meaning provided in
Section 10.6.
          “Documentation Agent” shall mean Merrill Lynch Capital Corporation.
          “Dollar Equivalent” shall mean, at any time, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
currency.
          “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

18



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” shall mean each Subsidiary of the Parent
Borrower that is organized under the laws of the United States, any state or
territory thereof, or the District of Columbia.
          “Drawing” shall have the meaning provided in Section 3.4(b).
          “EMU” shall mean the economic and monetary union in accordance with
the Treaty of Rome 1957, as amended by the Single European Act 1986, the
Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998.
          “EMU Legislation” shall mean the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environmental Claims” shall mean any and all actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of noncompliance,
violation or potential responsibility or investigation (other than internal
reports prepared by the Parent Borrower or any of the Subsidiaries (a) in the
ordinary course of such Person’s business or (b) as required in connection with
a financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.
          “Environmental Law” shall mean any applicable Federal, state, foreign
or local statute, law, rule, regulation, ordinance, code and rule of common law
now or hereafter in effect and in each case as amended, and any binding judicial
or administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.
          “Epic Properties” shall mean Epic Properties, Inc., a Texas
corporation.
          “Equity Investments” shall have the meaning provided in the Original
Credit Agreement.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Section references to ERISA are to ERISA as
in effect at the Closing Date and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

19



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) that together with the Parent Borrower would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
          “Euro” and “€” shall mean the lawful currency of the Participating
Member States introduced in accordance with the EMU Legislation.
          “European Collateral” shall mean all property pledged or purported to
be pledged pursuant to the terms of the European Security Documents.
          “European Credit Facility” shall mean the Credit Facility consisting
of the European-1 Tranche Term Loans and any Extended Term Loans in respect of
European-1 Tranche Term Loans.
          “European Credit Party” shall mean the European Subsidiary Borrower
and the European Guarantors.
          “European Guarantee” shall mean (a) the Guarantee, dated as of
November 17, 2006, made by each European Guarantor in favor of the
Administrative Agent for the benefit of the European Secured Parties and (b) any
other guarantee of the European Obligations made by a European Subsidiary that
is a Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.
          “European Guarantors” shall mean (a) each European Subsidiary that was
a party to the European Guarantee on the Closing Date and (b) each European
Subsidiary that became or becomes a party to the European Guarantee after the
Closing Date pursuant to Section 9.11 or otherwise.
          “European Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise, in each case with respect to any
European-1 Tranche Term Loan or any Extended Term Loans in respect of European-1
Tranche Term Loans or under any Secured Cash Management Agreement or Secured
Hedge Agreement, and in each case, entered into with the European Subsidiary
Borrower or any other European Subsidiary, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “European Security Agreement” shall mean the Security Agreement, dated
as of November 17, 2006, by and among the European Credit Parties and the
Collateral Agent.
          “European Security Documents” shall mean (a) the European Security
Agreement and (b) each other security agreement or other instrument or document
executed and delivered

20



--------------------------------------------------------------------------------



 



by any European Credit Party pursuant to Section 9.11 or Section 9.14 or
pursuant to any agreement referred to in clause (a) above, in each case, to
secure the European Obligations.
          “European Secured Parties” shall mean the Administrative Agent and the
Collateral Agent, in each case, with respect to matters relating to the
European-1 Tranche Term Loans or the European Security Documents, each
European-1 Tranche Term Loan Lender, each Hedge Bank that is party to any
Secured Hedge Agreement with any European Subsidiary Borrower or any other
European Subsidiary, each Cash Management Bank that is party to a Secured Cash
Management Agreement with any European Subsidiary Borrower or any other European
Subsidiary and each sub-agent pursuant to Section 13 appointed by the
Administrative Agent or the Collateral Agent with respect to the European Credit
Facility or any European Security Document.
          “European Subsidiary” shall mean each Subsidiary of the Parent
Borrower that is incorporated or formed under the laws of England and Wales.
          “European Subsidiary Borrower” shall have the meaning provided in the
preamble to this Agreement.
          “European-1 Tranche Repayment Amount” shall have the meaning provided
in Section 2.5(c)(ii).
          “European-1 Tranche Repayment Date” shall have the meaning provided in
Section 2.5(c)(ii).
          “European-1 Tranche Term Loan Maturity Date” shall mean November 17,
2013 or, if such date is not a Business Day, the first Business Day thereafter.
          “European-1 Tranche Term Loan” shall mean each European-1 Tranche Term
Loan outstanding under the Original Credit Agreement.
          “European-1 Tranche Term Loan Facility” shall mean the Credit Facility
consisting of the European-1 Tranche Term Loans.
          “European-1 Tranche Term Loan Lender” shall mean each Lender with a
European-1 Tranche Term Loan.
          “Event of Default” shall have the meaning provided in Section 11.
          “Excess Amount” shall have the meaning provided in Section 2.14(a).
          “Excess Cash Flow” shall mean, for any period, an amount equal to the
excess of
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such period,

21



--------------------------------------------------------------------------------



 



     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
     (iii) an amount equal to the provision for taxes based on income, profits
or capital of the Parent Borrower and the Restricted Subsidiaries, including
federal, foreign, state, franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period to the extent deducted in
arriving at such Consolidated Net Income,
     (iv) decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions by the Parent Borrower and the
Restricted Subsidiaries completed during such period),
     (v) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Parent Borrower and the
Restricted Subsidiaries during such period (other than sales, leases, transfers
or other dispositions in the ordinary course of business) to the extent deducted
in arriving at such Consolidated Net Income, and
     (vi) cash receipts in respect of Swap Contracts during such fiscal year to
the extent not otherwise included in Consolidated Net Income;
     over (b) the sum, without duplication, of
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges described in clauses
(a) through (f) of the definition of Consolidated Net Income (other than cash
charges in respect of Transaction Expenses paid on or about the Closing Date to
the extent financed with the proceeds of Indebtedness incurred on the Closing
Date or the Equity Investments) and included in arriving at such Consolidated
Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior years, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness or a sale of Stock or Stock Equivalents of the
Parent Borrower or the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Lease Obligations, (B) the
amount of any repayment of Term Loans pursuant to Section 2.5 and (C) the amount
of a mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of Revolving Credit
Loans, Swingline Loans and loans under the ABL Facility) made during such period
(other than in respect of any revolving credit facility to the extent

22



--------------------------------------------------------------------------------



 



there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Parent Borrower or the Restricted Subsidiaries,
     (iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Parent Borrower and the
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income,
     (v) increases in Consolidated Working Capital for such period (other than
any such increases arising from acquisitions by the Parent Borrower and the
Restricted Subsidiaries completed during such period),
     (vi) payments by the Parent Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Parent Borrower and the
Restricted Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the aggregate amount of cash consideration paid by the
Parent Borrower and the Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
pursuant to Section 10.5 (other than Section 10.5(b)) to the extent that such
Investments were financed with internally generated cash flow of the Parent
Borrower and the Restricted Subsidiaries,
     (viii) the amount of dividends paid during such period (on a consolidated
basis) by the Parent Borrower and the Restricted Subsidiaries to the extent such
dividends were financed with internally generated cash flow of the Parent
Borrower and the Restricted Subsidiaries,
     (ix) the aggregate amount of expenditures actually made by the Parent
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Parent
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions

23



--------------------------------------------------------------------------------



 



or Capital Expenditures during such period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,
     (xii) the amount of taxes (including penalties and interest) paid in cash
in such period, and
     (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.
          “Excluded European Subsidiary” shall mean (a) each European Subsidiary
listed on Schedule 1.1(d)(ii) to the Original Credit Agreement and each future
European Subsidiary, in each case, for so long as any such Subsidiary does not
(on a consolidated basis with its Restricted Subsidiaries), have property, plant
and equipment with a book value in excess of $5,000,000 or a contribution to
Consolidated EBITDA for any four fiscal quarter period that includes any date on
or after the Closing Date in excess of $5,000,000, (b) for purposes of
Section 9.11, any European Subsidiary that is not a wholly-owned Subsidiary on
any date such Subsidiary would otherwise be required to become a European
Guarantor pursuant to the requirements of Section 9.11 (for so long as such
Subsidiary remains a non-wholly-owned Restricted Subsidiary), (c) any European
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the European
Obligations at the time such Subsidiary becomes a Restricted Subsidiary (for so
long as such restriction or any replacement or renewal thereof is in effect),
(d) any other European Subsidiary with respect to which, (i) in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Parent Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee of the European Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or
(ii) the provision of a Guarantee of the European Obligations would result in
adverse tax consequences to the Parent Borrower or its Subsidiaries as
reasonably determined by the Parent Borrower, (e) each Unrestricted Subsidiary,
(f) any other European Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 10.1(j) or
Section 10.1(k) and permitted by the proviso to subclause (y) of such Sections
and each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing, or granting a Lien on any of its assets
to secure, the Obligations and (g) any Designated Non-Guarantor Subsidiary.
          “Excluded Stock and Stock Equivalents” shall mean (i) any Stock or
Stock Equivalents subject to a Lien permitted by Section 10.2(h) or 10.2(i),
(ii) any Stock or Stock Equivalents with respect to which, in the reasonable
judgment of the Collateral Agent (confirmed in writing by notice to the Parent
Borrower), the cost or other consequences (including any adverse tax
consequences) of doing so shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (iii) solely in the case of any pledge of
Stock and Stock Equivalents of any Foreign Subsidiary to secure the U.S.
Obligations, any Stock or Stock Equivalents of any class of such Foreign
Subsidiary in excess of 65% of the outstanding Stock or Stock Equivalents of
such class (such percentage to be adjusted upon any Change in Law as may be
required to

24



--------------------------------------------------------------------------------



 



avoid adverse U.S. federal income tax consequences to the Parent Borrower or any
Subsidiary), (iv) any Stock or Stock Equivalents to the extent the pledge
thereof would violate any applicable Requirement of Law, (v) in the case of
Stock or Stock Equivalents of any Subsidiary that is not wholly-owned by the
Parent Borrower and its Subsidiaries at the time such Subsidiary becomes a
Subsidiary, any Stock or Stock Equivalents of such Subsidiary to the extent
(A) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law), (B) any Contractual Requirement prohibits such a pledge without
the consent of any other party; provided that this clause (B) shall not apply if
(I) such other party is a Credit Party or wholly-owned Subsidiary or (II) such
consent has been obtained (it being understood that the foregoing shall not be
deemed to obligate the Parent Borrower or any Subsidiary to obtain any such
consent)) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or wholly-owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law) and (vi) any Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Stock or
Stock Equivalents would result in adverse tax consequences to the Parent
Borrower or any Subsidiary as reasonably determined by the Parent Borrower and
(B) such Stock or Stock Equivalents have been identified in writing to the
Collateral Agent by an Authorized Officer of the Parent Borrower.
          “Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed
on Schedule 1.1(d)(i) to the Original Credit Agreement and each subsequently
formed or acquired Domestic Subsidiary, in each case, for so long as any such
Subsidiary does not (on a consolidated basis with its Restricted Subsidiaries),
have property, plant and equipment with a book value in excess of $5,000,000 or
a contribution to Consolidated EBITDA for any four fiscal quarter period that
includes any date on or after the Closing Date in excess of $5,000,000 (provided
that no Domestic Subsidiary listed on Schedule 1.1(d)(i) to the Original Credit
Agreement that is identified on such Schedule as a Subsidiary with respect to
which the Parent Borrower intends to conduct a Syndication shall cease to be an
Excluded Subsidiary pursuant to this clause (a) for so long as the Parent
Borrower intends to conduct such Syndication), (b) each Domestic Subsidiary that
is not a wholly-owned Subsidiary on any date such Subsidiary would otherwise be
required to become a U.S. Guarantor pursuant to the requirements of Section 9.11
(for so long as such Subsidiary remains a non-wholly-owned Restricted
Subsidiary), (c) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement or Requirement of Law from guaranteeing or granting
Liens to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect), (d) each Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary, (e) each other Domestic Subsidiary acquired pursuant to a
Permitted Acquisition financed with secured Indebtedness incurred pursuant to
Section 10.1(j) or Section 10.1(k) and permitted by the proviso to subclause (y)
of such Sections and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Restricted Subsidiary is a party
prohibits such Restricted Subsidiary from guaranteeing, or granting a Lien on
any of its assets to secure, the Obligations, (f) any other Domestic Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Parent Borrower), the cost or other

25



--------------------------------------------------------------------------------



 



consequences (including any adverse tax consequences) of providing a Guarantee
of the Obligations shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (g) each Unrestricted Subsidiary, (h) each 1993 Indenture
Restricted Subsidiary for so long as the 1993 Indenture is in effect and such
Subsidiary is a “Restricted Subsidiary” under the 1993 Indenture, (i) each ABL
Entity, (j) any Designated Non-Guarantor Subsidiary and (k) HCA Health Services
of New Hampshire, Inc., a New Hampshire corporation.
          “Excluded Taxes” shall mean, with respect to any Agent or any Lender,
(a) (i) net income taxes and franchise and excise taxes (imposed in lieu of net
income taxes) imposed on such Agent or Lender and, to the extent not
duplicative, any Taxes imposed on such Agent or Lender where that Tax is imposed
upon or calculated by reference to the net income received or receivable (but
not any sum deemed to be received or receivable) by such Agent or Lender and
(ii) any Taxes imposed on any Agent or any Lender as a result of any current or
former connection between such Agent or Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Credit Document), (b) in the case of a Non-U.S. Lender
(i) any U.S. federal withholding tax that is imposed on amounts payable to such
Non-U.S. Lender under the law in effect at the time such Non-U.S. Lender becomes
a party to this Agreement (or, in the case of a Non-U.S. Participant, on the
date such Non-U.S. Participant became a Participant hereunder); provided that
this subclause (b)(i) shall not apply to the extent that (x) the indemnity
payments or additional amounts any Lender (or Participant) would be entitled to
receive (without regard to this subclause (b)(i)) do not exceed the indemnity
payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or transfer
or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 14.8(a) or that such Lender acquired pursuant to
Section 14.7 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Non-U.S. Lender as a result of a Change in Law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or designates a new lending office) shall not be an Excluded Tax) or (ii) any
Tax to the extent attributable to such Non-U.S. Lender’s failure to comply with
Section 5.4(e); provided that, for the avoidance of doubt, any deduction or
withholding under section 349 of the Taxes Act (or any successor provision) for
or on account of any Taxes, shall not be an Excluded Tax and (c) any Taxes
imposed pursuant to FATCA.
          “Existing Class” shall have the meaning set forth in Section 2.14(f).
          “Existing First Lien Notes” shall mean (i) $1,500,000,000 aggregate
principal amount of the Parent Borrower’s 81/2% Senior Secured Notes due 2019,
(ii) $1,250,000,000 aggregate principal amount of the Parent Borrower’s 7⅞%
Senior Secured Notes due 2020 and (iii) $1,400,000,000 aggregate principal
amount of the Parent Borrower’s 71/4% Senior Secured Notes due 2020, in each
case, outstanding on the Restatement Effective Date.

26



--------------------------------------------------------------------------------



 



          “Existing Letters of Credit” shall mean all Letters of Credit
outstanding under the Original Credit Agreement on the Restatement Effective
Date and shall in any event include amendments, extensions and renewals thereof.
          “Existing Senior Second Lien Notes” shall mean the Initial Senior
Second Lien Notes and $310,000,000 aggregate principal amount of the Parent
Borrower’s 9⅞% Senior Secured Notes due 2017, in each case, outstanding on the
Restatement Effective Date.
          “Extended Repayment Date” shall have the meaning provided in
Section 2.5(d).
          “Extended Term Loan Repayment Amount” shall have the meaning provided
in Section 2.5(d).
          “Extended Term Loans” shall have the meaning set forth in
Section 2.14(f) (and for the avoidance of doubt, as used in this Agreement,
shall not include the Tranche A-2 Term Loans, Tranche B-2 Term Loans or Tranche
B-3 Term Loans).
          “Extending Lender” shall have the meaning set forth in
Section 2.14(f).
          “Extension Amendment” shall have the meaning set forth in
Section 2.14(f).
          “Extension Election” shall have the meaning set forth in
Section 2.14(f).
          “Extension Request” shall have the meaning set forth in
Section 2.14(f).
          “Extension Series” shall mean all Extended Term Loans that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans provided for therein are intended to be a part of
any previously established Extension Series or the Tranche B-3 Term Loans (to
the extent permitted by Section 2.14(f)) and that provide for the same interest
margins, extension fees and amortization schedule.
          “Facility Syndication Partners” shall mean, with respect to any
Subsidiary, a Physician or employee performing services with respect to a
facility operated by such Subsidiary or a not-for-profit entity.
          “FATCA” shall mean Sections 1471 through 1474 of the Code, any similar
amendment thereof or successor provisions and any current or future regulations
or interpretations thereof.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds

27



--------------------------------------------------------------------------------



 



Effective Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
          “Final Maturity Date” shall mean, on any date of determination, the
later of (x) the final maturity date of any then outstanding Class of Term Loans
and (y) the scheduled termination date of any then outstanding Class of
Commitments.
          “First Lien Intercreditor Agreement” shall mean the First Lien
Intercreditor Agreement, dated as of April 22, 2009 among the Administrative
Agent, the Collateral Agent and the representatives for purposes thereof for any
other First Lien Secured Parties, as supplemented to the Restatement Effective
Date and as the same may be further amended, supplemented, restated, modified,
or waived from time to time in accordance with the terms thereof.
          “First Lien Obligations” shall mean the Obligations and the Future
Secured Debt Obligations (other than any Future Secured Debt Obligations that
are secured by a Lien ranking junior to the Lien securing the Obligations),
collectively.
          “First Lien Secured Parties” shall mean the Secured Parties and the
Future Secured Debt Secured Parties and any representative on their behalf for
such purposes, collectively (other than the holders (and any such representative
on their behalf) of any Future Secured Debt Obligations that are secured by a
Lien ranking junior to the Lien securing the Obligations).
          “Foreign Asset Sale” shall have the meaning provided in
Section 5.2(h).
          “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Parent Borrower or
any of its Subsidiaries with respect to employees employed outside the United
States.
          “Foreign Subsidiary” shall mean each Subsidiary of the Parent Borrower
that is not a Domestic Subsidiary.
          “Frist Shareholders” shall mean (i) Thomas F. Frist, Jr. and any
executor, administrator, guardian, conservator or similar legal representative
thereof, (ii) any member of the immediate family of Thomas F. Frist, Jr.,
(iii) any person directly or indirectly controlled by one or more of the
immediate family members of Thomas F. Frist, Jr., (iv) any Person acting as
agent for any Person described in clauses (i) through (iii) hereof and (v) the
HCA Foundation so long as a majority of the members of its board of directors
consist of (a) Frist Shareholders, (b) Continuing Directors, (c) Management
Investors and/or (d) any other member of management of the Parent Borrower.
          “Fronting Fee” shall have the meaning provided in Section 4.1(c).
          “Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course.

28



--------------------------------------------------------------------------------



 



          “Funded Debt” shall mean all indebtedness of the Parent Borrower and
the Restricted Subsidiaries (and, solely for purposes of determining
Consolidated Interest Expense, Holdings) for borrowed money that matures more
than one year from the date of its creation or matures within one year from such
date that is renewable or extendable, at the option of the Parent Borrower or
any Restricted Subsidiary (and, solely for purposes of determining Consolidated
Interest Expense, Holdings), to a date more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including all amounts of Funded Debt required to be paid or prepaid within
one year from the date of its creation and, in the case of any Borrower,
Indebtedness in respect of the Loans.
          “Future Secured Debt” shall mean the Existing First Lien Notes and any
senior secured notes or other secured Indebtedness (which notes or other
Indebtedness may either have the same lien priority as the Obligations or may be
secured by a Lien ranking junior to the Lien securing the Obligations) in each
case issued by the Parent Borrower or a U.S. Guarantor (including any such
Indebtedness of a Person that becomes a U.S. Guarantor in connection with a
Permitted Acquisition to the extent the Parent Borrower elects to secure such
Indebtedness by a Lien on the assets of the Parent Borrower and the U.S.
Guarantors), so long as (a) after giving effect to the incurrence of such Future
Secured Debt (or the granting of such Liens) the aggregate amount of Scheduled
Inside Payments does not exceed the greater of (I) $3,000,000,000 and (II) 50%
of Consolidated EBITDA for the most recent Test Period for which Section 9.1
Financials have been delivered, (b) the covenants, events of default,
guarantees, collateral and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Parent
Borrower and the Subsidiaries than those in this Agreement; provided that a
certificate of an Authorized Officer of the Parent Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
two Business Days after receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (c) of which no Subsidiary of the Parent Borrower (other than a
U.S. Guarantor) is an obligor and which are not secured by any Collateral other
than the U.S. Collateral.
          “Future Secured Debt Documents” shall mean any document or instrument
issued or executed and delivered with respect to any Future Secured Debt by any
Credit Party.
          “Future Secured Debt Obligations” shall mean all advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Future Secured Debt Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

29



--------------------------------------------------------------------------------



 



          “Future Secured Debt Secured Parties” shall mean the holders from time
to time of the Future Secured Debt Obligations.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America, as in effect from time to time; provided, however,
that if there occurs after the Closing Date any change in GAAP that affects in
any respect the calculation of any covenant contained in Section 10, the Lenders
and the Parent Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the Parent
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the Closing Date and, until any such amendments have
been agreed upon, the covenants in Section 10 shall be calculated as if no such
change in GAAP has occurred.
          “General Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated as of November 17, 2006, among the Collateral Agent and the
trustee under the Initial Senior Second Lien Notes Indenture, as the same may be
amended, restated, modified or waived from time to time.
          “Governmental Authority” shall mean any nation, sovereign or
government, any state, province, territory or other political subdivision
thereof, and any entity or authority exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.
          “Guarantee” shall mean the U.S. Guarantee and/or the European
Guarantee, as the context requires.
          “Guarantee Obligations” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such Indebtedness or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
          “Guarantors” shall mean the U.S. Guarantors and the European
Guarantors.

30



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, friable asbestos, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.
          “HCA” shall have the meaning provided in the preamble to this
Agreement.
          “HCI” shall mean Health Care Indemnity, Inc., an insurance company
formed under the laws of the State of Colorado.
          “Healthtrust” shall mean Healthtrust, Inc. — The Hospital Company, a
Delaware corporation, and its successors and assigns.
          “Hedge Agreements” shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
cross-currency rate swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements, and other similar agreements entered into by the Parent Borrower or
any Restricted Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Parent
Borrower or any of the Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.
          “Hedge Bank” shall mean any Person that either (x) at the time it
enters into a Secured Hedge Agreement or (y) on the Closing Date or the
Restatement Effective Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Secured Hedge Agreement.
          “Hercules Holdings” shall mean Hercules Holdings II, LLC, a Delaware
limited liability company.
          “HIPAA” shall have the meaning provided in Section 9.2.
          “Historical Financial Statements” shall mean the audited consolidated
balance sheets of the Parent Borrower as of December 31, 2004 and December 31,
2005 and the audited consolidated statements of income, stockholders’ equity and
cash flows of the Parent Borrower for each of the fiscal years in the three year
period ending on December 31, 2005.
          “Holdings” shall mean HCA Holdings, Inc., a Delaware corporation, and
its successors.
          “Increased Amount Date” shall have the meaning provided in
Section 2.14.
          “Indebtedness” of any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be included as a liability on the balance
sheet of such Person, (c) the face amount

31



--------------------------------------------------------------------------------



 



of all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all Indebtedness of any other
Person secured by any Lien on any property owned by such Person, whether or not
such Indebtedness has been assumed by such Person, (e) the principal component
of all Capitalized Lease Obligations of such Person, (f) all obligations of such
Person under interest rate swap, cap or collar agreements, interest rate future
or option contracts, currency swap agreements, currency future or option
contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements, (g) all obligations of such
Person in respect of Disqualified Equity Interests and (h) without duplication,
all Guarantee Obligations of such Person, provided that Indebtedness shall not
include (i) trade payables and accrued expenses arising in the ordinary course
of business, (ii) deferred or prepaid revenue, (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll over or
extensions of terms) and incurred in the ordinary course of business and
(v) Indebtedness resulting from substantially concurrent interim transfers of
creditor positions with respect to intercompany Indebtedness.
          “Indemnified Taxes” shall mean all Taxes (including Other Taxes) other
than (i) Excluded Taxes and (ii) any interest, penalties or expenses caused by
an Agent’s or Lender’s gross negligence or willful misconduct.
          “Initial Senior Second Lien Notes” shall mean $1,000,000,000 aggregate
principal amount of the Parent Borrower’s 9⅛% Senior Secured Notes due 2014,
$3,200,000,000 aggregate principal amount of the Parent Borrower’s 91/4% Senior
Secured Notes due 2016 and the Toggle Notes, in each case, issued under the
Initial Senior Second Lien Notes Indenture prior to the Restatement Effective
Date.
          “Initial Senior Second Lien Notes Indenture” shall mean the Indenture
dated as November 17, 2006, among the Parent Borrower, the guarantors party
thereto and The Bank of New York, as trustee, pursuant to which the Initial
Senior Second Lien Notes are issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.
          “Intercreditor Agreements” shall mean the Receivables Intercreditor
Agreement and the General Intercreditor Agreement.
          “Interest Gross-Up Date” shall have the meaning provided in
Section 2.8(d).
          “Interest Payment” shall have the meaning provided in Section 2.8(d).
          “Interest Period” shall mean, with respect to any Term Loan or
Revolving Credit Loan, the interest period applicable thereto, as determined
pursuant to Section 2.9.
          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, property, services or securities or otherwise) of Stock, Stock
Equivalents (or any other capital contribution), bonds, notes, debentures,
partnership or other ownership interests or other securities of any other Person
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit

32



--------------------------------------------------------------------------------



 



with, or advance, loan or other extension of credit or capital contribution to,
any other Person (including the purchase of property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
property to such Person), but excluding any such advance, loan or extension of
credit having a term not exceeding 364 days (inclusive of any rollover or
extension of terms) arising in the ordinary course of business; or; (c) the
entering into of any guarantee of, or other contingent obligation with respect
to, Indebtedness; or (d) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person; provided that, in the event that
any Investment is made by the Parent Borrower or any Restricted Subsidiary in
any Person through substantially concurrent interim transfers of any amount
through one or more other Restricted Subsidiaries, then such other substantially
concurrent interim transfers shall be disregarded for purposes of Section 10.5.

    “Investors” shall mean the Sponsors, the Management Investors, the Frist
Shareholders and each other investor providing a portion of the Equity
Investments on the Closing Date.       “ISP” shall mean, with respect to any
Letter of Credit, the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance).       “Issuer Documents” shall
mean with respect to any Letter of Credit, the Letter of Credit Request, and any
other document, agreement and instrument entered into by the Letter of Credit
Issuer and the Parent Borrower (or any Restricted Subsidiary) or in favor of the
Letter of Credit Issuer and relating to such Letter of Credit.       “Joinder
Agreement” shall mean an agreement substantially in the form of Exhibit C, with
such changes thereto as are consistent with Section 2.14 and are agreed to by
the Parent Borrower and the Administrative Agent.       “Joint Bookrunners”
shall mean Deutsche Bank Securities Inc. and Wachovia Capital Markets, LLC.    
  “Joint Lead Arrangers and Bookrunners” shall mean Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC and Citigroup Global
Markets Inc.       “Junior Indebtedness” shall have the meaning provided in
Section 10.7(a) of the Original Credit Agreement.       “JV Distribution Amount”
shall mean, at any time, the aggregate amount of cash distributed to the Parent
Borrower or any Restricted Subsidiary by any joint venture that is not a
Subsidiary (regardless of the form of legal entity) since the Closing Date and
prior to such time (without duplication of any amount treated as a reduction in
the outstanding amount of Investments by the Parent Borrower or any Restricted
Subsidiary pursuant to clause (d), (i) or (v) of Section 10.5) and only to the
extent that neither the Parent Borrower nor any Restricted Subsidiary is under
any obligation to repay such amount to such joint venture.

33



--------------------------------------------------------------------------------



 



    “KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.       “L/C Borrowing” shall mean an extension of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Borrowing. All L/C
Borrowings shall be denominated in Dollars.       “L/C Fee Gross-Up Date” shall
have the meaning provided in Section 4.1(b).       “L/C Fee Payment” shall have
the meaning provided in Section 4.1(b).       “L/C Maturity Date” shall mean the
date that is five Business Days prior to the Revolving Credit Maturity Date.    
  “L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.       “L/C
Participant” shall have the meaning provided in Section 3.3(a).       “L/C
Participation” shall have the meaning provided in Section 3.3(a).       “Lender”
shall have the meaning provided in the preamble to this Agreement and shall
include each Lender under the Original Credit Agreement.       “Lender Default”
shall mean (a) the failure (which has not been cured) of a Lender to make
available its portion of any Borrowing or to fund its portion of any
unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Parent Borrower in writing that it does not
intend to comply with the obligations under Section 2.1(a), 2.1(b), 2.1(d) or
3.3, in the case of either clause (a) or (b) above or (c) a Lender becoming the
subject of a bankruptcy or insolvency proceeding provided that a Lender Default
shall not result solely by virtue of any control of or ownership interest, or
the acquisition of any ownership interest, in such Lender or the exercise of
control over such Person by a governmental authority or instrumentality thereof
if and for so long as such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm obligations such as those under this Agreement.
      “Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1 and shall include the Existing Letters of Credit.       “Letter of
Credit Commitment” shall mean $500,000,000, as the same may be reduced from time
to time pursuant to Section 3.1.

34



--------------------------------------------------------------------------------



 



    “Letter of Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such
time and (b) such Lender’s Revolving Credit Commitment Percentage of the Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
      “Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
      “Letter of Credit Issuer” shall mean (a) Bank of America, any of its
Affiliates or any replacement or successor pursuant to Section 3.6 and (b) in
the case of the Existing Letters of Credit issued by it, JPMorgan Chase Bank,
N.A. The Letter of Credit Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Letter of Credit Issuer, and
in each such case the term “Letter of Credit Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.       “Letters of Credit Outstanding” shall mean, at any time, the sum
of, without duplication, (a) the aggregate Stated Amount of all outstanding
Letters of Credit and (b) the aggregate Dollar Equivalent amount of the
principal amount of all Unpaid Drawings.       “Letter of Credit Request” shall
have the meaning provided in Section 3.2.       “Level I Status” shall mean, on
any date, the circumstance that the Consolidated Total Debt to Consolidated
EBITDA Ratio is greater than or equal to 6.00 to 1.00 as of such date; provided
that from and after November 17, 2012 solely for purposes of determining the
Applicable ABR Margin for Revolving Credit Loans and Swingline Loans, the
Applicable LIBOR Margin for Revolving Credit Loans, Letter of Credit Fees and
the Commitment Fee Rate, “Level I Status” shall mean, on any date, the
circumstance that the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 4.50 to 1.00 as of such date.       “Level II Status”
shall mean, on any date, the circumstance that Level I Status does not exist and
the Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or
equal to 5.50 to 1.00 as of such date; provided that from and after November 17,
2012 solely for purposes of determining the Applicable ABR Margin for Revolving
Credit Loans and Swingline Loans, the Applicable LIBOR Margin for Revolving
Credit Loans, Letter of Credit Fees and the Commitment Fee Rate, “Level II
Status” shall mean, on any date, the circumstance that Level I Status does not
exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is greater
than or equal to 4.00 to 1.00 as of such date.       “Level III Status” shall
mean, on any date, the circumstance that neither Level I Status nor Level II
Status exists and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 5.00 to 1.00 as of such date; provided that from and
after November 17, 2012 solely for purposes of determining the Applicable ABR
Margin for Revolving

35



--------------------------------------------------------------------------------



 



Credit Loans and Swingline Loans, the Applicable LIBOR Margin for Revolving
Credit Loans, Letter of Credit Fees and the Commitment Fee Rate, “Level III
Status” shall mean, on any date, the circumstance that neither Level I Status
nor Level II Status exists and the Consolidated Total Debt to Consolidated
EBITDA Ratio is greater than or equal to 3.50 to 1.00 as of such date.
          “Level IV Status” shall mean, on any date, the circumstance that none
of Level I Status, Level II Status and Level III Status exists and the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
4.50 to 1.00 as of such date; provided that from and after November 17, 2012
solely for purposes of determining the Applicable ABR Margin for Revolving
Credit Loans and Swingline Loans, the Applicable LIBOR Margin for Revolving
Credit Loans, Letter of Credit Fees and the Commitment Fee Rate, “Level IV
Status” shall mean, on any date, the circumstance that none of Level I Status,
Level II Status or Level III Status exists.
          “Level V Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.50 to 1.00
as of such date; provided that from and after November 17, 2012 solely for
purposes of determining the Applicable ABR Margin for Revolving Credit Loans and
Swingline Loans, the Applicable LIBOR Margin for Revolving Credit Loans, Letter
of Credit Fees and the Commitment Fee Rate, Level V Status shall not apply.
          “LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit
Loan.
          “LIBOR Rate” shall mean, for any Interest Period with respect to a
LIBOR Loan of any currency, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (or on
the first day of such Interest Period in the case of any LIBOR Loan denominated
in Sterling), for deposits in such currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “LIBOR Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in such currency for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch to major banks in the
applicable London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period (or on the first day of such Interest
Period in the case of any LIBOR Loan denominated in Sterling).
          “LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan
bearing interest at a rate determined by reference to the LIBOR Rate.
          “LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the LIBOR Rate.

36



--------------------------------------------------------------------------------



 



          “Lien” shall mean any mortgage, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
          “Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term
Loan, New Revolving Loan or New Term Loan made by any Lender hereunder.
          “Management Investors” shall mean the directors, management officers
and employees of the Parent Borrower and its Subsidiaries on the Closing Date.
          “Mandatory Borrowing” shall have the meaning provided in
Section 2.1(d).
          “Mandatory Cost” shall mean, with respect to any period, the
percentage rate per annum determined in accordance with Schedule 1.01(e) of the
Original Credit Agreement.
          “Material Adverse Effect” shall mean a circumstance or condition
affecting the business, assets, operations, properties or financial condition of
the Parent Borrower and the Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Parent Borrower and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.
          “Material Subsidiary” shall mean, at any date of determination,
(i) each Restricted Subsidiary of the Borrower (a) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 1% of the consolidated total assets of the Parent Borrower and the
Restricted Subsidiaries at such date or (b) whose revenues during such Test
Period were equal to or greater than 1% of the consolidated revenues of the
Parent Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP and (ii) solely for purposes of
Sections 11.5, 11.7, 11.8 and 11.9, each other Restricted Subsidiary that is the
subject of an Event of Default under one or more of such Sections and that, when
such Restricted Subsidiary’s total assets and revenues are aggregated with the
total assets or revenues, as applicable, of each other Restricted Subsidiary
that is the subject of an Event of Default under one or more of such Sections,
would constitute a Material Subsidiary under clause (i) above using a 4%
threshold in replacement of the 1% threshold in such clause (i).
          “Maturity Date” shall mean the Tranche A-1 Term Loan Maturity Date,
the Tranche A-2 Term Loan Maturity Date, the Tranche B-1 Term Loan Maturity
Date, the Tranche B-2 Term Loan Maturity Date, the Tranche B-3 Term Loan
Maturity Date, the European-1 Tranche Term Loan Maturity Date or the Revolving
Credit Maturity Date.
          “Maximum Tranche A-2 Accepted Amount” means the amount notified to the
Administrative Agent in writing by the Parent Borrower prior to the Restatement
Effective Date as the “Maximum Tranche A-2 Accepted Amount.”

37



--------------------------------------------------------------------------------



 



          “Maximum Tranche B-3 Accepted Amount” means the amount notified to the
Administrative Agent in writing by the Parent Borrower prior to the Restatement
Effective Date as the “Maximum Tranche B-3 Accepted Amount.”
          “Merger” shall have the meaning provided in the Original Credit
Agreement.
          “Merger Sub” shall mean Hercules Acquisition Corporation, a Delaware
corporation.
          “Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing
of LIBOR Loans denominated in Dollars, $10,000,000 (or, if less, the entire
remaining Commitments under the applicable Credit Facility at the time of such
Borrowing), (b) with respect to a Borrowing of ABR Loans (other than Swingline
Loans), $1,000,000 (or, if less, the entire remaining Commitments under the
applicable Credit Facility at the time of such Borrowing), (c) with respect to a
Borrowing of Revolving Credit Loans denominated in Sterling, £5,000,000 (or, if
less, the Available Commitments at the time of such Borrowing), (d) with respect
to a Borrowing of Loans denominated in Euro, €10,000,000 (or, if less in the
case of a Borrowing of Revolving Credit Loans, the Available Commitments at the
time of such Borrowing).
          “MLGP” shall mean Merrill Lynch Global Partners.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
by merger or consolidation to its business.
          “Mortgage” shall mean a Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement or other security document entered
into by the owner of a Mortgaged Property and the Collateral Agent in respect of
that Mortgaged Property to secure the Obligations, substantially in the form of
the mortgages delivered under the Original Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time, and with respect
to Mortgages entered into by the European Subsidiary Borrower or a European
Guarantor, a mortgage in form and substance reasonably satisfactory to the
Collateral Agent, entered into by the owner of a Mortgaged Property and the
Collateral Agent in respect of that Mortgaged Property to secure the European
Obligations.
          “Mortgaged Property” shall mean, initially, each parcel of real estate
and the improvements thereto owned by a Credit Party and identified on
Schedule 1.1(b) to the Original Credit Agreement, and includes each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 9.14.
          “Multicurrency Exposure” shall mean, for any Revolving Credit Lender
at any date, the sum of (a) the aggregate Dollar Equivalent amount of the
principal amount of Revolving Credit Loans denominated in Alternative Currencies
of such Lender then outstanding, and (b) such Lender’s Letter of Credit Exposure
in respect of Letters of Credit denominated in Alternative Currencies at such
time.
          “Multicurrency Sublimit” shall mean, at any date, the lesser of (x)
$400,000,000 and (y) the Total Revolving Credit Commitment at such date.

38



--------------------------------------------------------------------------------



 



          “Net Cash Proceeds” shall mean, with respect to any Prepayment Event,
(a) the gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Parent
Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, as the case may be, less (b) the sum of:
     (i) the amount, if any, of all taxes paid or estimated to be payable by the
Parent Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,
     (ii) the amount of any reasonable reserve established in accordance with
GAAP against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Parent Borrower or any of the
Restricted Subsidiaries, provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,
     (iii) the amount of any Indebtedness secured by a Lien on the assets that
are the subject of such Prepayment Event to the extent that the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event (except that Net Cash Proceeds
from an Asset Sale Prepayment Event shall not be reduced as a result of any
repayment of any Existing Senior Second Lien Notes, Indebtedness secured by a
Lien ranking pari passu with the Liens securing the Existing Senior Second Lien
Notes or First Lien Obligations),
     (iv) in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that the Parent Borrower or any Restricted Subsidiary has reinvested (or intends
to reinvest within the Reinvestment Period or has entered into a binding
commitment prior to the last day of the Reinvestment Period to reinvest) in the
business of the Parent Borrower or any of the Restricted Subsidiaries (subject
to Section 9.14), provided that any portion of such proceeds that has not been
so reinvested within such Reinvestment Period (with respect to such Prepayment
Event, the “Deferred Net Cash Proceeds”) shall, unless the Parent Borrower or a
Restricted Subsidiary has entered into a binding commitment prior to the last
day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback occurring on the last day of such Reinvestment Period
or, if later, 180 days after the date such Borrower or such Restricted
Subsidiary has entered into such binding commitment, as applicable (such last
day or 180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”),
and (y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i),
     (v) in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback, as applicable,
applied during the Reinvestment Period to repay, repurchase, redeem or defease
any Retained Indebtedness (a “Retained Indebtedness Repayment”) with a stated or
final maturity (as of the Closing

39



--------------------------------------------------------------------------------



 



Date) prior to the Tranche A-1 Term Loan Maturity Date (or, if all outstanding
amounts under the Tranche A-1 Term Loan Facility have at such time been repaid
in full, the Tranche B-1 Term Loan Maturity Date) in an aggregate amount which,
together with all other amounts of Retained Indebtedness repaid, repurchased,
redeemed or deferred pursuant to this clause (vi) since the Closing Date, does
not exceed 5% of Consolidated Total Assets as of the then most recent Test Date
with respect to which Section 9.1 Financials have been delivered; provided that
(a) not later than five Business Days prior to such application of the proceeds
of such Asset Sale or Casualty Event, the Parent Borrower shall have delivered
to the Administrative Agent a certificate of an Authorized Officer to the effect
that such proceeds are being applied to prepay Retained Indebtedness in
compliance with this Agreement and (b) any portion of such proceeds that has not
been used to make a Retained Indebtedness Repayment within such Reinvestment
Period shall be Net Cash Proceeds of such Assets Sale Prepayment Event, Casualty
Event or Permitted Sale Leaseback occurring on the last day of such Reinvestment
Period,
     (vii) in the case of any Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback by a non-wholly-owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (vii)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly-owned
Restricted Subsidiary as a result thereof, and
     (viii) reasonable and customary fees paid by the Parent Borrower or a
Restricted Subsidiary in connection with any of the foregoing,
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.
          “New Loan Commitments” shall have the meaning provided in
Section 2.14.
          “New Repayment Date” shall have the meaning provided in
Section 2.5(d).
          “New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14.
          “New Revolving Loan Lender” shall have the meaning provided in
Section 2.14.
          “New Revolving Loans” shall have the meaning provided in Section 2.14.
          “New Term Loan Commitments” shall have the meaning provided in
Section 2.14.
          “New Term Loan Lender” shall have the meaning provided in
Section 2.14.
          “New Term Loan Maturity Date” shall mean the date on which a New Term
Loan matures.
          “New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(d).

40



--------------------------------------------------------------------------------



 



          “New Term Loans” shall have the meaning provided in Section 2.14.
          “1993 Indenture” shall mean the Indenture dated as of December 16,
1993 between HCA and First National Bank of Chicago, as Trustee, as may be
amended, supplemented or modified from time to time.
          “1993 Indenture Restricted Subsidiary” shall mean any Subsidiary that
on the Closing Date constitutes a Restricted Subsidiary under (and as defined
in) the 1993 Indenture, as in effect on the Closing Date.
          “Non-Cash Charges” shall mean (a) losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-off related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities pursuant to GAAP, (c) all losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, including
any such charges arising from stock options, restricted stock grants or other
equity incentive grants, and any cash compensation charges associated with the
rollover or acceleration of stock-based awards or payment of stock options in
connection with the Transactions, and (e) other non-cash charges (provided that
if any non-cash charges referred to in this clause (e) represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent).
          “Non-Consenting Lender” shall have the meaning provided in
Section 14.7(b).
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-Extension Notice Date” shall have the meaning provided in
Section 3.2(d).
          “Non-Reinstatement Deadline” shall have the meaning provided in
Section 3.2(e).
          “Non-Reinstatement Letter of Credit” shall have the meaning provided
in Section 3.2(e).
          “Non-U.S. Lender” shall mean any Agent or Lender that is not, for
United States federal income tax purposes, (a) an individual who is a citizen or
resident of the United States, (b) a corporation, partnership or entity treated
as a corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.
          “Non-U.S. Participant” shall mean any Participant that if it were a
Lender would qualify as a Non-U.S. Lender.

41



--------------------------------------------------------------------------------



 



          “Notice of Borrowing” shall have the meaning provided in
Section 2.3(a).
          “Notice of Conversion or Continuation” shall have the meaning provided
in Section 2.6.
          “Obligations” shall mean the U.S. Obligations and the European
Obligations, collectively.
          “Original Credit Agreement” shall have the meaning provided in the
preamble.
          “Other Taxes” shall mean any and all present or future stamp,
registration, documentary or any other similar property or excise taxes
(including interest, fines, penalties, additions to tax and related expenses
with regard thereto) arising from any payment made or required to be made under
this Agreement or any other Credit Document or from the execution or delivery
of, registration or enforcement of, consummation or administration of, or
otherwise with respect to, this Agreement or any other Credit Document.
          “Overnight Rate” shall mean, for any day, (a) with respect to any
amount denominated in Dollars, the greater of (i) the Federal Funds Effective
Rate and (ii) an overnight rate determined by the Administrative Agent, the
Letter of Credit Issuer, or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in any Alternative Currency, the rate of
interest per annum at which overnight deposits in such Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable off-shore interbank market for such
Alternative Currency to major banks in such interbank market.
          “Parent Borrower” shall have the meaning set forth in the preamble
hereto.
          “Participant” shall have the meaning provided in Section 14.6(c).
          “Participating Member State” shall mean each state so described in any
EMU Legislation.
          “Patriot Act” shall have the meaning provided in Section 14.18.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Perfection Certificate” shall mean the perfection certificate, dated
as of November 17, 2006, of the Credit Parties or any other form approved by the
Administrative Agent.
          “Permitted Acquisition” shall mean the acquisition, by merger or
otherwise, by the Parent Borrower or any of the Restricted Subsidiaries of
assets or Stock or Stock Equivalents, so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance with applicable
law; (b) such acquisition shall result in the issuer of such Stock or Stock
Equivalents becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the
extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the

42



--------------------------------------------------------------------------------



 



benefit of the applicable Lenders, being granted a security interest in any
Stock, Stock Equivalent or any assets so acquired, to the extent required by
Sections 9.11, 9.12 and/or 9.14; (d) after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; (e) the
aggregate fair market value (as determined in good faith by the Parent Borrower)
of all Investments funded or financed in any Persons that do not become
Guarantors in connection with all such acquisitions following the Closing Date
in reliance on Section 10.5(h) shall not exceed $1,500,000,000 (it being
understood that additional Investments in Persons that are not Credit Parties
may be made in connection with Permitted Acquisitions in reliance on any
exception in Section 10.5 other than clause (h) thereof); and (f) the Parent
Borrower shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenant set forth in Section 10.8 for the most
recently ended Test Period under such Section as if such acquisition had
occurred on the first day of such Test Period.
          “Permitted Additional Debt” shall mean senior unsecured or senior
subordinated notes, or other Indebtedness or, subject to compliance with
Section 10.2, second lien secured notes or other junior lien secured
Indebtedness, issued by the Parent Borrower or a U.S. Guarantor, so long as (a)
(i) after giving effect to the incurrence of such Permitted Additional Debt, the
aggregate amount of Scheduled Inside Payments does not exceed the greater of (I)
$3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered and (ii) to the
extent the same are senior subordinated notes, provide for customary
subordination to the Obligations under the Credit Documents, (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Parent Borrower and the Subsidiaries than those in the
Existing Senior Second Lien Notes; provided that a certificate of an Authorized
Officer of the Parent Borrower delivered to the Administrative Agent at least
three Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within two Business Days after receipt of such
certificate that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (c) of which no Subsidiary
of the Parent Borrower (other than a U.S. Guarantor) is an obligor.
          “Permitted Investments” shall mean:
     (a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;
     (b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of

43



--------------------------------------------------------------------------------



 



not more than 24 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);
     (c) commercial paper issued by any Lender or any bank holding company
owning any Lender;
     (d) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);
     (e) domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less
than $250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;
     (f) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a), (b) and (e) above
entered into with any bank meeting the qualifications specified in clause (e)
above or securities dealers of recognized national standing;
     (g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
     (h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above;
     (i) in the case of Investments by any Restricted Foreign Subsidiary, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made;
and
     (j) investments made by HCI that are permitted or required by any
Requirement of Law or otherwise consistent with past practice, including without
limitation investments in exchange-traded funds, common stocks and bonds.
          “Permitted Liens” shall mean:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP;

44



--------------------------------------------------------------------------------



 



     (b) Liens in respect of property or assets of the Parent Borrower or any of
the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect;
     (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.11;
     (d) Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;
     (e) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;
     (f) easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the business of the Parent Borrower and its Subsidiaries,
taken as a whole;
     (g) any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted by this Agreement;
     (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the Parent
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;
     (j) leases or subleases granted to others not interfering in any material
respect with the business of the Parent Borrower and its Subsidiaries, taken as
a whole;
     (k) Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Parent Borrower or any of its Subsidiaries;
     (l) Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of the
Parent Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business; and
     (m) Liens on accounts receivable and related assets incurred in connection
with a Permitted Receivables Financing.

45



--------------------------------------------------------------------------------



 



          “Permitted Receivables Financing” shall mean any customary accounts
receivable financing facility (including customary back-to-back intercompany
arrangements in respect thereof) to the extent the amount thereof does not
exceed the amount permitted by Section 10.1(a).
          “Permitted Sale Leaseback” shall mean any Sale Leaseback consummated
by the Borrower or any of the Restricted Subsidiaries after the Closing Date,
provided that any such Sale Leaseback not between (i) a U.S. Credit Party and
another U.S. Credit Party, (ii) a European Credit Party and another European
Credit Party, (iii) a Restricted Subsidiary that is not a Credit Party or a 1993
Indenture Restricted Subsidiary to another Restricted Subsidiary that is not a
Credit Party or a 1993 Indenture Restricted Subsidiary or (iv) a 1993 Indenture
Restricted Subsidiary to another 1993 Indenture Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (A) the Parent Borrower or such Restricted Subsidiary and, in the case
of any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $250,000,000, (B) the board of directors of the Parent
Borrower or such Restricted Subsidiary (which such determination may take into
account any retained interest or other Investment of the Parent Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
          “Physician” shall mean a doctor of medicine or osteopathy, a doctor of
dental surgery or dental medicine, a doctor of podiatric medicine, a doctor of
optometry or a chiropractor.
          “PIK Interest Amount” shall mean the aggregate principal amount of all
increases in outstanding principal amount of Toggle Notes and issuances of PIK
Notes (as defined in the Initial Senior Second Lien Notes Indenture) in
connection with an election by the Parent Borrower to pay interest on the Toggle
Notes in kind.
          “Plan” shall mean any multiemployer or single-employer plan, as
defined in Section 4001 of ERISA and subject to Title IV of ERISA, that is or
was within any of the preceding six plan years maintained or contributed to by
(or to which there is or was an obligation to contribute or to make payments to)
the Parent Borrower or an ERISA Affiliate.
          “Platform” shall have the meaning provided in Section 14.17(b).
          “Post-Acquisition Period” shall mean, with respect to any Permitted
Acquisition, the period beginning on the date such Permitted Acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition is
consummated.
          “Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt
Incurrence Prepayment Event, Casualty Event or any Permitted Sale Leaseback.
          “Prime Rate” shall mean the “prime rate” referred to in the definition
of ABR.

46



--------------------------------------------------------------------------------



 



          “Principal Properties” shall mean each acute care hospital providing
general medical and surgical services (excluding equipment, personal property
and hospitals that primarily provide specialty medical services, such as
psychiatric and obstetrical and gynecological services) owned solely by the
Parent Borrower and/or one or more of its Subsidiaries (as defined in the 1993
Indenture as in effect on the Closing Date) and located in the United States of
America for so long as the 1993 Indenture is in effect and such acute care
hospital is a “Principal Property” under the 1993 Indenture.
          “Principal Properties Certificate” shall mean a certificate of an
Authorized Officer of the Parent Borrower delivered to the Administrative Agent
at the time of delivery of the financial statements set forth in Section 9.1(a),
setting forth, as of the end of such fiscal year, a calculation of the Principal
Properties Secured Amount.
          “Principal Properties Permitted Amount” shall mean an amount equal to
10% of Consolidated Net Tangible Assets (as defined in the 1993 Indenture on the
Closing Date) determined as of the Closing Date.
          “Principal Properties Secured Amount” shall mean, as of any date of
determination, the aggregate fair market value of the Principal Properties that
are the subject of Mortgages securing the Obligations, determined by the Parent
Borrower acting reasonably and in good faith using a multiple of five (5) times
EBITDA of such Principal Properties for the most recent four fiscal quarter
period as to which Section 9.1 Financials shall have been delivered.
          “Pro Forma Adjustment” shall mean, for any Test Period that includes
all or any part of a fiscal quarter included in any Post-Acquisition Period,
with respect to the Acquired EBITDA of the applicable Acquired Entity or
Business or the Consolidated EBITDA of the Parent Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Parent Borrower in good faith as a result of
(a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of the Parent Borrower and the Restricted
Subsidiaries; provided that (i) at the election of the Parent Borrower, such Pro
Forma Adjustment shall not be required to be determined for any Acquired Entity
or Business to the extent the aggregate consideration paid in connection with
such acquisition was less than $100,000,000 and (ii) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDA or such Consolidated EBITDA, as
the case may be, for such Test Period.

47



--------------------------------------------------------------------------------



 



          “Pro Forma Adjustment Certificate” shall mean any certificate of an
Authorized Officer of the Parent Borrower delivered pursuant to Section 9.1(h)
or Section 9.1(d).
          “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall
mean, with respect to compliance with any test or covenant hereunder, that
(A) to the extent applicable and other than for purposes of determining the
Applicable Amount, the Applicable ABR Margin, the Applicable LIBOR Margin and
the Commitment Fee Rate, the Pro Forma Adjustment shall have been made and
(B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
disposition of all or substantially all Capital Stock in any Subsidiary of the
Parent Borrower or any division, product line, or facility used for operations
of the Parent Borrower or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by the Parent
Borrower or any of the Restricted Subsidiaries in connection therewith (it being
agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Parent Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
          “Qualified Equity Interest” shall mean any Stock or Stock Equivalent
that does not constitute a Disqualified Equity Interest.
          “Qualified Holdings Debt” shall mean (1) any Indebtedness issued by
Holdings (a) that does not provide for any cash interest payments thereon prior
to the fifth anniversary of the date of issuance thereof, (b) that does not have
any scheduled payment of principal prior to the Final Maturity Date (determined
as of the date such Indebtedness was incurred) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), and (c) that is not
guaranteed by, or secured by a Lien on any assets of, the Parent Borrower or any
of the Restricted Subsidiaries.
          “Qualifying Lender” shall mean:
     (i) a Lender (other than a Lender within sub-paragraph (D) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement and/or any other Credit Document; and is

48



--------------------------------------------------------------------------------



 



     (A) a Lender:
     (1) which is a bank (as defined for the purpose of section 349 of the Taxes
Act) making an advance under this Agreement and/or any other Credit Document; or
     (2) in respect of an advance made under this Agreement and/or any other
Credit Document by a person that was a bank (as defined for the purpose of
section 349 of the Taxes Act) at the time that the advance was made,
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of the advance; or
(B) a Lender which is:
     (1) a company resident in the United Kingdom for United Kingdom tax
purposes;
     (2) a partnership each member of which is:

  (a)   a company resident of the United Kingdom for United Kingdom tax
purposes; or     (b)   a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits for the purposes
of section 11(2) of the Taxes Act) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Taxes Act;

     (3) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act) of that
company; or
(C) a Treaty Lender; or
(D) a building society (as defined for the purpose of section 477A of the Taxes
Act).
          “Ratio First Lien Indebtedness” shall mean New Term Loans or Future
Secured Debt constituting First Lien Obligations, in each case, which are
designated by an Authorized Officer of the Parent Borrower as “Ratio First Lien
Indebtedness” pursuant to a certificate delivered to the Administrative Agent
not later than the date such New Term Loans are borrowed or Future Secured Debt
is issued; provided that immediately after giving effect to the borrowing of

49



--------------------------------------------------------------------------------



 



such New Term Loans or incurrence of Future Secured Debt and the application of
proceeds therefrom on a Pro Forma Basis, the Consolidated First Lien Debt to
Consolidated EBITDA Ratio (calculated for this purpose, without regard to any
reduction in Consolidated Total Debt pursuant to clause (b) of the definition
thereof) is not greater than 3.75 to 1.0.
          “Ratio Refinancing Indebtedness” means Ratio First Lien Indebtedness
that is incurred in exchange for, or the Net Cash Proceeds of which are applied
to repurchase, redeem or repay, any Term Loans or Future Secured Debt (any such
Term Loans or Future Secured Debt, the “Repaid First Lien Indebtedness”);
provided that such Ratio First Lien Indebtedness has a final maturity and
weighted average life to maturity that is no earlier than the final maturity and
weighted average life to maturity of the Repaid First Lien Indebtedness.
          “Real Estate” shall have the meaning provided in Section 9.1(f).
          “Receivables Collateral” shall have the meaning set forth in the
Receivables Intercreditor Agreement.
          “Receivables Collateral Agent” shall mean the collateral agent under
the ABL Facility.
          “Receivables Intercreditor Agreement” shall mean the Receivables
Intercreditor Agreement, dated as of November 17, 2006, among the Collateral
Agent, the Receivables Collateral Agent and the Trustee under the Initial Senior
Second Lien Notes Indenture, as the same may be amended, restated, modified or
waived from time to time.
          “Refinanced Term Loans” shall have the meaning provided in
Section 14.1.
          “Refinancing Future Secured Debt” shall mean Future Secured Debt that
is issued for cash consideration to the extent the Parent Borrower delivers a
certificate of an Authorized Officer to the Administrative Agent no later than
the date of issuance of such Future Secured Debt designating such Future Secured
Debt as “Refinancing Future Secured Debt.”
          “Refinancing Term Loans” shall mean any New Term Loans designated as
“Refinancing Term Loans” in the applicable Joinder Agreement.
          “Register” shall have the meaning provided in Section 14.6(b)(iv).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and any successor to all or a portion thereof establishing margin
requirements.
          “Reimbursement Date” shall have the meaning provided in
Section 3.4(a).

50



--------------------------------------------------------------------------------



 



          “Reinvestment Period” shall mean 15 months following the date of
receipt of Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty
Event.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the directors, officers, employees, agents,
trustees, advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
          “Repayment Amount” shall mean a Tranche A-1 Repayment Amount, a
Tranche A-2 Repayment Amount, a Tranche B-1 Repayment Amount, a Tranche B-2
Repayment Amount, a Tranche B-3 Repayment Amount, a European-1 Tranche Repayment
Amount, a New Term Loan Repayment Amount with respect to any Series or an
Extended Term Loan Repayment Amount with respect to any Extension Series, as
applicable.
          “Replacement Revolving Credit Commitments” shall have the meaning set
forth in Section 2.14(b)(ii).
          “Replacement Revolving Credit Loan” shall have the meaning set forth
in Section 2.14(b)(ii).
          “Replacement Revolving Credit Series” shall have the meaning set forth
in Section 2.14(b)(ii).
          “Replacement Term Loans” shall have the meaning provided in
Section 14.1.
          “Reportable Event” shall mean an event described in Section 4043 of
ERISA and the regulations thereunder, other than any event as to which the
thirty day notice period has been waived.
          “Required European-1 Tranche Term Loan Lenders” shall mean, at any
date, Non-Defaulting Lenders having or holding a Dollar Equivalent of a majority
of the aggregate outstanding principal amount of the European-1 Tranche Term
Loans (excluding European-1 Tranche Term Loans held by Defaulting Lenders) at
such date.
          “Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders
having or holding a majority of the Dollar Equivalent of the sum of (i) the
Adjusted Total Revolving Credit Commitment at such date, (ii) the Adjusted Total
Term Loan Commitment at such date and (iii) the outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment and the Total Term Loan Commitment
have been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.
          “Required Revolving Credit Lenders” shall mean, at any date,
Non-Defaulting Lenders holding a majority of the Adjusted Total Revolving Credit
Commitment at such date (or, if the Total Revolving Credit Commitment has been
terminated at such time, a majority of the

51



--------------------------------------------------------------------------------



 



Revolving Credit Exposure (excluding Revolving Credit Exposure of Defaulting
Lenders) at such time).
          “Required Tranche A-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the aggregate outstanding
principal amount of the Tranche A-1 Term Loans (excluding Tranche A-1 Term Loans
held by Defaulting Lenders) at such date.
          “Required Tranche A-2 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the aggregate outstanding
principal amount of the Tranche A-2 Term Loans (excluding Tranche A-2 Term Loans
held by Defaulting Lenders) at such date.
          “Required Tranche B-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the aggregate outstanding
principal amount of the Tranche B-1 Term Loans (excluding Tranche B-1 Term Loans
held by Defaulting Lenders) at such date.
          “Required Tranche B-2 Term Loan Lenders” shall mean, at any date,
Lenders holding a majority of the aggregate outstanding principal amount of the
Tranche B-2 Term Loans (excluding Tranche B-2 Term Loans held by Defaulting
Lenders) at such date.
          “Required Tranche B-3 Term Loan Lenders” shall mean, at any date,
Lenders holding a majority of the aggregate outstanding principal amount of the
Tranche B-3 Term Loans (excluding Tranche B-3 Term Loans held by Defaulting
Lenders) at such date.
          “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
          “Reserve Amount” shall mean:
     (a) with respect to (I) (A) any Tranche A-1 Term Loan for any period and
(B) any Revolving Credit Loan or Swingline Loan for any period (or portion
thereof) ending prior to November 17, 2012, (i) if Level I Status, Level II
Status or Level III Status is in effect as of the beginning of such period, an
amount equal to 0.50% per annum on the average aggregate daily principal amount
of such Loan over such period, (ii) if Level IV Status is in effect as of the
beginning of such period, an amount equal to 0.25% per annum on the average
aggregate principal amount of such Loan over such period and (iii) if Level V
Status is in effect as of the beginning of such period, zero and (II) any
Revolving Credit Loan or Swingline Loan for any period (or portion thereof) from
and after November 17, 2012, (i) if Level I Status or Level II Status is in
effect as of the beginning of such period, an amount equal to 0.50% per annum on
the average aggregate daily principal amount of such Loan over such period,
(ii) if Level III Status is in effect as of the beginning of such period, an
amount equal to 0.25% per annum on the average aggregate

52



--------------------------------------------------------------------------------



 



daily principal amount of such Loan over such period and (iii) if Level IV
Status is in effect as of the beginning of such period, zero;
     (b) (A) with respect to any Tranche A-2 Term Loan, Tranche B-1 Term Loan,
Tranche B-2 Term Loan or Tranche B-3 Term Loan for any period, zero and (B) with
respect to any European-1 Tranche Term Loan for any period, (i) if Level I
Status is in effect as of the beginning of such period, an amount equal to 0.25%
per annum on the average aggregate principal amount of such Loan over such
period and (ii) if Level II Status, Level III Status, Level IV Status or Level V
Status is in effect as of the beginning of such period, zero;
     (c) with respect to any Letter of Credit Fee on any Letter of Credit for
any period (or portion thereof) (I) ending prior to November 17, 2012, (i) if
Level I Status, Level II Status or Level III Status is in effect as of the
beginning of such period, an amount equal to 0.50% per annum on the average
aggregate daily Stated Amount of such Letters of Credit over such period,
(ii) if Level IV Status is in effect as of the beginning of such period, an
amount equal to 0.25% per annum on the average aggregate daily Stated Amount of
such Letters of Credit over such period, and (iii) if Level V Status is in
effect as of the beginning of such period, zero and (II) from and after
November 17, 2012, (i) if Level I Status or Level II Status is in effect as of
the beginning of such period, an amount equal to 0.50% per annum on the average
aggregate daily Stated Amount of such Letters of Credit over such period,
(ii) if Level III Status is in effect as of the beginning of such period, an
amount equal to 0.25% per annum on the average aggregate daily Stated Amount of
such Letters of Credit over such period, and (iii) if Level IV Status is in
effect as of the beginning of such period, zero;
     (d) with respect to any Commitment Fee on any Available Commitment for any
period (or portion thereof) (I) ending prior to November 17, 2012, (i) if Level
I Status or Level II Status is in effect as of the beginning of such period, an
amount equal to 0.125% per annum on the average aggregate daily amount of such
Available Commitment over such period and (ii) if Level III Status, Level IV
Status or Level V Status is in effect as of the beginning of such period, zero
and (II) from and after November 17, 2012 (i) if Level I Status is in effect as
of the beginning of such period, an amount equal to 0.125% per annum on the
average aggregate daily amount of such Available Commitment over such period and
(ii) if Level II Status, Level III Status or Level IV Status is in effect as of
the beginning of such period, zero;
provided that notwithstanding the foregoing, during the fiscal quarter during
which the Revolving Credit Maturity Date (in the case of Revolving Credit Loans,
Swingline Loans, Letter of Credit Fees and Commitment Fees), Tranche A-1 Term
Loan Maturity Date (in the case of Tranche A-1 Term Loans) or European-1 Tranche
Term Loan Maturity Date (in the case of European-1 Tranche Term Loans) is
scheduled to occur, the Reserve Amount for such Loan, Letter of Credit Fee or
Commitment Fee, as applicable, shall be zero.
For the avoidance of doubt, the per annum rate to be used in the determination
of the Reserve Amount for any interest, Letter of Credit Fee or Commitment Fee
shall be determined in the same manner as for the underlying interest or fee in
accordance with Section 5.5.

53



--------------------------------------------------------------------------------



 



          “Restatement Agreement” shall mean the Restatement Agreement, dated as
of May 4, 2011 by and among the Credit Parties, the Administrative Agent and the
other parties thereto.
          “Restatement Effective Date” shall mean the date on which each of the
conditions set forth in Section 6 has been satisfied.
          “Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that
is a Restricted Subsidiary.
          “Restricted Subsidiary” shall mean any Subsidiary of the Parent
Borrower other than an Unrestricted Subsidiary; provided that, solely for
purposes of calculating any financial definition set forth in this agreement for
the Parent Borrower and its Restricted Subsidiaries on a consolidated basis and
clauses (a), (b) and (d) of Section 9.1, each Consolidated Person shall be
deemed to be a Restricted Subsidiary.
          “Retained Indebtedness” shall mean the debt securities issued under
the 1993 Indenture that are identified on Schedule 1.1(f) to the Original Credit
Agreement.
          “Revaluation Date” shall mean (a) with respect to any Revolving Credit
Loan, each of the following: (i) each date of a Borrowing of a Revolving Credit
Loan or Swingline Loan, (ii) each date of a continuation of a Revolving Credit
Loan pursuant to Section 2.6, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Revolving Credit Lenders
shall require; (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of any such Letter of Credit, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Letter of Credit Issuer under any Letter of Credit, and
(iv) such additional dates as the Administrative Agent or the Letter of Credit
Issuer shall determine or the Required Revolving Credit Lenders shall require;
and (c) in the case of Term Loans, (i) any date of prepayment of Term Loans
pursuant to Section 5.2 and (ii) such other dates as the Administrative Agent
may determine.
          “Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Lender on the Restatement Effective Date, the amount of such
Lender’s Replacement-1 Revolving Credit Commitment under the Original Credit
Agreement on the Restatement Effective Date and (b) in the case of any Lender
that becomes a Lender after the Restatement Effective Date, the amount specified
as such Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Revolving Credit
Commitment, in each case of the same may be changed from time to time pursuant
to terms hereof. The aggregate amount of the Revolving Credit Commitment as of
the Restatement Effective Date is $2,000,000,000.
          “Revolving Credit Commitment Percentage” shall mean at any time, for
each Lender, the percentage obtained by dividing (a) such Lender’s Revolving
Credit Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time, provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing

54



--------------------------------------------------------------------------------



 



(a) such Lender’s Revolving Credit Exposure at such time by (b) the Revolving
Credit Exposure of all Lenders at such time.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate Dollar Equivalent amount of the principal
amount of Revolving Credit Loans of such Lender then outstanding, (b) such
Lender’s Letter of Credit Exposure at such time and (c) such Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time.
          “Revolving Credit Facility” shall mean the Credit Facility consisting
of the Revolving Credit Commitments and the extensions of credit thereunder.
          “Revolving Credit Lender” shall mean, at any time, any Lender that has
a Revolving Credit Commitment at such time.
          “Revolving Credit Loans” shall have the meaning provided in
Section 2.1(b) and shall include each Replacement-1 Revolving Credit Loan
outstanding under the Original Credit Agreement as of the Restatement Effective
Date.
          “Revolving Credit Maturity Date” shall mean November 17, 2015, or, if
such date is not a Business Day, the next preceding Business Day.
          “Revolving Credit Termination Date” shall mean the date on which the
Revolving Credit Commitments shall have terminated, no Revolving Credit Loans
shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
          “S&P” shall mean Standard & Poor’s Ratings Services or any successor
by merger or consolidation to its business.
          “Sale Leaseback” shall mean any transaction or series of related
transactions pursuant to which the Parent Borrower or any of the Restricted
Subsidiaries (a) sells, transfers or otherwise disposes of any property, real or
personal, whether now owned or hereafter acquired, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed.
          “Scheduled Inside Payments” means, at any time, all then remaining
scheduled payments of principal with respect to any Future Secured Debt,
Permitted Additional Debt or Indebtedness incurred pursuant to Sections 10.1(j)
(other than Capitalized Lease Obligations) and 10.1(k), in each case, incurred
after the Restatement Effective Date required to be made prior to the Final
Maturity Date (determined as of the date such Future Secured Debt, Permitted
Additional Debt or other Indebtedness is incurred); provided that any scheduled
payments of principal of Ratio Refinancing Indebtedness shall be excluded from
this definition except to the extent the scheduled payments of Indebtedness
refinanced with the proceeds of such Ratio Refinancing Indebtedness were
included in Scheduled Inside Payments.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.

55



--------------------------------------------------------------------------------



 



          “Section 2.14(e) Additional Amendment” shall have the meaning set
forth in Section 2.14(e).
          “Section 2.14(f) Additional Amendment” shall have the meaning set
forth in Section 2.14(f)(iii).
          “Section 9.1 Financials” shall mean the financial statements
delivered, or required to be delivered, pursuant to Section 9.1(a) or (b)
together with the accompanying officer’s certificate delivered, or required to
be delivered, pursuant to Section 9.1(d).
          “Secured Cash Management Agreement” shall mean any Cash Management
Agreement that is entered into by and between the Parent Borrower or any of its
Subsidiaries and any Cash Management Bank.
          “Secured Hedge Agreement” shall mean any Hedge Agreement that is
entered into by and between the Parent Borrower or any of its Subsidiaries and
any Hedge Bank.
          “Secured Parties” shall mean the U.S. Secured Parties and the European
Secured Parties, collectively.
          “Securitization” shall mean a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns of
securities or notes which represent an interest in, or which are collateralized,
in whole or in part, by the Loans and the Lender’s rights under the Credit
Documents.
          “Security Documents” shall mean the U.S. Security Documents and the
European Security Documents, collectively.
          “Senior Second Lien Notes Collateral” shall mean the U.S. Collateral
(other than any Principal Properties except to the extent that the 1993
Indenture has ceased to be in effect as a result of a satisfaction and discharge
or defeasance thereof in accordance with its terms).
          “Series” shall have the meaning as provided in Section 2.14.
          “Sold Entity or Business” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
          “Solvent” shall mean, with respect to any Person, that as of the
Closing Date, (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such Person has
not incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such

56



--------------------------------------------------------------------------------



 



contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
          “Specified Subsidiary” shall mean, at any date of determination
(a) any Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total
assets at the last day of the Test Period ending on the last day of the most
recent fiscal period for which Section 9.1 Financials have been delivered were
equal to or greater than 6% of the consolidated total assets of the Parent
Borrower and the Subsidiaries at such date, or (ii) whose revenues during such
Test Period were equal to or greater than 6% of the consolidated revenues of the
Parent Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP, and (c) each other Unrestricted Subsidiary that is the
subject of an Event of Default under Section 11.5 and that, when such
Subsidiary’s total assets or revenues are aggregated with the total assets or
revenues, as applicable, of each other Subsidiary that is the subject of an
Event of Default under Section 11.5 would constitute a Specified Subsidiary
under clause (b) above using a 10% threshold in replacement of the 6% threshold
in such clause (b).
          “Specified Transaction” shall mean, with respect to any period, any
Investment, sale, transfer or other disposition of assets, incurrence or
repayment of Indebtedness, Dividend, Subsidiary designation, New Term Loan, New
Revolving Credit Commitment or other event that by the terms of this Agreement
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”
          “Sponsor” shall mean any of KKR, Bain and MLGP and their respective
Affiliates but excluding portfolio companies of any of the foregoing.
          “Spot Rate” for a currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
          “Stated Amount” of any Letter of Credit shall mean the Dollar
Equivalent of the maximum amount from time to time available to be drawn
thereunder, determined without regard to whether any conditions to drawing could
then be met; provided, however, that with respect to any Letter of Credit that
by its terms or the terms of any Issuer Document provides for one or more
automatic increases in the stated amount thereof, the Stated Amount shall be
deemed to be the Dollar Equivalent of the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
          “Status” shall mean, as to the Parent Borrower as of any date, the
existence of Level I Status, Level II Status, Level III Status, Level IV Status
or, except in the case of the Revolving Credit Facility on or after November 17,
2012, Level V Status, as the case may be, on such date. Changes in Status
resulting from changes in the Consolidated Total Debt to Consoli-

57



--------------------------------------------------------------------------------



 



dated EBITDA Ratio shall become effective as of the first day following each
date that (a) Section 9.1 Financials are delivered to the Lenders under
Section 9.1 and (b) an officer’s certificate is delivered by the Parent Borrower
to the Lenders setting forth, with respect to such Section 9.1 Financials, the
then-applicable Status, and shall remain in effect until the next change to be
effected pursuant to this definition, provided that each determination of the
Consolidated Total Debt to Consolidated EBITDA Ratio pursuant to this definition
shall be made as of the end of the Test Period ending at the end of the fiscal
period covered by the relevant Section 9.1 Financials.
          “Sterling” or “£” shall mean lawful currency of the United Kingdom.
          “Stock” shall mean shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
          “Stock Equivalents” shall mean all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subordinated Indebtedness” shall mean Indebtedness of any Borrower or
any Guarantor that is by its terms subordinated in right of payment to the
obligations of such Borrower and such Guarantor, as applicable, under this
Agreement.
          “Subsidiary” of any Person shall mean and include (a) any corporation
more than 50% of whose Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person (i) directly or
indirectly through Subsidiaries owns or controls more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partner interests and (ii) is a controlling general partner or otherwise
controls such entity at such time. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Parent
Borrower.
          “Successor Borrower” shall have the meaning provided in
Section 10.3(a).
          “Successor Parent Borrower” shall have the meaning provided in
Section 10.3(a).
          “Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) that is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) dated (or redated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property shall have been granted or

58



--------------------------------------------------------------------------------



 



become effective through operation of law or otherwise with respect to such
Mortgaged Property which, in either case, can be depicted on a survey, in which
events, as applicable, such survey shall be dated (or redated) after the
completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the title insurance company
issuing the corresponding Mortgage, (iv) complying in all material respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the title insurance company to remove all standard survey
exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue such endorsements as the Collateral Agent may
reasonably request or (b) otherwise acceptable to the Collateral Agent.
          “Swap Contract” shall mean (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
          “Swingline Commitment” shall mean $100,000,000.
          “Swingline Lender” shall mean Bank of America, in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loans” shall have the meaning provided in Section 2.1(c).
          “Swingline Maturity Date” shall mean, with respect to any Swingline
Loan, the date that is five Business Days prior to the Revolving Credit Maturity
Date.
          “Syndications” shall have the meaning provided in the definition of
Disqualified Equity Interests.
          “TARGET Day” shall mean any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

59



--------------------------------------------------------------------------------



 



          “Tax Confirmation” shall mean a confirmation by a Lender that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement and/or any other Credit Document is either:
     (i) a company resident in the United Kingdom for United Kingdom Tax
purposes; or
     (ii) a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or

  (B)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

     (iii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the Taxes Act)of that
company.
          “Taxes” shall mean any and all present or future taxes, duties,
levies, imposts, assessments, deductions, withholdings or other similar charges
imposed by any Governmental Authority whether computed on a separate,
consolidated, unitary, combined or other basis and any interest, fines,
penalties or additions to tax with respect to the foregoing.
          “Taxes Act” shall mean the Income and Corporation Taxes Act of 1988.
          “Term Loans” shall mean the Tranche A-1 Term Loans, the Tranche A-2
Term Loans, the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche
B-3 Term Loans, the European-1 Tranche Term Loans, any New Term Loans and any
Extended Term Loans, collectively.
          “Test Period” shall mean, for any determination under this Agreement,
the four consecutive fiscal quarters of the Parent Borrower then last ended.
          “Toggle Notes” shall mean $1,500,000,000 aggregate original principal
amount of 9⅝/10⅜% senior secured toggle notes due 2016 and any PIK Interest
Amount with respect thereto.
          “Total Credit Exposure” shall mean, at any date, the sum, without
duplication, of (a) the Total Revolving Credit Commitment at such date (or, if
the Total Revolving Credit Commitment shall have terminated on such date, the
aggregate Revolving Credit Exposure of all Lenders at such date), (b) the Total
Term Loan Commitment at such date and (c) without duplication of clause (b), the
Dollar Equivalent of the aggregate outstanding principal amount of all Term
Loans at such date.

60



--------------------------------------------------------------------------------



 



          “Total Revolving Credit Commitment” shall mean the sum of the
Revolving Credit Commitments of all the Lenders.
          “Total Term Loan Commitment” shall mean the sum of the New Term Loan
Commitments, if applicable, of all the Lenders.
          “Tranche A-1 Repayment Amount” shall have the meaning provided in
Section 2.5(b)(i).
          “Tranche A-1 Repayment Date” shall have the meaning provided in
Section 2.5(b)(i).
          “Tranche A-1 Term Loan” shall mean each Tranche A-1 Term Loan (as
defined in the Original Credit Agreement) outstanding under the Original Credit
Agreement.
          “Tranche A-1 Term Loan Amortization Adjustment Factor” shall mean a
fraction (x) the numerator of which is the aggregate principal amount of Tranche
A-1 Term Loans outstanding under this Agreement on the Restatement Effective
Date immediately following the conversion of a portion of the Tranche A-1 Term
Loans to Tranche A-2 Term Loans pursuant to Section 2.1(a) and (y) the
denominator of which is the aggregate principal amount of Tranche A-1 Term Loans
outstanding immediately prior to such conversion.
          “Tranche A-1 Term Loan Facility” shall mean the Credit Facility
consisting of the Tranche A-1 Term Loans.
          “Tranche A-1 Term Loan Lender” shall mean each Lender with a Tranche
A-1 Term Loan.
          “Tranche A-1 Term Loan Maturity Date” shall mean November 17, 2012,
or, if such date is not a Business Day, the next preceding Business Day.
          “Tranche A-2 Converted Amount” shall mean, with respect to any Tranche
A-1 Term Lender a principal amount (notified to such Lender by the
Administrative Agent and rounded upward or downward to the nearest whole $0.01
by the Administrative Agent in its sole discretion) equal to the product of
(x) the Tranche A-2 Pro Ration Factor and (y) such Lender’s Tranche A-2
Submitted Amount.
          “Tranche A-2 Pro Ration Factor” shall mean the lesser of (i) 1.0 and
(ii) a fraction, the numerator of which is the Maximum Tranche A-2 Accepted
Amount and the denominator of which is the sum of the Tranche A-2 Submitted
Amounts of all Lenders.
          “Tranche A-2 Repayment Amount” shall have the meaning provided in
Section 2.5(b)(ii).
          “Tranche A-2 Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).

61



--------------------------------------------------------------------------------



 



          “Tranche A-2 Submitted Amount” shall mean, with respect to any Lender,
the lesser of (i) the principal amount of all of such Lender’s Tranche A-1 Term
Loans under the Original Credit Agreement on the Restatement Effective Date
(immediately prior to the effectiveness of this Agreement) and (ii) the amount
(indicated on such Lender’s counterpart to the Restatement Agreement) of such
Lender’s Tranche A-1 Term Loans submitted for conversion to Tranche A-2 Term
Loans.
          “Tranche A-2 Term Loan” shall have the meaning provided in
Section 2.1(a)(i)(y).
          “Tranche A-2 Term Loan Facility” shall mean the Credit Facility
consisting of the Tranche A-2 Term Loans.
          “Tranche A-2 Term Loan Lender” shall mean each Lender with a Tranche
A-2 Term Loan.
          “Tranche A-2 Term Loan Maturity Date” shall mean May 2, 2016, or, if
such date is not a Business Day, the next preceding Business Day.
          “Tranche B-1 Repayment Amount” shall have the meaning provided in
Section 2.5(c)(i).
          “Tranche B-1 Repayment Date” shall have the meaning provided in
Section 2.5(c)(i).
          “Tranche B-1 Term Loan” shall mean each Tranche B-1 Term Loan (as
defined in the Original Credit Agreement) outstanding under the Original Credit
Agreement.
          “Tranche B-1 Term Loan Facility” shall mean the Credit Facility
consisting of the Tranche B-1 Term Loans.
          “Tranche B-1 Term Loan Lender” shall mean each Lender with a Tranche
B-1 Term Loan.
          “Tranche B-1 Term Loan Maturity Date” shall mean November 17, 2013,
or, if such date is not a Business Day, the first Business Day thereafter.
          “Tranche B-2 Repayment Amount” shall have the meaning provided in
Section 2.5(c)(iii).
          “Tranche B-2 Repayment Date” shall have the meaning provided in
Section 2.5(c)(iii).
          “Tranche B-2 Term Loan” shall mean each Tranche B-2 Term Loan (as
defined in the Original Credit Agreement) outstanding under the Original Credit
Agreement.
          “Tranche B-2 Term Loan Lender” shall mean a Lender with an outstanding
Tranche B-2 Term Loan.

62



--------------------------------------------------------------------------------



 



          “Tranche B-2 Term Loan Maturity Date” shall mean March 31, 2017, or,
if such date is not a Business Day, the next preceding Business Day.
          “Tranche B-3 Converted Amount” shall mean, with respect to any Lender
a principal amount (notified to such Lender by the Administrative Agent and
rounded upward or downward to the nearest whole $0.01 by the Administrative
Agent in its sole discretion) equal to the product of (x) the Tranche B-3 Pro
Ration Factor and (y) such Lender’s Tranche B-3 Submitted Amount.
          “Tranche B-3 Pro Ration Factor” shall mean the lesser of (i) 1.0 and
(ii) a fraction, the numerator of which is the Maximum Tranche B-3 Accepted
Amount and the denominator of which is the sum of the Tranche B-3 Submitted
Amounts of all Lenders.
          “Tranche B-3 Repayment Amount” shall have the meaning provided in
Section 2.5(c)(iv).
          “Tranche B-3 Repayment Date” shall have the meaning provided in
Section 2.5(c)(iv).
          “Tranche B-3 Submitted Amount” shall mean, with respect to any Lender,
the lesser of (i) the aggregate principal amount of all of such Lender’s Tranche
A-1 Term Loans (other than Tranche A-1 Term Loans included in such Lenders
Tranche A-2 Converted Amount) and Tranche B-1 Term Loans under the Original
Credit Agreement on the Restatement Effective Date (immediately prior to the
effectiveness of this Agreement) and (ii) the amount (indicated on such Lender’s
counterpart to the Restatement Agreement) of such Lender’s Tranche A-1 Term
Loans and Tranche B-1 Term Loans submitted for conversion to Tranche B-3 Term
Loans.
          “Tranche B-3 Term Loan” shall have the meaning assigned to such term
in Section 2.1(a)(ii)(y).
          “Tranche B-3 Term Loan Facility” shall mean the Credit Facility
consisting of the Tranche B-3 Term Loans.
          “Tranche B-3 Term Loan Lender” shall mean each Lender with a Tranche
B-3 Term Loan.
          “Tranche B-3 Term Loan Maturity Date” shall mean May 1, 2018, or, if
such date is not a Business Day, the next preceding Business Day.
          “Transaction Expenses” shall have the meaning given such term by the
Original Credit Agreement.
          “Transactions” shall have the meaning given such term by the Original
Credit Agreement.
          “Transferee” shall have the meaning provided in Section 14.6(e).

63



--------------------------------------------------------------------------------



 



          “Treaty Lender” shall mean a Lender which:
     (i) is treated as a resident of a Treaty State for the purposes of the
relevant Treaty; and
     (ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in a Loan is effectively
connected.
          “Treaty State” shall mean a jurisdiction having a double taxation
agreement (a “Treaty”) with the United Kingdom which makes provision for full
exemption from Tax imposed by the United Kingdom on interest.
          “Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan
or a LIBOR Term Loan and (b) as to any Revolving Credit Loan, its nature as an
ABR Loan or a LIBOR Revolving Credit Loan.
          “UK Pension Letter of Credit” shall mean that certain Letter of Credit
to be issued to the trustees of the HCA International Final Salary Pension
Scheme by Bank of America, N.A., as a Letter of Credit Issuer under this
Agreement, with a face amount of approximately £20,408,000 and an expiry date of
approximately February 20, 2015.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”) under the Plan as of the close
of its most recent plan year, determined in accordance with SFAS 87 as in effect
on the Closing Date, exceeds the fair market value of the assets allocable
thereto.
          “Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
          “Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Parent
Borrower that is formed or acquired after the Closing Date, provided that at
such time (or promptly thereafter) the Parent Borrower designates such
Subsidiary an Unrestricted Subsidiary in a written notice to the Administrative
Agent, (b) any Restricted Subsidiary subsequently designated as an Unrestricted
Subsidiary by the Parent Borrower in a written notice to the Administrative
Agent, provided that in the case of (b), no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it previously had been designated as
an Unrestricted Subsidiary; and provided further in the case of (a) and (b),
(x) such designation shall be deemed to be an Investment (or reduction in an
outstanding Investment, in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), on the date of such designation in an
amount equal to the sum of (i) the Parent Borrower’s direct or indirect equity
ownership percentage of the net worth of such designated Restricted Subsidiary
immediately prior to such designation (such net worth to be calculated without
regard to any guarantee provided by such designated Restricted Subsidiary) and
(ii) without duplication, the aggregate principal amount of any Indebtedness
owed by such designated Restricted Subsidiary to the Parent Borrower or any
other Restricted Subsidiary immediately prior to such designation, all
calculated, except as set forth in the parenthetical to clause (i), on a
consolidated basis in accordance with GAAP and (y) no Default or Event of
Default would result from such designation after giving Pro Forma Effect thereto
and the Parent Borrower shall be in compliance with the covenant set forth in
Section 10.8 determined on a Pro

64



--------------------------------------------------------------------------------



 



Forma Basis after giving effect to such designation and (c) each Subsidiary of
an Unrestricted Subsidiary. The Parent Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary, and thereafter, such Subsidiary shall no longer constitute an
Unrestricted Subsidiary, but only if no Default or Event of Default would result
from such re-designation. On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Foreign Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits. Notwithstanding the foregoing, the
European Subsidiary Borrower shall always be a Restricted Subsidiary for so long
as any European-1 Tranche Term Loans are outstanding.
          “U.S. Collateral” shall mean all property pledged or purported to be
pledged pursuant to the U.S. Security Documents.
          “U.S. Credit Facilities” shall mean the Tranche A-1 Term Loan
Facility, the Tranche A-2 Term Loan Facility, the Tranche B-1 Term Loan
Facility, the Tranche B-2 Term Loan Facility, the Tranche B-3 Term Loan
Facility, the New Term Loans (of each Series) and the Extended Term Loans (of
each Extension Series) (to the extent made to the Parent Borrower) and the
Revolving Credit Facility.
          “U.S. Credit Party” shall mean the Parent Borrower and the U.S.
Guarantors.
          “U.S. Guarantee” shall mean (a) the U.S. Guarantee, dated as of the
Closing Date, made by the Parent Borrower and each U.S. Guarantor in favor of
the Administrative Agent for the benefit of the Secured Parties, and (b) any
other guarantee of the Obligations made by a Restricted Subsidiary that is a
Domestic Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.
          “U.S. Guarantors” shall mean (a) each Domestic Subsidiary that was
party to the U.S. Guarantee on the Closing Date and (b) each Domestic Subsidiary
that became or becomes a party to the U.S. Guarantee after the Closing Date
pursuant to Section 9.11 or otherwise.
          “U.S. Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any Credit
Document or otherwise with respect to any Revolving Credit Commitment, Loan or
Letter of Credit (other than any such advances to and debts, liabilities,
obligations, covenants and duties of any Credit Party in respect of the European
Obligations) or under any Secured Cash Management Agreement or Secured Hedge
Agreement, in each case, entered into with the Parent Borrower or any of its
Domestic Subsidiaries, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

65



--------------------------------------------------------------------------------



 



          “U.S. Pledge Agreement” shall mean (a) the U.S. Pledge Agreement,
dated as of the Closing Date, by and among the U.S. Credit Parties party thereto
and the Collateral Agent for the benefit of the Secured Parties, and (b) any
other pledge agreement with respect to all of the Obligations delivered pursuant
to Section 9.12, in each case, as the same may be amended, supplemented or
otherwise modified from time to time.
          “U.S. Secured Parties” shall mean the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer and each Lender, in each case with
respect to the U.S. Credit Facilities, each Hedge Bank that is party to any
Secured Hedge Agreement with the Parent Borrower or any Domestic Subsidiary,
each Cash Management Bank that is party to a Secured Cash Management Agreement
with the Parent Borrower or any Domestic Subsidiary and each sub-agent pursuant
to Section 13 appointed by the Administrative Agent with respect to matters
relating to the U.S. Credit Facilities or the Collateral Agent with respect to
matters relating to any U.S. Security Document.
          “U.S. Security Agreement” shall mean the Security Agreement, dated as
of the Closing Date, by and among the Parent Borrower, the other grantors party
thereto and the Collateral Agent for the benefit of the Secured Parties, as the
same may be amended, supplemented or otherwise modified from time to time.
          “U.S. Security Documents” shall mean, collectively, (a) the U.S.
Guarantee, (b) the U.S. Pledge Agreement, (c) the U.S. Security Agreement,
(d) the Mortgages, (e) the Intercreditor Agreements, (f) the First Lien
Intercreditor Agreement and (g) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11, 9.12 or
9.14 or pursuant to any other such U.S. Security Documents or Future Secured
Debt Documents to secure all of the Obligations.
          “Voting Stock” shall mean, with respect to any Person, such Person’s
Stock or Stock Equivalents having the right to vote for the election of
directors of such Person under ordinary circumstances.
          1.2. Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
     (c) Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
     (d) The term “including” is by way of example and not limitation.

66



--------------------------------------------------------------------------------



 



     (e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (g) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
          1.3. Accounting Terms.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP.
          (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.
          1.4. Rounding. Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
          1.5. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Requirement of Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.
          1.6. Exchange Rates. For purposes of determining compliance under
Sections 10.4, 10.5 and 10.6 with respect to any amount in a currency other than
Dollars (other than with respect to (x) any amount derived from the financial
statements of Holdings, the Parent Borrower or its Subsidiaries or (y) any
Indebtedness denominated in a currency other than Dollars), such amount shall be
deemed to equal the Dollar Equivalent thereof based on the average Spot Rate for
such currency for the most recent twelve-month period immediately prior to the
date of

67



--------------------------------------------------------------------------------



 



determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the related period. For purposes of determining
compliance with Sections 10.1, 10.2 and 10.5, with respect to any amount of
Indebtedness denominated in a currency other than Dollars, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
Equivalent thereof at the Spot Rate in effect at the time of such incurrence or
advancement.
          1.7. Reserve Amounts. The provisions of Section 2.8 and Section 4.1
relating to the establishment of Reserve Amounts are intended to give the
Borrowers, the Lenders and the L/C Participants the practical benefits of any
change in Status (whether resulting in an increase or decrease in the fees
payable hereunder from time to time) resulting from delivery of Section 9.1
Financials with respect to the immediately preceding fiscal quarter within
certain time periods following the commencement of a fiscal quarter as though
any such change of Status had occurred on the first day of such fiscal quarter.
The Administrative Agent and the Borrowers may amend the provisions of
Section 2.8 and Section 4.1 without the consent of any Lender in any manner
reasonably believed by the Administrative Agent and the Borrowers to be not
materially adverse the Lenders in order to better effectuate the provisions set
forth therein for achieving such benefits.
SECTION 2. Amount and Terms of Credit
          2.1. Effect of Restatement on Loans and Letters of Credit under the
Original Credit Agreement.
          (a) Subject to and upon the terms and conditions herein set forth upon
the effectiveness of this Agreement on the Restatement Effective Date:
     (i) (x) the Tranche A-1 Term Loan of each Lender (other than any portion
thereof included in the Tranche A-2 Converted Amount or Tranche B-3 Converted
Amount of such Lender) under the Original Credit Agreement shall remain
outstanding under this Agreement as a Tranche A-1 Term Loan from such Lender to
the Parent Borrower, (y) the Tranche A-2 Converted Amount of each Lender’s
Tranche A-1 Term Loan under the Original Credit Agreement shall automatically be
converted into a loan (a “Tranche A-2 Term Loan”) under this Agreement from such
Lender to the Parent Borrower denominated in Dollars in a principal amount equal
to such Lender’s Tranche A-2 Converted Amount of its Tranche A-1 Term Loan under
the Original Credit Agreement with an initial Interest Period equal to the
unexpired portion of the Interest Period applicable to the Tranche A-1 Term
Loans on the Restatement Effective Date and with an initial LIBOR Rate equal to
the LIBOR Rate for the Tranche A-1 Term Loans for the Interest Period in effect
on the Restatement Effective Date and (z) the Tranche B-3 Converted Amount of
each Lender’s Tranche A-1 Term Loan under the Original Credit Agreement shall
automatically be converted into a Tranche B-3 Term Loan from such Lender to the
Parent Borrower in a principal amount equal to such Lender’s Tranche B-3
Converted Amount of its Tranche A-1 Term Loan under the Original Credit
Agreement with an initial Interest Period equal to the unexpired portion of the
Interest Period applicable to the Tranche A-1 Term Loans on the Restatement
Effective Date and with an initial LIBOR

68



--------------------------------------------------------------------------------



 



Rate equal to the LIBOR Rate for the Tranche A-1 Term Loans for the Interest
Period in effect on the Restatement Effective Date;
     (ii) (x) the Tranche B-1 Term Loan of each Lender (other than any portion
thereof included in the Tranche B-3 Converted Amount of such Lender) under the
Original Credit Agreement shall remain outstanding under this Agreement as a
Tranche B-1 Term Loan from such Lender to the Parent Borrower and (y) the
Tranche B-3 Converted Amount of each Lender’s Tranche B-1 Term Loan under the
Original Credit Agreement shall automatically be converted into a loan (a
“Tranche B-3 Term Loan”) under this Agreement from such Lender to the Parent
Borrower denominated in Dollars in a principal amount equal to such Lender’s
Tranche B-3 Converted Amount with an initial Interest Period equal to the
unexpired portion of the Interest Period applicable to the Tranche B-1 Term
Loans on the Restatement Effective Date and with an initial LIBOR Rate equal to
the LIBOR Rate for the Tranche B-1 Term Loans for the Interest Period in effect
on the Restatement Effective Date;
     (iii) the Tranche B-2 Term Loan of each Lender under the Original Credit
Agreement shall remain outstanding under this Agreement as a Tranche B-2 Term
Loan from such Lender to the Parent Borrower;
     (iv) the European-1 Tranche Term Loan of each Lender under the Original
Credit Agreement shall remain outstanding under this Agreement as a European-1
Tranche Term Loan from such Lender to the European Subsidiary Borrower;
     (v) each Revolving Credit Loan of each Lender under the Original Credit
Agreement shall remain outstanding under this Agreement as a Revolving Credit
Loan from such Lender to the Parent Borrower;
     (vi) each Swingline Loan under the Original Credit Agreement shall remain
outstanding under this Agreement as a Swingline Loan to the Parent Borrower; and
     (vii) each Existing Letter of Credit shall continue as a Letter of Credit
under this Agreement.
Any Term Loans (i) may at the option of the Parent Borrower be incurred and
maintained as, and/or converted into, ABR Loans (except in the case of
European-1 Tranche Term Loans) or LIBOR Term Loans, provided that all Term Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type and (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed.
          (b) (i) Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a loan
or loans denominated in Dollars or Alternative Currencies (each a “Revolving
Credit Loan” and, collectively, the “Revolving Credit Loans”) to the Parent
Borrower, which Revolving Credit Loans (in the case of any Revolving Credit Loan
not outstanding on the Restatement Effective Date) (A) shall be made at any time
and from time to time prior to the Revolving Credit Maturity Date, (B) may, at
the option of the Parent Borrower be incurred and maintained as, and/or
converted

69



--------------------------------------------------------------------------------



 



into, ABR Loans (in the case of Revolving Credit Loans denominated in Dollars
only) or LIBOR Revolving Credit Loans, provided that all Revolving Credit Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Lender’s Revolving Credit Exposure at such time exceeding such Lender’s
Revolving Credit Commitment at such time, (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect and (F) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the Aggregate Multicurrency Exposures at such time
exceeding the Multicurrency Sublimit then in effect.
          (ii) Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Parent Borrower to repay such Loan and (B) in exercising such option, such
Lender shall use its reasonable efforts to minimize any increased costs to the
Parent Borrower resulting therefrom (which obligation of the Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply). On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.
          (c) Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time prior to the Swingline Maturity Date, to make a loan or loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Parent
Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii) shall
have the benefit of the provisions of Section 2.1(d), (iii) shall not exceed at
any time outstanding the Swingline Commitment, (iv) shall not, after giving
effect thereto and to the application of the proceeds thereof, result at any
time in the aggregate amount of the Lenders’ Revolving Credit Exposures at such
time exceeding the Total Revolving Credit Commitment then in effect and (v) may
be repaid and reborrowed in accordance with the provisions hereof. Each
outstanding Swingline Loan shall be repaid in full on the earlier of (a) 15
Business Days after such Swingline Loan is initially Borrowed and (b) the
Swingline Maturity Date. The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from the Parent Borrower or any Lender stating
that a Default or Event of Default exists and is continuing until such time as
the Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 14.1.
          (d) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each Revolving Credit Lender that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans denominated in Dollars, in which case Revolving Credit Loans
denominated in Dollars constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Per-

70



--------------------------------------------------------------------------------



 



centage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Revolving Credit Lender hereby irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing or
(v) any reduction in the Total Revolving Credit Commitment after any such
Swingline Loans were made. In the event that, in the sole judgment of the
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Parent Borrower), each
Revolving Credit Lender hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty) such participation of the
outstanding Swingline Loans as shall be necessary to cause the Lenders to share
in such Swingline Loans ratably based upon their respective Revolving Credit
Commitment Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.
          2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $1,000,000 in excess thereof
(or £500,000 in the case of Loans denominated in Sterling, or €1,000,000 in the
case of Loans denominated in Euro) and Swingline Loans shall be in a minimum
amount of $500,000 and in a multiple of $100,000 in excess thereof (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d) and
Revolving Credit Loans to reimburse the Letter of Credit Issuer with respect to
any Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable). More than one Borrowing may be incurred on any
date, provided that at no time shall there be outstanding more than 30
Borrowings of LIBOR Loans under this Agreement.
          2.3. Notice of Borrowing.
          (a) The applicable Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (i) prior to 12:00 Noon (New York City time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Term Loans if such Term Loans are to
be initially LIBOR Loans denominated in Dollars and (ii) written notice (or
telephonic notice promptly confirmed in writing) prior to 12:00 Noon (New York
City time) on the date of the Borrowing of Term Loans if such Term Loans are to
be ABR Loans. Such notice (together with each notice of a Borrowing of Revolving
Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(c), a “Notice of Borrowing”) shall
specify (i) the aggregate principal amount of the Term Loans to be made,
(ii) the date of the Borrowing and (iii) whether the Term Loans shall consist of
ABR Term Loans (in the case of Loans denominated in Dollars) and/or LIBOR Term
Loans and, if the Term Loans are to include LIBOR Term Loans, the Interest
Period to be initially

71



--------------------------------------------------------------------------------



 



applicable thereto. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.
          (b) Whenever the Parent Borrower desires to incur Revolving Credit
Loans (other than Mandatory Borrowings or borrowings to repay Unpaid Drawings),
it shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 12:00 Noon (New York City Time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of LIBOR Revolving Credit Loans denominated in Dollars, (ii) prior to
12:00 Noon (New York City time) at least four Business Days’ prior written
notice (or telephone notice promptly confirmed in writing) of the Borrowing of
Revolving Credit Loans denominated in Alternative Currencies and (iii) prior to
10:00 a.m. (New York City time) on the date of such Borrowing prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans that are ABR Loans. Each such Notice of Borrowing, except
as otherwise expressly provided in Section 2.10, shall specify (i) the aggregate
principal amount of the Revolving Credit Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans (in the case
of Revolving Credit Loans denominated in Dollars) or LIBOR Revolving Credit
Loans and, if LIBOR Revolving Credit Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall promptly give each Revolving
Credit Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof and of the other matters covered
by the related Notice of Borrowing.
          (c) Whenever the Parent Borrower desires to incur Swingline Loans
here-under, it shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Swingline Loans prior
to 2:30 p.m. (New York City time) on the date of such Borrowing. Each such
notice shall specify (i) the aggregate principal amount of the Swingline Loans
to be made pursuant to such Borrowing and (ii) the date of Borrowing (which
shall be a Business Day). The Administrative Agent shall promptly give the
Swingline Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Swingline Loans and of the other matters
covered by the related Notice of Borrowing.
          (d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Parent Borrower irrevocably agreeing, by its incurrence
of any Swingline Loan, to the making of Mandatory Borrowings as set forth in
such Section.
          (e) Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).
          (f) Without in any way limiting the obligation of any Borrower to
confirm in writing any notice it may give here-under by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of such
Borrower.

72



--------------------------------------------------------------------------------



 



          2.4. Disbursement of Funds.
          (a) No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings), each Lender will
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below, provided that all Swingline
Loans shall be made available in the full amount thereof by the Swingline Lender
no later than 3:00 p.m. (New York City time) on the date requested.
          (b) Each Lender shall make available all amounts it is to fund to the
applicable Borrower under any Borrowing for its applicable Commitments, and in
immediately available funds to the Administrative Agent at the Administrative
Agent’s Office in the applicable currency and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the applicable Borrower, by depositing to an account
designated by the applicable Borrower to the Administrative Agent the aggregate
of the amounts so made available in the applicable currency. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the applicable Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the applicable Borrower and the applicable Borrower shall
immediately pay such corresponding amount to the Administrative Agent in the
applicable currency. The Administrative Agent shall also be entitled to recover
from such Lender or the applicable Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the applicable Borrower to the date
such corresponding amount is recovered by the Administrative Agent, at a rate
per annum equal to (i) if paid by such Lender, the Overnight Rate or (ii) if
paid by the applicable Borrower, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the respective Loans.
          (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that any Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
          2.5. Repayment of Loans; Evidence of Debt.
          (a) The Parent Borrower shall repay to the Administrative Agent, for
the benefit of the applicable Lenders, (i) on the Tranche A-1 Term Loan Maturity
Date, the then-outstanding Tranche A-1 Term Loans, in Dollars, (ii) on the
Tranche A-2 Term Loan Maturity

73



--------------------------------------------------------------------------------



 



Date, the then-outstanding Tranche A-2 Term Loans, in Dollars, (iii) on the
Tranche B-1 Term Loan Maturity Date, the then-outstanding Tranche B-1 Term
Loans, in Dollars, (iv) on the Tranche B-2 Term Loan Maturity Date, the
then-outstanding Tranche B-2 Term Loans, in Dollars and (v) on the Tranche B-3
Term Loan Maturity Date, the then-outstanding Tranche B-3 Term Loans in Dollars.
The European Subsidiary Borrower shall repay to the Administrative Agent, for
the benefit of the European-1 Tranche Term Loan Lenders, on the European-1
Tranche Term Loan Maturity Date, the then-outstanding European-1 Tranche Term
Loans, in Euro. The Parent Borrower shall repay to the Administrative Agent for
the benefit of the Revolving Credit Lenders, on the Revolving Credit Maturity
Date, the then outstanding Revolving Credit Loans made to the Parent Borrower in
the currencies in which such Revolving Credit Loans are denominated. The Parent
Borrower shall repay to the Administrative Agent, in Dollars, for the account of
the Swingline Lender, on the Swingline Maturity Date, the then-outstanding
Swingline Loans.
          (b) (i) The Parent Borrower shall repay to the Administrative Agent,
in Dollars, for the benefit of the Tranche A-1 Term Loan Lenders, on each date
set forth below (or, if not a Business Day, the immediately preceding Business
Day) (each, a “Tranche A-1 Repayment Date”), a principal amount in respect of
the Tranche A-1 Term Loans (rounded upwards, if necessary, to the next $0.01)
equal to the product of (x) the applicable amount set forth below and (y) the
Tranche A-1 Term Loan Amortization Adjustment Factor (each, a “Tranche A-1
Repayment Amount”):

              Tranche A-1   Date   Repayment Amount  
June 30, 2011
  $ 48,794,774.92  
September 30, 2011
  $ 95,401,449.11  
December 31, 2011
  $ 95,401,449.11  
March 31, 2012
  $ 238,503,622.78  
June 30, 2012
  $ 238,503,622.78  
September 30, 2012
  $ 238,503,622.78  
Tranche A-1 Term Loan Maturity Date
  Remaining outstanding amounts

          (ii) The Parent Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Tranche A-2 Term Loan Lenders, on each date set
forth below (or, if not a Business Day, the immediately preceding Business Day)
(each, a “Tranche A-2 Repayment Date”), a principal amount in respect of the
Tranche A-2 Term Loans equal to (x) the aggregate principal amount of the
Tranche A-2 Term Loans outstanding on the Restatement Effective Date multiplied
by (y) the percentage set forth below opposite such Tranche A-2 Repayment Date
(or the entire remaining outstanding amount in the case of the Tranche A-2 Term
Loan Maturity Date) (each, a “Tranche A-2 Repayment Amount”):

74



--------------------------------------------------------------------------------



 



              Tranche A-2 Date   Repayment Amount
June 30, 2011
    1.25 %
September 30, 2011
    1.25 %
December 31, 2011
    1.25 %
March 31, 2012
    1.25 %
June 30, 2012
    1.25 %
September 30, 2012
    1.25 %
December 31, 2012
    1.25 %
March 31, 2013
    1.25 %
June 30, 2013
    1.25 %
September 30, 2013
    1.25 %
December 31, 2013
    1.25 %
March 31, 2014
    1.25 %
June 30, 2014
    1.25 %
September 30, 2014
    1.25 %
December 31, 2014
    1.25 %
March 31, 2015
    1.25 %
June 30, 2015
    1.25 %
September 30, 2015
    1.25 %
December 31, 2015
    1.25 %
Tranche A-2 Term Loan
       
Maturity Date
  Remaining outstanding amounts

          (c) (i) The Parent Borrower shall repay to the Administrative Agent,
in Dollars, for the benefit of the Tranche B-1 Term Loan Lenders, on the Tranche
B-1 Term Loan Maturity Date (the “Tranche B-1 Repayment Date”), the principal
amount of all then outstanding Tranche B-1 Term Loans (the “Tranche B-1
Repayment Amount”).
          (ii) The European Subsidiary Borrower shall pay to the Administrative
Agent, in Euro, for the benefit of the European-1 Tranche Term Loan Lenders, on
the European-1 Tranche Term Loan Maturity Date (the “European-1 Tranche
Repayment Date”), the principal amount of all then outstanding European-1
Tranche Term Loans (the “European-1 Tranche Repayment Amount”).
          (iii) The Parent Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Tranche B-2 Term Loan Lenders, on each date set
forth below (each, a “Tranche B-2 Repayment Date”), a principal amount in
respect of the Tranche B-2 Term Loans equal to the amount set forth below
opposite such Tranche B-2 Repayment Date (each, a “Tranche B-2 Repayment
Amount”):

              Tranche B-2 Date   Repayment Amount
December 31, 2013
  $ 5,000,000  
March 31, 2014
  $ 5,000,000  
June 30, 2014
  $ 5,000,000  

75



--------------------------------------------------------------------------------



 



              Tranche B-2 Date   Repayment Amount
September 30, 2014
  $ 5,000,000  
December 31, 2014
  $ 5,000,000  
March 31, 2015
  $ 5,000,000  
June 30, 2015
  $ 5,000,000  
September 30, 2015
  $ 5,000,000  
December 31, 2015
  $ 5,000,000  
March 31, 2016
  $ 5,000,000  
June 30, 2016
  $ 5,000,000  
September 30, 2016
  $ 5,000,000  
December 31, 2016
  $ 5,000,000  
Tranche B-2 Term Loan
       
Maturity Date
  Remaining outstanding amounts

          (iv) The Parent Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Tranche B-3 Term Loan Lenders, on each date set
forth below (each, a “Tranche B-3 Repayment Date”), a principal amount in
respect of the Tranche B-3 Term Loans equal to (x) the aggregate principal
amount of Tranche B-3 Term Loans outstanding on the Restatement Effective Date
multiplied by (y) the percentage set forth below opposite such Tranche B-3
Repayment Date (or the entire remaining outstanding amount in the case of the
Tranche B-3 Term Loan Maturity Date) (each, a “Tranche B-3 Repayment Amount”):

              Tranche B-3 Date   Repayment Amount
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %
December 31, 2014
    0.25 %
March 31, 2015
    0.25 %
June 30, 2015
    0.25 %
September 30, 2015
    0.25 %
December 31, 2015
    0.25 %
March 31, 2016
    0.25 %
June 30, 2016
    0.25 %
September 30, 2016
    0.25 %
December 31, 2016
    0.25 %
March 31, 2017
    0.25 %
June 30, 2017
    0.25 %
September 30, 2017
    0.25 %
December 31, 2017
    0.25 %
Tranche B-3 Term Loan
       
Maturity Date
  Remaining outstanding amounts

76



--------------------------------------------------------------------------------



 



          (d) In the event that any New Term Loans are made, such New Term Loans
shall, subject to Section 2.14(d), be repaid by the Parent Borrower in the
amounts (each, a “New Term Loan Repayment Amount”) and on the dates (each a “New
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Extended Term Loans are established following the Restatement Effective
Date, such Extended Term Loans shall, subject to Section 2.14(f), be repaid by
the applicable Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.
          (e) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the applicable Borrower to
the appropriate lending office of such Lender resulting from each Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
          (f) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and Class of each
Loan made hereunder, the Type of each Loan made, the currency in which made and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender or the Swingline Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
such Borrower and each Lender’s share thereof.
          (g) The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (e) and (f) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the applicable Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the applicable
Borrower to repay (with applicable interest) the Loans made to the applicable
Borrower by such Lender in accordance with the terms of this Agreement.
          2.6. Conversions and Continuations.
          (a) Subject to the penultimate sentence of this clause (a), (x) the
Parent Borrower shall have the option on any Business Day to convert all or a
portion equal to at least $10,000,000 of the outstanding principal amount of
Term Loans or Revolving Credit Loans denominated in Dollars of one Type into a
Borrowing or Borrowings of another Type and (y) each Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period, provided that
(i) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans
if a Default or Event of Default is in existence on the date of the conversion
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such conversion, (iii) LIBOR Loans may
not be continued as LIBOR Loans for an additional Interest Period if a Default
or Event of

77



--------------------------------------------------------------------------------



 



Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2 and (v) European-1 Tranche Term Loans and Revolving Credit Loans
denominated in Alternative Currencies may not be converted to ABR Loans. Each
such conversion or continuation shall be effected by the applicable Borrower by
giving the Administrative Agent at the Administrative Agent’s Office prior to
12:00 Noon (New York City time) at least (i) three Business Days’ notice, in the
case of a continuation of or conversion to LIBOR Loans denominated in Dollars,
(ii) four Business Days’ notice, in the case of a continuation or conversion to
LIBOR Loans denominated in an Alternative Currency or (iii) one Business Day’s
notice in the case of a conversion into ABR Loans prior written notice (or
telephonic notice promptly confirmed in writing) (each, a “Notice of Conversion
or Continuation”) specifying the Loans to be so converted or continued, the Type
of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each applicable Lender
notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Loans.
          (b) If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans (other than Loans denominated in
Alternative Currencies) and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
such LIBOR Loans shall be automatically converted on the last day of the current
Interest Period into ABR Loans. If upon the expiration of any Interest Period in
respect of LIBOR Loans (other than Borrowings of LIBOR Loans denominated in
Alternative Currencies), the applicable Borrower has failed to elect a new
Interest Period to be applicable thereto as provided in clause (a), such
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. Notwithstanding the foregoing, with respect to
Borrowings of LIBOR Loans denominated in Alternative Currencies, in connection
with the occurrence of any of the events described in the preceding two
sentences, at the expiration of the then current Interest Period each such
Borrowing shall be automatically continued as a Borrowing of LIBOR Loans with an
Interest Period of one month.
          (c) No Loan may be converted into or continued as a Loan denominated
in a different currency.
          2.7. Pro Rata Borrowings. Each Borrowing of Revolving Credit Loans
under this Agreement shall be made by the Revolving Credit Lenders pro rata on
the basis of their then-applicable Revolving Credit Commitment Percentages. Each
Borrowing of New Term Loans under this Agreement shall be made by the Lenders
pro rata on the basis of their then-applicable New Term Loan Commitments. It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

78



--------------------------------------------------------------------------------



 



          2.8. Interest.
          (a) The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.
          (b) The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate plus (in the case of a
LIBOR Loan of any Lender that is loaned from a lending office in the United
Kingdom or a Participating Member State) the Mandatory Cost, in each case, in
effect from time to time.
          (c) If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (the “Default Rate”) (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
          (d) Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which such Loan is denominated. Except as
provided below, interest shall be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, (iii) in respect of each Loan, (A) on any
prepayment (on the amount prepaid but excluding in any event prepayments of ABR
Loans), (B) at maturity (whether by acceleration or otherwise) and (C) after
such maturity, on demand. Notwithstanding the foregoing, with respect to any
fiscal quarter of the Parent Borrower beginning on or after January 1, 2007
(each, an “Applicable Quarter”), on any date during such Applicable Quarter
(I) that is prior to the date on which Section 9.1 Financials are due with
respect to the fiscal quarter immediately preceding such Applicable Quarter and
(II) on which interest is payable on any Loan pursuant to this subclause (d)
(other than pursuant to subclause (iii)(B) above) in respect of any period
(including any portion of an Interest Period) included in such Applicable
Quarter (commencing on the first day of such Applicable Quarter), the amount of
such interest required to be paid on such date in respect of any Loan for such
period (as to any Loan, an “Interest Payment”) shall be reduced by an amount
equal to the Reserve Amount with respect to such Loan for such period; provided
that, if the amount of any Interest Payment on any Loan shall have been reduced
during any Applicable Quarter pursuant to the foregoing provisions, then, on the
date (the “Interest Gross-Up Date”) that is the earlier of (x) the Applicable
Date in respect of such Applicable Quarter and (y) (I) if such Loan is a Tranche
A-1 Term Loan, Tranche B-1 Term Loan or European-1 Tranche Term Loan, the date
on which all Tranche A-1 Term Loans, Tranche B-1 Term Loans or European Term
Loans, respectively, are repaid in full or (II) if such Loan is a Revolving
Credit Loan or Swingline Loan,

79



--------------------------------------------------------------------------------



 



the Revolving Credit Termination Date, the applicable Borrower shall pay
additional interest on such Loan in an amount equal to the aggregate of the
Reserve Amounts for such Loan so deducted during such Applicable Quarter unless:
     (1) the Parent Borrower shall have delivered, at least four Business Days
prior to such Interest Gross-Up Date, Section 9.1 Financials for the fiscal
quarter immediately preceding such Applicable Quarter and
     (2) either:
     (A) such Section 9.1 Financials reveal a change in Status that results in a
decrease in the Applicable ABR Margin and Applicable LIBOR Margin for such Loan,
in which case, in lieu of paying the aggregate of the Reserve Amounts for such
Loan for such period as provided above, such Borrower shall pay on such Interest
Gross-Up Date an amount equal to the excess (if any) of (I) the aggregate amount
of interest that would have been payable on such Loan during such Applicable
Quarter in respect of any period included therein if such change of Status had
taken effect on the first day of such Applicable Quarter over (II) the aggregate
amount of all interest payments actually made on such Loan during such
Applicable Quarter in respect of any period included therein; or
     (B) such Section 9.1 Financials reveal a change in Status that results in
an increase in the Applicable ABR Margin and Applicable LIBOR Margin for such
Loan, in which case, such Borrower shall pay the aggregate of the Reserve
Amounts for such Loan for such period as provided above, and shall also pay
additional interest in respect of such Loan on such Interest Gross-Up Date in an
amount equal to the amount (if any) by which (I) the sum of (x) the aggregate
amount of all interest payments actually made on such Loan during such
Applicable Quarter in respect of any period included therein plus (y) the
aggregate of the Reserve Amounts for such Loan for such Applicable Quarter is
less than (II) the aggregate amount of interest that would have been payable on
such Loan during such Applicable Quarter in respect of any period included
therein if such change of Status had taken effect on the first day of such
Applicable Quarter.
          (e) All computations of interest hereunder shall be made in accordance
with Section 5.5.
          (f) The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the applicable Borrower and
the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
          2.9. Interest Periods. At the time a Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), such Borrower shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) the Interest Period applicable to such Borrowing, which Interest

80



--------------------------------------------------------------------------------



 



Period shall, at the option of such Borrower be a one, two, three, six or (in
the case of Revolving Credit Loans, if available to all the Lenders making such
loans as determined by such Lenders in good faith based on prevailing market
conditions) a nine or twelve month period (or such other period of less than six
months as to which the Administrative Agent may consent).
          Notwithstanding anything to the contrary contained above:
     (a) the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
     (b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
     (c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
     (d) the applicable Borrower shall not be entitled to elect any Interest
Period in respect of any LIBOR Loan if such Interest Period would extend beyond
the Maturity Date of such Loan.
          2.10. Increased Costs, Illegality, Etc.
          (a) In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):
     (i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (other than any increase or reduction attributable to Taxes) because
of (x) any change since the Closing Date in any applicable law, governmental
rule, regulation, guideline or order (or

81



--------------------------------------------------------------------------------



 



in the interpretation or administration thereof and including the introduction
of any new law or governmental rule, regulation, guideline or order), such as,
for example, without limitation, a change in official reserve requirements,
and/or (y) other circumstances affecting the interbank LIBOR market or the
position of such Lender in such market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Parent Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
(other than the European-1 Tranche Term Loans, which shall automatically
continue as LIBOR Loans with Interest Periods of one month duration) shall no
longer be available until such time as the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
applicable Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the
applicable Borrower, (y) in the case of clause (ii) above, the applicable
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the applicable Borrower by such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto)
and (z) in the case of subclause (iii) above, the applicable Borrower shall take
one of the actions specified in subclauses (A) or (B), as applicable, of
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
          (b) At any time that (A) any LIBOR Loan denominated in Dollars is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Parent Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that such Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii) or (y) if the affected LIBOR Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such LIBOR Loan into an ABR Loan, provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b), or (B) any LIBOR Loan denominated

82



--------------------------------------------------------------------------------



 



in an Alternative Currency is affected by the circumstances described in Section
2.10(a)(ii) or (iii), the applicable Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) prepay each
such LIBOR Loan or (y) keep such LIBOR Loan outstanding, in which case the LIBOR
Rate with respect to such Loan shall be deemed to be the rate reasonably
determined by such Lender as the all-in-cost of funds to fund such Loan with
maturities comparable to the Interest Period applicable thereto.
          (c) If, after the Closing Date, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to capital adequacy occurring after the Closing Date, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent’s or its Affiliate’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent or its Affiliate could have achieved but for such Change in Law
(taking into consideration such Lender’s or its parent’s policies with respect
to capital adequacy), then from time to time, promptly after demand by such
Lender (with a copy to the Administrative Agent), the applicable Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any law, rule or regulation as in effect on the Closing Date. Each Lender,
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
applicable Borrower, which notice shall set forth in reasonable detail the basis
of the calculation of such additional amounts, although the failure to give any
such notice shall not, subject to Section 2.13, release or diminish the
applicable Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.
          (d) It is understood that this Section 2.10 shall not apply to
(i) Taxes indemnifiable under Section 5.4, (ii) net income taxes and franchise
and excise taxes (imposed in lieu of net income taxes) imposed on any Agent or
Lender and, to the extent not duplicative, any Taxes imposed on any Agent or
Lender where that Tax is imposed upon or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by such Agent or Lender or (iii) Taxes included under clause (b) of
the definition of Excluded Taxes.
          2.11. Compensation. If (a) any payment of principal of any LIBOR Loan
is made by any Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the applicable Borrower shall, after
receipt of a written request by such Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or

83



--------------------------------------------------------------------------------



 



expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan.
          2.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the applicable Borrower use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the applicable
Borrower or the right of any Lender provided in Section 2.10, 3.5 or 5.4.
          2.13. Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the applicable Borrower.
          2.14. Incremental Facilities.
          (a) At any time following the Restatement Effective Date, the Parent
Borrower may by written notice to Administrative Agent elect to request the
establishment of one or more (x) additional tranches of term loans (the
commitments thereto, the “New Term Loan Commitments”) and/or (y) increases in or
replacement classes of Revolving Credit Commitments (the “New Revolving Credit
Commitments” and, together with the New Term Loan Commitments, the “New Loan
Commitments”), by an aggregate amount (which amount for purposes of this
limitation shall be calculated exclusive of (A) the amount any New Term Loan
Commitments in respect of Refinancing Term Loans and Ratio First Lien
Indebtedness and (B) the amount of any Replacement Revolving Credit Commitments
that were not established in reliance on subclause (a)(y) of the proviso to
Section 2.14(b)(ii)) not in excess of (when taken together with the amount (the
“Excess Amount”) by which the aggregate amount, without duplication, of the ABL
Facility and any Permitted Receivables Financing exceeds $2,000,000,000 on the
date such New Loan Commitments become effective) $1,500,000,000 in the aggregate
and not less than $100,000,000 individually (or such lesser amount as (x) may be
approved by the Administrative Agent or (y) shall constitute the difference
between $1,500,000,000 and all such New Loan Commitments (when taken together
with the Excess Amount on the date such New Loan Commitments become effective)
obtained on or prior to such date). Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Parent Borrower proposes that
the New Loan Commitments shall be effective, which shall be a date not less than
ten Business Days after the date on which such notice is delivered to the
Administrative Agent. The Parent Borrower may approach any Lender or any Person
(other than a natural person) to provide all or a portion of the New Loan
Commitments; provided that any Lender offered or approached to

84



--------------------------------------------------------------------------------



 



provide all or a portion of the New Loan Commitments may elect or decline, in
its sole discretion, to provide a New Loan Commitment. In each case, such New
Loan Commitments shall become effective as of the applicable Increased Amount
Date; provided that (i) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable; (ii) both before and after giving effect to the
making of any Series of New Term Loans or New Revolving Loans, each of the
conditions set forth in Section 7 shall be satisfied; (iii) the Parent Borrower
and its Restricted Subsidiaries shall be in Pro Forma Compliance with the
covenant set forth in Section 10.8 as of the last day of the most recently ended
fiscal quarter after giving effect to such New Loan Commitments and any
Investment to be consummated in connection therewith; (iv) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Parent Borrower and Administrative Agent, and each
of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(e) and (f); (v) the Parent Borrower shall
make any payments required pursuant to Section 2.11 in connection with the New
Loan Commitments, as applicable; and (vi) the Parent Borrower shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by Administrative Agent in connection with any such transaction. Any New Term
Loans made on an Increased Amount Date shall be designated, a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement. The Parent
Borrower shall give the Administrative Agent prompt written notice of any
increase in the aggregate amount committed in respect of the ABL Facility.
          (b) (i) On any Increased Amount Date on which New Revolving Credit
Commitments (other than Replacement Revolving Credit Commitments) are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Lenders with Revolving Credit Commitments shall assign to each Lender with a
New Revolving Credit Commitment (each, a “New Revolving Loan Lender”) and each
of the New Revolving Loan Lenders shall purchase from each of the Lenders with
Revolving Credit Commitments, at the principal amount thereof and in the
applicable currencies, such interests in the Revolving Credit Loans outstanding
on such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, the Revolving Credit Loans will be
held by existing Revolving Credit Lenders and New Revolving Loan Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of such New Revolving Credit Commitments to the Revolving Credit
Commitments, (b) each New Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Credit Commitment and all matters relating thereto.
          (ii) At any time following the Restatement Effective Date, at the
option of the Parent Borrower and the New Lenders providing such New Revolving
Credit Commitments, any New Revolving Credit Commitments may be in the form of
one or more separate classes of revolving credit commitments (the “Replacement
Revolving Credit Commitments”) which shall constitute a separate Class of
Commitments from the Revolving Credit Commitments (each such separate Class of
Replacement Revolving Credit Commitments, a “Replacement Revolving Credit
Series” and each Loan thereunder, a “Replacement Revolving Credit Loan”) shall
constitute a separate Class of Loans from the Revolving Credit Loans (it being
understood that Re-

85



--------------------------------------------------------------------------------



 



placement Revolving Credit Commitments of a single Replacement Revolving Credit
Series may be established on more than one date); provided that:
     (a) the aggregate principal amount of Replacement Revolving Credit
Commitments in effect at any time, when aggregated with the aggregate principal
amount of Revolving Credit Commitments at such time, shall not exceed the sum of
(x) (A) $2,000,000,000 plus (B) the amount of Replacement Revolving Credit
Commitments previously established prior to such date pursuant to the following
subclause (y) plus (y) solely to the extent the applicable Joinder Agreement
provides that the Replacement Revolving Credit Commitments are being made in
reliance on this subclause (y), the remainder if positive of (A) $1,500,000,000
minus (B) the Excess Amount on the date such Replacement Revolving Credit
Commitments are established minus (C) the aggregate amount of New Term Loan
Commitments (excluding New Term Loan Commitments for Refinancing Term Loans or
Ratio First Lien Indebtedness) established on or prior to such date minus
(D) the aggregate amount of Replacement Revolving Credit Commitments previously
established in reliance on this subclause (y);
     (b) there shall be no more than three Classes, in the aggregate, of
Revolving Credit Commitments and Replacement Revolving Credit Commitments
outstanding at any time;
     (c) the terms of such Replacement Revolving Credit Commitments, except for
the tenor of the Replacement Revolving Credit Commitments (which shall have a
scheduled expiration date no earlier than the Revolving Credit Maturity Date),
the size of any swingline loan and/or letter of credit subfacilities under such
Replacement Revolving Credit Commitments and the applicable interest rates and
Fees payable with respect to such Replacement Revolving Credit Commitments
(which shall be as specified in the applicable Joinder Agreement), shall be
substantially identical to the terms of the Revolving Credit Commitments or
Replacement Revolving Credit Commitments being replaced thereby (unless
otherwise consented to by the Administrative Agent); and
     (d) in connection with the establishment of any Replacement Revolving
Credit Commitments that will include swingline loan and/or letter of credit
subfacilities, any amendment to this Agreement pursuant to Section 2.14(e) may
include provisions relating to swingline loans and/or letters of credit, as
applicable, issued thereunder, which issuances shall be on terms substantially
identical (except for the overall size of such subfacilities, which shall be
specified in the applicable Joinder Agreement) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
any applicable swingline lender or letter of credit issuer thereunder.
          (iii) On any Increased Amount Date on which Replacement Revolving
Credit Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (a) the Revolving Credit Loans or Replacement Revolving
Credit Loans, as applicable, of any existing Revolving Credit Lender who is
providing a new Replacement Revolving Credit Commitment on such date and whose
existing Revolving Credit Commitment or Replacement Revolving Credit Commitment,
as applicable, is being reduced on such date pursuant to clause (a) of the

86



--------------------------------------------------------------------------------



 



first proviso to Section 4.2 (or the corresponding provision in any Joinder
Agreement with respect to Replacement Revolving Credit Commitments) in
connection therewith shall be converted into Replacement Revolving Credit Loans
under such Lender’s new Replacement Revolving Credit Commitment being provided
on such date in the same ratio as (x) the amount of such Lender’s new
Replacement Revolving Credit Commitment bears to (y) the aggregate amount of
such Lenders existing Revolving Credit Commitment or Replacement Revolving
Credit Commitment of such Class prior to any reduction of such Lender’s
Revolving Credit Commitment or Replacement Revolving Credit Commitment pursuant
to clause (a) of the first proviso to Section 4.2 (or the corresponding
provision in any Joinder Agreement with respect to Replacement Revolving Credit
Commitments) in connection therewith and (b) each of the New Revolving Loan
Lenders with Replacement Revolving Credit Commitments of the applicable Class
shall purchase from each of the other Lenders with Replacement Revolving Credit
Commitments of such Class, at the principal amount thereof and in the applicable
currencies, such interests in the Replacement Revolving Credit Loans under such
Class of Replacement Revolving Credit Commitments so converted or outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, the Replacement Revolving Credit
Loans of such Class will be held by New Revolving Loan Lenders with such Class
of Replacement Revolving Credit Commitments ratably in accordance with their
respective Replacement Revolving Credit Commitments of such Class.
          (c) On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Series shall make a Loan to the Parent
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
          (d) The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the applicable Joinder Agreement, identical to the existing Tranche B-1 Term
Loans; provided that (i) the applicable New Term Loan Maturity Date of each
Series shall be no earlier than the Tranche B-1 Term Loan Maturity Date and the
mandatory prepayment and other payment rights of the New Term Loans and the
existing Tranche B-1 Term Loans (other than with respect to any Debt Incurrence
Prepayment Event and any scheduled amortization) shall be identical, (ii) the
rate of interest and the amortization schedule applicable to the New Term Loans
of each Series, and the rights thereof (if any) to participate in any Debt
Incurrence Prepayment Event, shall be determined by the Parent Borrower and the
applicable new Lenders and set forth in the applicable Joinder Agreement;
provided, that (x) the weighted average life to maturity of all New Term Loans
shall be no shorter than the weighted average life to maturity of the Tranche
B-1 Term Loans, (y) in no event shall any Series of New Term Loans be entitled
to participate in any Debt Incurrence Prepayment Event on a basis that would
require a greater proportionate repayment thereof from any such Debt Incurrence
Prepayment Event than that applicable to the Tranche A-1 Term Loans, Tranche B-1
Term Loans or European-1 Tranche Term Loans (for so long as any of such Classes
of Term Loans are outstanding) or that would result in the proportionate
repayment thereof from any such Debt Incurrence Prepayment Event, when added to
the proportionate repayments required with respect to all other Classes of Term
Loans then outstanding, exceeding

87



--------------------------------------------------------------------------------



 



the amount of Net Cash Proceeds from such Debt Incurrence Prepayment Event and
(z) notwithstanding anything to the contrary in this Section 2.14 or otherwise,
no Refinancing Term Loans of any Series shall be prepaid from any Debt
Incurrence Prepayment Event until all outstanding Tranche A-1 Term Loans,
Tranche B-1 Term Loans and European-1 Tranche Term Loans have been repaid,
(iii) all other terms applicable to the New Term Loans of each Series that
differ from the existing Tranche B-1 Term Loans shall be reasonably acceptable
to the Administrative Agent (as evidenced by its execution of the applicable
Joinder Agreement) and (iv) the Joinder Agreement for any New Term Loans may,
but shall not be required to, impose additional requirements (not inconsistent
with the provisions of this Agreement in effect at such time) with respect to
the final maturity and weighted average life to maturity of New Term Loans
incurred following the date of the applicable Joinder Agreement. The terms and
provisions of the New Revolving Loans and New Revolving Credit Commitments shall
be identical to the Revolving Credit Loans and the Revolving Credit Commitments.
          (e) Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provision of this Section 2.14. In addition to any terms and
provisions in any Joinder Agreement, and any changes or amendments to this
Agreement or any other Credit Document provided for therein, in each case, that
are required or contemplated by the foregoing provisions of this Section 2.14,
notwithstanding anything to the contrary in this Section 2.14 and without
limiting the generality or applicability of the provisions of Section 14.1 to
any Section 2.14(e) Additional Amendments, any Joinder Agreement may provide for
additional terms and/or additional amendments to this Agreement and the other
Credit Documents (any such amendment a “Section 2.14(e) Additional Amendment”);
provided that such Section 2.14(e) Additional Amendments do not become effective
prior to the time that such Section 2.14(e) Additional Amendments have been
consented to (including, without limitation, pursuant to (1) consents applicable
to holders of New Term Loans and New Revolving Credit Commitments provided for
in any Joinder Agreement and (2) consents applicable to holders of any Extended
Term Loans provided for in any Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required in order for such
Section 2.14(e) Additional Amendments to become effective at such time in
accordance with Section 14.1. It is understood and agreed that, each Lender that
has consented to Amendment No. 3 hereby has consented, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Credit Documents authorized by this Section 2.14(e) and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.14(e) Additional Amendment.
          (f) (i) The Borrowers may at any time and from time to time following
the Restatement Effective Date request that all or a portion of the Term Loans
of any Class (an “Existing Class”) be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.14(f). In order to establish any Extended Term Loans, the
Borrowers shall provide a notice to the Administrative Agent (who shall provide
a copy of such notice to each of the Lenders of the applicable Existing Class)
(an “Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established which shall be identical to the

88



--------------------------------------------------------------------------------



 



Term Loans of the Existing Class from which they are to be converted except
(x) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Class (with any
such delay resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 2.5 or in the Joinder Agreement, as the case may
be, with respect to the Existing Class of Term Loans from which such Extended
Term Loans were converted, in each case as more particularly set forth in
paragraph (iii) of this Section 2.14(f) below), (y) (A) the interest margins
with respect to the Extended Term Loans may be higher than the interest margins
for the Term Loans of such Existing Class and/or (B) additional fees may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment and (z) the
mandatory prepayment rights of the Extended Term Loans and such Existing Class
with respect to any Debt Incurrence Prepayment Event may be different so long as
the proportion (if any) of the proceeds thereof to which such Extended Term
Loans are entitled is no greater than the proportion of such proceeds to which
the Existing Class is entitled for so long as such Existing Class is outstanding
and such prepayment rights would not result in the proportionate repayment
thereof from any such Debt Incurrence Prepayment Event, when added to the
proportionate repayments required with respect to all other Classes of Term
Loans then outstanding, exceeding the amount of Net Cash Proceeds from such Debt
Incurrence Prepayment Event); provided, that, notwithstanding anything to the
contrary in this Section 2.14 or otherwise, (A) no Extended Term Loans of any
Series shall be prepaid from any Debt Incurrence Prepayment Event until all
outstanding Tranche A-1 Term Loans, Tranche B-1 Term Loans and European-1
Tranche Term Loans have been repaid and (B) no Extended Term Loans may be
optionally prepaid prior to the date on which the Existing Class of Term Loans
from which they were converted are repaid in full except in accordance with the
last sentence of Section 5.1(a). No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Class converted into Extended Term
Loans pursuant to any Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Class of Term Loans from which they were converted (except to the
extent that the Extension Amendment relating thereto provides that such Extended
Term Loans shall constitute an increase in the Tranche B-3 Term Loans (in the
case of Extended Term Loans of the Parent Borrower only) or any previously
established Extension Series of the applicable Borrower, in which case each
Repayment Amount remaining for the Tranche B-3 Term Loans or the Extended Term
Loans of the applicable Existing Series shall be increased in proportion to the
increase in the principal amount of such Class of Term Loans resulting
therefrom).
     (ii) The Borrowers shall provide the applicable Extension Request at least
three (3) Business Days prior to the date on which Lenders under the Existing
Class are requested to respond. Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Term Loans of the Existing Class subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans of the Existing Class
which it has elected to convert into Extended Term Loans. In the event that the
aggregate amount of Term Loans of the Existing Class subject to Extension
Elections exceeds the amount of Extended Term Loans requested pursuant to the
Extension Request, Term Loans subject to Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election.

89



--------------------------------------------------------------------------------



 



     (iii) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Credit Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.14(f)(iii)
and notwithstanding anything to the contrary set forth in Section 14.1, shall
not require the consent of any Lender other than the Extending Lenders with
respect to the Extended Term Loans established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.14(f)(i), each Extension
Amendment (x) shall amend the scheduled amortization payments pursuant to
Section 2.5 or the applicable Joinder Agreement with respect to the Existing
Class of Term Loans from which the Extended Term Loans were converted to reduce
each scheduled Repayment Amount for the Existing Class in the same proportion as
the amount of Term Loans of the Existing Class is to be reduced pursuant to such
Extension Amendment (it being understood that the amount of any Repayment Amount
payable with respect to any individual Term Loan of such Existing Class that is
not an Extended Term Loan shall not be reduced as a result thereof), (y) may,
but shall not be required to, impose additional requirements (not inconsistent
with the provisions of this Agreement in effect at such time) with respect to
the final maturity and weighted average life to maturity of New Term Loans
incurred following the date of such Extension Amendment and (z) in the case of
any Extension Amendment with respect to Extended Term Loans of the European
Subsidiary Borrower, provide such Extended Term Loans with the benefits of the
European Guarantee and European Security Documents on the same basis as the
European-1 Tranche Term Loans. Notwithstanding anything to the contrary in this
Section 2.14(f) and without limiting the generality or applicability of
Section 14.1 to any Section 2.14(f) Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Section 2.14(f) Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.14(f) Additional Amendments do not
become effective prior to the time that such Section 2.14(f) Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of New Term Loans and New Revolving Credit
Commitments provided for in any Joinder Agreement and (2) consents applicable to
holders of any Extended Term Loans provided for in any Extension Amendment) by
such of the Lenders, Credit Parties and other parties (if any) as may be
required in order for such Section 2.14(f) Additional Amendments to become
effective in accordance with Section 14.1. It is understood and agreed that,
each Lender that has consented to Amendment No. 3 hereby has consented, and
shall at the effective time thereof be deemed to consent to each amendment to
this Agreement and the other Credit Documents authorized by this Section 2.14(f)
and the arrangements described above in connection therewith except that the
foregoing shall not constitute a consent on behalf of any Lender to the terms of
any Section 2.14(f) Additional Amendment. In connection with any Extension
Amendment, the Parent Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Amendment, the Credit Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby (in the case of such
other Credit Documents as contemplated by the immediately preceding sentence)
and (ii) to the effect that such Extension Amendment, including without
limitation, the Extended Term Loans provided for therein, does not conflict with
or violate the terms and provisions of Section 14.1 of the Credit Agreement.

90



--------------------------------------------------------------------------------



 



SECTION 3. Letters of Credit
          3.1. Letters of Credit.
          (a) Subject to and upon the terms and conditions herein set forth, at
any time and from time to time prior to the L/C Maturity Date, the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 3, to issue from time to time from the Closing
Date through the L/C Maturity Date upon the request of, and for the direct or
indirect benefit of, the Parent Borrower and the Restricted Subsidiaries, a
letter of credit or letters of credit (the “Letters of Credit” and each, a
“Letter of Credit”) in such form as may be approved by the Letter of Credit
Issuer in its reasonable discretion; provided that the Parent Borrower shall be
a co-applicant, and jointly and severally liable with respect to, each Letter of
Credit issued for the account of a Restricted Subsidiary.
          (b) Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect; (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of the Lenders’ Revolving Credit Exposures at
the time of the issuance thereof to exceed the Total Revolving Credit Commitment
then in effect; (iii) no Letter of Credit in an Alternative Currency shall be
issued the Stated Amount of which would cause the Aggregate Multicurrency
Exposures at the time of the issuance thereof to exceed the Multicurrency
Sublimit then in effect; (iv) each Letter of Credit, other than the UK Pension
Letter of Credit, shall have an expiration date occurring no later than one year
after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer, provided that, except in
the case of the UK Pension Letter of Credit, in no event shall such expiration
date occur later than the L/C Maturity Date; (v) each Letter of Credit shall be
denominated in Dollars or an Alternative Currency; (vi) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; and (vii) no Letter of Credit shall be issued by a Letter of Credit
Issuer after it has received a written notice from any Credit Party or any
Lender stating that a Default or Event of Default has occurred and is continuing
until such time as the Letter of Credit Issuer shall have received a written
notice of (x) rescission of such notice from the party or parties originally
delivering such notice or (y) the waiver of such Default or Event of Default in
accordance with the provisions of Section 14.1.
          (c) Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Parent Borrower shall
have the right, on any day, permanently to terminate or reduce the Letter of
Credit Commitment in whole or in part, provided that, after giving effect to
such termination or reduction, the Letters of Credit Outstanding shall not
exceed the Letter of Credit Commitment.
          (d) The parties hereto agree that the Existing Letters of Credit shall
be deemed to be Letters of Credit for all purposes under this Agreement, without
any further action by the Parent Borrower, the Letter of Credit Issuer or any
other Person.

91



--------------------------------------------------------------------------------



 



          (e) The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any law applicable to the Letter
of Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated here-under) not in effect
on the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it;
     (ii) the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;
     (iii) except as otherwise agreed by the Administrative Agent and the Letter
of Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
the Dollar Equivalent of $100,000, in the case of a commercial Letter of Credit,
or $10,000, in the case of a standby Letter of Credit;
     (iv) such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
     (v) the Letter of Credit Issuer does not as of the issuance date of such
requested Letter of Credit issue letters of credit in the requested currency;
     (vi) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing there-under; or
     (vii) a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender here-under, unless, in each case, the Letter of Credit Issuer has entered
into satisfactory arrangements with the Parent Borrower or such Revolving Credit
Lender to eliminate the Letter of Credit Issuer’s risk with respect to such
Revolving Credit Lender.
          (f) The Letter of Credit Issuer shall not amend any Letter of Credit
if the Letter of Credit Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
          (g) The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

92



--------------------------------------------------------------------------------



 



          (h) The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in
Section 13 with respect to any acts taken or omissions suffered by the Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Section 13 included the
Letter of Credit Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Letter of Credit Issuer.
          3.2. Letter of Credit Requests.
          (a) Whenever the Parent Borrower desires that a Letter of Credit be
issued for its account or amended, it shall give the Administrative Agent and
the Letter of Credit Issuer a Letter of Credit Request by no later than
11:00 a.m. (New York City time) at least two (or such lesser number as may be
agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days prior to the proposed date of issuance or amendment. Each notice
shall be executed by the Parent Borrower and shall be in the form of Exhibit A
(each a “Letter of Credit Request”).
          (b) In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day)); (B) the Stated
Amount thereof and the currency thereof (which shall be Dollars or an
Alternative Currency); (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) in the case
of the UK Pension Letter of Credit, a copy of the proposed form of such Letter
of Credit and (H) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the Letter of Credit Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Letter of Credit Issuer may reasonably require. Additionally, the Parent
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Letter
of Credit Issuer or the Administrative Agent may require.
          (c) Promptly after receipt of any Letter of Credit Request, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Request from the Parent Borrower and, if not, the Letter of Credit Issuer
will provide the Administrative Agent with a copy thereof. Unless the Letter of
Credit Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Credit Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Sections 6 and 7 shall not then
be satisfied, then, subject to the terms and conditions hereof, the Letter of
Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Parent Borrower (or the applicable Restricted Subsidiary) or
enter into the

93



--------------------------------------------------------------------------------



 



applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.
          (d) If the Parent Borrower so requests in any applicable Letter of
Credit Request, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, the
Parent Borrower shall not be required to make a specific request to the Letter
of Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the L/C Maturity Date;
provided, however, that the Letter of Credit Issuer shall not permit any such
extension if (A) the Letter of Credit Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) or (e) of Section 3.1 or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Credit Lenders have elected not
to permit such extension or (2) from the Administrative Agent, any Lender or the
Parent Borrower that one or more of the applicable conditions specified in
Sections 6 and 7 are not then satisfied, and in each such case directing the
Letter of Credit Issuer not to permit such extension.
          (e) If the Parent Borrower so requests in any applicable Letter of
Credit Request, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the Letter of Credit Issuer, the Parent Borrower shall not be
required to make a specific request to the Letter of Credit Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Letter of Credit Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), the Letter
of Credit Issuer shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied (treating such reinstatement as the issuance of a
Letter of Credit for purposes of this clause) and, in each case, directing the
Letter of Credit Issuer not to permit such reinstatement.

94



--------------------------------------------------------------------------------



 



          (f) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit (including any Existing Letter of Credit) to an
advising bank with respect thereto or to the beneficiary thereof, the Letter of
Credit Issuer will also deliver to the Parent Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. On the
last Business Day of each March, June, September and December, each Letter of
Credit Issuer shall provide the Administrative Agent a list of all Letters of
Credit (including any Existing Letter of Credit) issued by it that are
outstanding at such time.
          (g) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Parent Borrower that the Letter of Credit
may be issued in accordance with, and will not violate the requirements of,
Section 3.1(b).
          3.3. Letter of Credit Participations.
          (a) Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each Revolving Credit Lender (each such Revolving Credit
Lender, in its capacity under this Section 3.3, an “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Parent Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto; provided that
the Letter of Credit Fees will be paid directly to the Administrative Agent for
the ratable account of the L/C Participants as provided in Section 4.1(b) and
the L/C Participants shall have no right to receive any portion of any Fronting
Fees.
          (b) In determining whether to pay under any Letter of Credit, the
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.
          (c) In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Parent Borrower shall not have
repaid such amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Equivalent of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer. If the

95



--------------------------------------------------------------------------------



 



Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City time) on
any Business Day, any L/C Participant required to fund a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of the Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing. The
failure of any L/C Participant to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
L/C Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Revolving Credit
Commitment Percentage of any such payment.
          (d) Whenever the Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation, in Dollars and in immediately available funds,
an amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the Dollar Equivalent of the amount so
paid in respect of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations at the Overnight Rate.
          (e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, set-off, defense or other right that the
Parent Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person,

96



--------------------------------------------------------------------------------



 



whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Parent Borrower and the beneficiary named in
any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer.
          3.4. Agreement to Repay Letter of Credit Drawings.
          (a) The Parent Borrower hereby agrees to reimburse the Letter of
Credit Issuer, by making payment in with respect to any drawing under any Letter
of Credit in the same currency in which such drawing was made unless (A) the
Letter of Credit Issuer (at its option) shall have specified in the notice of
drawing that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Parent Borrower shall
have notified the Letter of Credit Issuer promptly following receipt of the
notice of drawing that the Parent Borrower will reimburse the Letter of Credit
Issuer in Dollars. In the case of any reimbursement in Dollars of a drawing of a
Letter of Credit denominated in an Alternative Currency, the Letter of Credit
Issuer shall notify the Parent Borrower of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Any such
reimbursement shall be made by the Parent Borrower to the Administrative Agent
in immediately available funds for any payment or disbursement made by the
Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed, an “Unpaid Drawing”) no later than the date that is one
Business Day after the date on which the Parent Borrower receives notice of such
payment or disbursement (the “Reimbursement Date”), with interest on the amount
so paid or disbursed by the Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York City time) on the Reimbursement Date,
from the Reimbursement Date to the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR as in effect from time to time, provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Parent Borrower shall have notified the Administrative Agent and
the relevant Letter of Credit Issuer prior to 12:00 noon (New York City time) on
the Reimbursement Date that the Parent Borrower intends to reimburse the
relevant Letter of Credit Issuer for the amount of such drawing with funds other
than the proceeds of Loans, the Parent Borrower shall be deemed to have given a
Notice of Borrowing requesting that, with respect to Letters of Credit, the
Revolving Credit Lenders make Revolving Credit Loans (which shall be denominated
in Dollars and which shall be ABR Loans) on the Reimbursement

97



--------------------------------------------------------------------------------



 



Date in the amount, or Dollar Equivalent of the amount, as applicable, of such
drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each L/C Participant shall be irrevocably obligated
to make a Revolving Credit Loan to the Parent Borrower in Dollars in the manner
deemed to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on
such Reimbursement Date by making the amount of such Revolving Credit Loan
available to the Administrative Agent. Such Revolving Credit Loans shall be made
without regard to the Minimum Borrowing Amount. The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing. In the
event that the Parent Borrower fails to Cash Collateralize any Letter of Credit
(including, without limitation, the UK Pension Letter of Credit) that is
outstanding on the L/C Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as cash collateral for such Letter of Credit to reimburse any
Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Maturity Date, second, to the extent such Letter of Credit
expires or is returned undrawn while any such cash collateral remains, to the
repayment of obligations in respect of any Revolving Credit Loans that have not
paid at such time and third, to the Parent Borrower or as otherwise directed by
a court of competent jurisdiction. Nothing in this Section 3.4(a) shall affect
the Parent Borrower’s obligation to repay all outstanding Revolving Credit Loans
when due in accordance with the terms of this Agreement.
          (b) The obligations of the Parent Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Parent Borrower or any other Person may have or have
had against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Parent Borrower or in the
relevant currency markets generally, provided that the Parent Borrower shall not
be obligated to reimburse the Letter of Credit Issuer for any wrongful payment
made by the Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer.
          3.5. Increased Costs. If after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Closing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C

98



--------------------------------------------------------------------------------



 



Participant’s L/C Participation therein, or (b) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than any such increase or reduction attributable to (i) taxes
indemnified under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender and,
to the extent not duplicative, any Taxes imposed on any Agent or Lender where
that Tax is imposed upon or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Agent or Lender or (iii) Taxes included under clause (b) of the definition of
Excluded Taxes) in respect of Letters of Credit or L/C Participations therein,
then, promptly after receipt of written demand to the Parent Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent (with respect to Letter of Credit issued
on account of the Parent Borrower)), the Parent Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Closing Date. A certificate submitted to the Parent Borrower by
the relevant Letter of Credit Issuer or an L/C Participant, as the case may be
(a copy of which certificate shall be sent by the Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Parent Borrower absent clearly
demonstrable error.
          3.6. New or Successor Letter of Credit Issuer.
          (a) The Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders and the Parent Borrower. The Parent Borrower may replace the Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer. The Parent Borrower may add Letter of Credit
Issuers at any time upon notice to the Administrative Agent. If the Letter of
Credit Issuer shall resign or be replaced, or if the Parent Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Parent Borrower may appoint from among the Lenders a successor issuer of Letters
of Credit or a new Letter of Credit Issuer, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), another successor or new issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Parent Borrower shall pay to the
resigning or replaced Letter of Credit Issuer all accrued and unpaid

99



--------------------------------------------------------------------------------



 



fees pursuant to Sections 4.1(c) and 4.1(d). The acceptance of any appointment
as a Letter of Credit Issuer hereunder whether as a successor issuer or new
issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form satisfactory to the Parent Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Parent Borrower,
the resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Parent
Borrower shall cause the successor issuer of Letters of Credit, if such
successor issuer is reasonably satisfactory to the replaced or resigning Letter
of Credit Issuer, to issue “back-stop” Letters of Credit naming the resigning or
replaced Letter of Credit Issuer as beneficiary for each outstanding Letter of
Credit issued by the resigning or replaced Letter of Credit Issuer, which new
Letters of Credit shall be denominated in the same currency as, and shall have a
face amount equal to, the Letters of Credit being back-stopped and the sole
requirement for drawing on such new Letters of Credit shall be a drawing on the
corresponding back-stopped Letters of Credit. After any resigning or replaced
Letter of Credit Issuer’s resignation or replacement as Letter of Credit Issuer,
the provisions of this Agreement relating to a Letter of Credit Issuer shall
inure to its benefit as to any actions taken or omitted to be taken by it
(A) while it was a Letter of Credit Issuer under this Agreement or (B) at any
time with respect to Letters of Credit issued by such Letter of Credit Issuer.
          (b) To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Parent
Borrower, the resigning or replaced Letter of Credit Issuer and the successor
issuer of Letters of Credit shall have the obligations regarding outstanding
Letters of Credit described in clause (a) above.
          3.7. Role of Letter of Credit Issuer. Each Lender and the Parent
Borrower agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective affiliates nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Revolving Credit Lenders; (ii) any action taken or
omitted in

100



--------------------------------------------------------------------------------



 



the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Parent
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Parent Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Letter of Credit
Issuer, the Administrative Agent, any of their respective affiliates nor any
correspondent, participant or assignee of the Letter of Credit Issuer shall be
liable or responsible for any of the matters described in Section 3.3(e);
provided that anything in such Section to the contrary notwithstanding, the
Parent Borrower may have a claim against the Letter of Credit Issuer, and the
Letter of Credit Issuer may be liable to the Parent Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Parent Borrower which the Parent Borrower proves were
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          3.8. Cash Collateral.
          (a) Upon the request of the Administrative Agent, (A) if the Letter of
Credit Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the L/C Maturity Date, there are any Letters of Credit Outstanding (including
Letters of Credit Outstanding with respect to the UK Pension Letter of Credit),
the Parent Borrower shall, in each case, immediately Cash Collateralize the then
Letters of Credit Outstanding.
          (b) The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.
          (c) If any Event of Default shall occur and be continuing, the
Administrative Agent or Revolving Credit Lenders with Letter of Credit Exposure
representing greater than 50% of the total Letter of Credit Exposure may require
that the L/C Obligations be Cash Collateralized.
          (d) For purposes of this Section 3.8, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in the currencies in which the
Letters of Credit Outstanding are denominated and in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the

101



--------------------------------------------------------------------------------



 



Letter of Credit Issuer (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Parent
Borrower hereby grants to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the L/C Participants, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts with the Administrative Agent.
          3.9. Applicability of ISP and UCP. Unless otherwise expressly agreed
by the L/C Issuer and the Parent Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.
          3.10. Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          3.11. Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Parent Borrower shall be obligated to reimburse the Letter of
Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Parent Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the Parent
Borrower, and that the Parent Borrower’s business derives substantial benefits
from the businesses of such Restricted Subsidiaries.
SECTION 4. Fees; Commitments
          4.1. Fees.
          (a) The Parent Borrower agrees to pay to the Administrative Agent in
Dollars, for the account of each Revolving Credit Lender (in each case pro rata
according to the respective Revolving Credit Commitments of all such Lenders), a
commitment fee (the “Commitment Fee”) for each day from the most recent date
such fees were paid under the Original Credit Agreement (or if such fees have
not been paid under the Original Credit Agreement, from the most recent date
fees have been paid with respect to such Revolving Credit Commitments became
effective) to the Revolving Credit Termination Date. Except as provided below,
each Commitment Fee shall be payable (x) quarterly in arrears on the last
Business Day of each March, June, September and December (for the three-month
period (or portion thereof) ended on such day for which no payment has been
received) and (y) on the Revolving Credit Termination Date (for the period ended
on such date for which no payment has been received pursuant to clause (x)
above), and shall be computed for each day during such period at a rate per
annum equal to the Commitment Fee Rate in effect on such day on the Available
Commitment in effect on such day. Notwithstanding the foregoing, with respect to
any Applicable Quarter, on any date during such Applicable Quarter (I) that is
prior to the date on which Section 9.1 Financials are due with respect to the
fiscal quarter immediately preceding such Applicable Quarter and (II) on which
any Commitment Fee is payable on any Available Commitment pursuant to this
subclause (a) (other than pursuant to subclause (y) above) in respect of any
period included in such Applicable

102



--------------------------------------------------------------------------------



 



Quarter, the amount of such Commitment Fee required to be paid on such date in
respect of such Available Commitment and such period (as to any Available
Commitment, a “Commitment Fee Payment”) shall be reduced by an amount equal to
the Reserve Amount with respect to such Commitment Fee for such period; provided
that, if the amount of any Commitment Fee Payment on any Available Commitment
shall have been reduced during any Applicable Quarter pursuant to the foregoing
provisions, then, on the date (the “Commitment Fee Gross-Up Date”) that is the
earlier of (x) the Applicable Date in respect of such Applicable Quarter and
(y) the date on which all Revolving Credit Commitments have been terminated in
full, the Parent Borrower shall pay an additional commitment fee on such
Available Commitment in an amount equal to the aggregate of the Reserve Amounts
for such Available Commitment so deducted during such Applicable Quarter unless:
     (1) the Parent Borrower shall have delivered, at least four Business Days
prior to such Commitment Fee Gross-Up Date, Section 9.1 Financials for the
fiscal quarter immediately preceding such Applicable Quarter and
     (2) either:
     (A) such Section 9.1 Financials reveal a change in Status that results in a
decrease in the Commitment Fee Rate, in which case, no payment of any such
Reserve Amounts for such Available Commitment shall be required; or
     (B) such Section 9.1 Financials reveal a change in Status that results in
an increase in the Commitment Fee Rate, in which case, the Parent Borrower shall
pay the aggregate of the Reserve Amounts for such Available Commitment for such
period as provided above, and shall also pay an additional commitment fee in
respect of such Available Commitment on such Commitment Fee Gross-Up Date in an
amount equal to the amount (if any) by which (I) the sum of (x) the aggregate
amount of all Commitment Fees actually paid during such Applicable Quarter in
respect of such Available Commitment for any period included therein plus
(y) the aggregate of the Reserve Amounts for such Available Commitment for such
Applicable Quarter is less than (II) the aggregate amount of Commitment Fees
that would have been payable on such Available Commitment during such Applicable
Quarter in respect of any period included therein if such change of Status had
taken effect on the first day of such Applicable Quarter.
          (b) The Parent Borrower agrees to pay to the Administrative Agent in
Dollars for the account of the Revolving Credit Lenders pro rata on the basis of
their respective Letter of Credit Exposure, a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit (or the most recent date from which such fee was paid
under the Original Credit Agreement) to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable LIBOR
Margin for Revolving Credit Loans minus 0.125% per annum on the average daily
Stated Amount of such Letter of Credit (provided that in no event shall the
payment of Letter of Credit Fees in excess of the amounts payable pursuant to
the last two sentences of this subclause (b) be required). Except as provided
below, such Letter of Credit Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each March, June, September and December and
(y) on the date upon

103



--------------------------------------------------------------------------------



 



which the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero. Notwithstanding the foregoing, with
respect to any Applicable Quarter, on any date during such Applicable Quarter
(I) that is prior to the date on which Section 9.1 Financials are due with
respect to the fiscal quarter immediately preceding such Applicable Quarter and
(II) on which any Letter of Credit Fee is payable on any Letter of Credit
pursuant to this subclause (b) (other than pursuant to subclause (y) above) in
respect of any period included in such Applicable Quarter, the amount of such
Letter of Credit Fee required to be paid on such date in respect of such Letter
of Credit for such period (as to any Letter of Credit, an “L/C Fee Payment”)
shall be reduced by an amount equal to the Reserve Amount with respect to such
Letter of Credit Fee for such period; provided that, if the amount of any L/C
Fee Payment on any Letter of Credit shall have been reduced during any
Applicable Quarter pursuant to the foregoing provisions, then, on the date (the
“L/C Fee Gross-Up Date”) that is the earlier of (x) the Applicable Date in
respect of such Applicable Quarter and (y) the Revolving Credit Termination
Date, the Parent Borrower shall pay an additional letter of credit fee on such
Letter of Credit in an amount equal to the aggregate of the Reserve Amounts for
such Letter of Credit so deducted during such Applicable Quarter unless:
     (1) the Parent Borrower shall have delivered, at least four Business Days
prior to such L/C Fee Gross-Up Date, Section 9.1 Financials for the fiscal
quarter immediately preceding such Applicable Quarter and
     (2) either:
     (A) such Section 9.1 Financials reveal a change in Status that results in a
decrease in the Letter of Credit Fee rate with respect to such Letter of Credit,
in which case, in lieu of paying the aggregate of the Reserve Amount for such
Letter of Credit for such period as provided above, the Parent Borrower shall
pay on such L/C Fee Gross-Up Date an amount equal to the excess (if any) of
(I) the aggregate amount of Letter of Credit Fees that would have been payable
on such Letter of Credit during such Applicable Quarter in respect of any period
included therein if such change of Status had taken effect on the first day of
such Applicable Quarter over (II) the aggregate amount of all Letter of Credit
Fee payments actually made on such Letter of Credit during such Applicable
Quarter in respect of any period included therein; or
     (B) such Section 9.1 Financials reveal a change in Status that results in
an increase in the Letter of Credit Fee rate, in which case, the Parent Borrower
shall pay the aggregate of the Reserve Amounts for such Letter of Credit for
such period as provided above, and shall also pay additional letter of credit
fees in respect of such Letter of Credit on such L/C Fee Gross-Up Date in an
amount equal to the amount (if any) by which (I) the sum of (x) the aggregate
amount of all Letter of Credit Fees actually paid during such Applicable Quarter
in respect of such Letter of Credit for any period included therein plus (y) the
aggregate of the Reserve Amounts for such Letter of Credit for such Applicable
Quarter is less than (II) the aggregate amount of Letter of Credit Fees that
would have been payable on such Letter of Credit during such Applicable Quarter
in respect of any period

104



--------------------------------------------------------------------------------



 



included therein if such change of Status had taken effect on the first day of
such Applicable Quarter.
          (c) The Parent Borrower agrees to pay to each Letter of Credit Issuer
a fee in Dollars in respect of each Letter of Credit issued by it (the “Fronting
Fee”), for the period from the date of issuance of such Letter of Credit (or
from the date such fee was most recently paid under the Original Credit
Agreement) to the termination date of such Letter of Credit, computed at the
rate for each day equal to 0.125% per annum on the average daily Stated Amount
of such Letter of Credit. Such Fronting Fees shall be due and payable
(x) quarterly in arrears on the last Business Day of each March, June, September
and December and (y) on the date upon which the Total Revolving Credit
Commitment terminates and the Letters of Credit Outstanding shall have been
reduced to zero.
          (d) The Parent Borrower agrees to pay directly to the Letter of Credit
Issuer in Dollars upon each issuance of, drawing under, and/or amendment of, a
Letter of Credit issued by it such amount as the Letter of Credit Issuer and the
Parent Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.
          (e) Notwithstanding the foregoing, the Parent Borrower shall not be
obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.
          4.2. Voluntary Reduction of Revolving Credit Commitments. Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Parent Borrower (on behalf of itself) shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply to proportionately and permanently reduce the Revolving
Credit Commitment of each of the Lenders except that, notwithstanding the
foregoing, in connection with the establishment on any date of any Replacement
Revolving Credit Commitments pursuant to Section 2.14(b)(ii), the Revolving
Credit Commitments of any one or more Lenders providing any such Replacement
Revolving Credit Commitments on such date may be reduced in whole or in part on
such date (provided that (x) after giving effect to any such reduction and to
the repayment of any Revolving Credit Loans made on such date, the Revolving
Credit Exposure of any such Lender does not exceed the Revolving Credit
Commitment thereof (such Revolving Credit Exposure and Revolving Credit
Commitment being determined in each case, for the avoidance of doubt, exclusive
of such Lender’s Replacement Revolving Credit Commitment and any exposure in
respect thereof) and (y) for the avoidance of doubt, any such repayment of
Revolving Credit Loans contemplated by the preceding clause shall be made in
compliance with the requirements of Section 5.3(a) with respect to the ratable
allocation of payments hereunder, with such allocation being determined after
giving effect to any conversion pursuant to Section 2.14(b)(iii) of any
Revolving Credit Loans into Replacement Revolving Credit Loans in connection
with the establishment of such Replacement Revolving Credit Commitments) prior
to any reduction being made to the Revolving Credit Commitment of any other
Lender, (b) any partial reduction pursuant to this Section 4.2 shall be in the
amount of at least $10,000,000 and (c) after giving effect to such termination
or reduction and to any prepayments of the Loans made on the date thereof in
accordance

105



--------------------------------------------------------------------------------



 



with this Agreement, the aggregate amount of the Lenders’ Revolving Credit
Exposures shall not exceed the Total Revolving Credit Commitment.
          4.3. Mandatory Termination of Commitments.
          (a) The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.
          (b) The New Term Loan Commitment for any Series shall, unless
otherwise provided in the applicable Joinder Agreement, terminate at 5:00 p.m.
(New York City time) on the Increased Amount Date for such Series.
SECTION 5. Payments
          5.1. Voluntary Prepayments.
          (a) Each Borrower shall have the right to prepay its Term Loans,
Revolving Credit Loans and Swingline Loans, in each case, without premium or
penalty (except as set forth in clause (b) of this Section 5.1), in whole or in
part from time to time on the following terms and conditions: (a) such Borrower
shall give the Administrative Agent at the Administrative Agent’s Office written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and (in the case of LIBOR
Loans) the specific Borrowing(s) pursuant to which made, which notice shall be
given by such Borrower no later than 12:00 noon (New York City time) (i) in the
case of LIBOR Loans denominated in Dollars, three Business Days prior to,
(ii) in the case of Loans denominated in an Alternative Currency, four Business
Days prior to, (iii) in the case of ABR Loans (other than Swingline Loans), one
Business Day prior to or (iv) in the case of Swingline Loans, on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders or the Swingline Lender, as the case may be; (b) each
partial prepayment of (i) any Borrowing of LIBOR Loans denominated in Dollars
shall be in a minimum amount of $10,000,000 and in multiples of $1,000,000 in
excess thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a
minimum amount of $1,000,000 and in multiples of $1,000,000 in excess thereof,
(iii) any Loans denominated in Euro shall be in a minimum amount of €10,000,000
and in multiples of €1,000,000 in excess thereof, (iv) any Loans denominated in
Sterling shall be in a minimum amount of £5,000,000 and in multiples of
£1,000,000 in excess thereof and (v) Swingline Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, provided that
no partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount for such LIBOR Loans and
(c) any prepayment of LIBOR Loans pursuant to this Section 5.1(a) on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Parent Borrower with the applicable provisions of
Section 2.11. Each prepayment in respect of any Term Loans pursuant to this
Section 5.1(a) shall be (a) applied to the Class or Classes of Term Loans as the
Parent Borrower may specify and (b) as to any such Class of Term Loans, applied
to reduce Repayment Amounts thereunder in such order as the Parent Borrower may
specify. At the Parent Borrower’s election in connection with any prepayment
pursuant to this Section 5.1(a), such prepayment shall not be applied to any
Term Loan or Revolving Credit Loan of a Defaulting Lender. Notwithstanding

106



--------------------------------------------------------------------------------



 



the foregoing, (x) the Parent Borrower may not prepay Replacement Revolving
Credit Loans that have been converted from Revolving Credit Loans pursuant to
Section 2.14(b)(iii)(a) until the date on which all Revolving Credit Loans that
were outstanding on the date of such conversion have been prepaid or repaid and
(y) the Borrowers may not prepay any Class of Loans set forth below under the
heading “Restricted Prepayment Class” unless either such prepayment is
accompanied by a pro rata prepayment of the Class or Classes of Loans indicated
opposite such Class in the table below under the heading “Corresponding
Class(es)“or such corresponding Class or Classes have been repaid in full:

      Restricted Prepayment Class   Corresponding Class(es)
 
   
Tranche A-2 Term Loans
  Tranche A-1 Term Loans
 
   
Tranche B-2 Term Loans
  Tranche B-1 Term Loans
 
   
Tranche B-3 Term Loans
  Tranche A-1 Term Loans and Tranche B-1 Term Loans
 
   
Extended Term Loans of any Extension Series
  The Existing Class from which such Extended Term Loans were converted and any
Class of Loans which was a “Corresponding Class” for such Existing Class

          5.2. Mandatory Prepayments.
          (a) Term Loan Prepayments. (i) On each occasion that a Prepayment
Event occurs, the applicable Borrower shall, within three Business Days after
its receipt of the Net Cash Proceeds of a Debt Incurrence Prepayment Event and
within seven Business Days after the occurrence of any other Prepayment Event
(or, in the case of Deferred Net Cash Proceeds, within seven Business Days after
the Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause
(c) below, Term Loans with a Dollar Equivalent principal amount equal to 100% of
the Net Cash Proceeds from such Prepayment Event; provided that, with respect to
the Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Lease-back, in each case solely to the extent with respect to any
U.S. Collateral, the Parent Borrower may use a portion of such Net Cash Proceeds
to prepay or repurchase Future Secured Debt with a Lien on the U.S. Collateral
ranking pari passu with the Liens securing the Obligations to the extent any
applicable Future Secured Debt Document requires the issuer of such Future
Secured Debt to prepay or make an offer to purchase such Future Secured Debt
with the proceeds of such Prepayment Event, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds multiplied by
(y) a fraction, the numerator of which is the outstanding principal amount of
the Future Secured Debt with a Lien on the U.S. Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Future Secured Debt
and the outstanding principal amount of Term Loans.
          (ii) Not later than the date that is ninety days after the last day of
any fiscal year, the applicable Borrowers shall prepay, in accordance with
clause (c) below, Term Loans with a Dollar Equivalent principal amount equal to
(x) 50% of Excess Cash Flow for such fiscal year, provided that (A) the
percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the ratio of
Consolidated Total Debt on the date of prepayment (prior to giving effect
thereto and as

107



--------------------------------------------------------------------------------



 



certified by an Authorized Officer of the Parent Borrower) to Consolidated
EBITDA for the most recent Test Period ended prior to such prepayment date for
which Section 9.1 Financials have been delivered is less than or equal to 5.5 to
1.0 but greater than 5.0 to 1.0 and (B) no payment of any Term Loans shall be
required under this Section 5.2(a)(ii) if the ratio of Consolidated Total Debt
on the date of prepayment (prior to giving effect thereto and as certified by an
Authorized Officer of the Parent Borrower) to Consolidated EBITDA for the most
recent Test Period ended prior to such prepayment date for which Section 9.1
Financials have been delivered is less than or equal to 5.0 to 1.00, minus
(y) the Dollar Equivalent principal amount of Term Loans voluntarily prepaid
pursuant to Section 5.1 during such fiscal year.
          (b) Repayment of Revolving Credit Loans. (i) If on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures (collectively, the
“Aggregate Revolving Credit Outstandings”) for any reason exceeds 100% of the
Total Revolving Credit Commitment then in effect, the Parent Borrower shall
forthwith repay on such date the principal amount of Swingline Loans and, after
all Swingline Loans have been paid in full, Revolving Credit Loans in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the Aggregate Revolving
Credit Outstandings exceed the Total Revolving Credit Commitment then in effect,
the Parent Borrower shall Cash Collateralize the Letters of Credit Outstanding
to the extent of such excess.
     (ii) If on any date the aggregate amount of the Lenders’ Multicurrency
Exposures (collectively, the “Aggregate Multicurrency Exposures”) for any reason
exceeds 105% of the Multicurrency Sublimit as then in effect, the Parent
Borrower shall forthwith repay on such date Revolving Credit Loans denominated
in Alternative Currencies in a principal amount such that, after giving effect
to such repayment, the Aggregate Multicurrency Exposures do not exceed 100% of
the Multicurrency Sublimit. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans denominated in Alternative Currencies, the
Aggregate Multicurrency Exposures exceed 100% of the Multicurrency Sublimit, the
Parent Borrower shall Cash Collateralize the Letters of Credit Outstanding in
respect of Letters of Credit denominated in Alternative Currencies to the extent
of such excess.
          (c) Application of Prepayments. Subject to Section 5.2(h),

  (I)   each prepayment of Term Loans pursuant to Section 5.2(a)(i) or (ii)
(other than pursuant to any Debt Incurrence Prepayment Event) shall be allocated
pro rata among the Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the
Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche B-3 Term Loans
and the European-1 Tranche Term Loans based on the applicable remaining
Repayment Amounts due thereunder; and

  (II)   each prepayment of Term Loans pursuant to Section 5.2(a)(i) with the
Net Cash Proceeds of any Debt Incurrence Prepayment Event shall be allocated
(A) at any time prior to the time that no Tranche A-1 Term Loans, Tranche B-1
Term Loans or European-1 Tranche Term Loans are outstanding, pro rata among the
Tranche A-1 Term Loans, the Tranche B-1 Term Loans and the European-1 Tranche
Term Loans based on the applicable remaining Repayment Amounts due thereunder
and (B) from and after

108



--------------------------------------------------------------------------------



 



      the time that no Tranche A-1 Term Loans, Tranche B-1 Term Loans or
European-1 Tranche Term Loans are outstanding, to the Tranche A-2 Term Loans,
Tranche B-2 Term Loans and Tranche B-3 Term Loans (and, to the extent provided
by any Joinder Agreement or Extension Amendment with respect to any Class of
Term Loans established following the Restatement Effective Date, to the
outstanding Term Loans comprising such Class on a basis such that the total
amount of such Net Cash Proceeds allocated to such Class in the aggregate is not
greater than such Class’ pro rata share of the aggregate amount of all such Net
Cash Proceeds (based on the respective total outstanding principal amounts of
all Classes of Term Loans then outstanding that, pursuant to the applicable
Joinder Agreement or Extension Amendment, are required to be prepaid with a
portion of such Net Cash Proceeds)),

and in each case shall be applied (x) in the case of Tranche A-1 Term Loans and
Tranche A-2 Term Loans, to reduce the respective Tranche A-1 Repayment Amounts
and Tranche A-2 Repayment Amounts on a pro rata basis and (y) in the case of
Tranche B-1 Term Loans, the Tranche B-2 Term Loans, the Tranche B-3 Term Loans
and European-1 Tranche Term Loans, as applicable, first, to the next eight
unpaid Repayment Amounts due in respect of such Term Loans in direct order of
maturity thereof, and, second, on a pro rata basis among the remaining unpaid
Repayment Amounts due in respect of such Term Loans. Subject to Section 5.2(h),
with respect to each such prepayment, the applicable Borrower will, not later
than the date specified in Section 5.2(a) for making such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing and which
shall include a calculation of the amount of such prepayment to be applied to
each Class of Term Loans) requesting that the Administrative Agent provide
notice of such prepayment to each Tranche A-1 Term Loan Lender, Tranche A-2 Term
Loan Lender, Tranche B-1 Term Loan Lender, Tranche B-2 Term Loan Lender, Tranche
B-3 Term Loan Lender or European-1 Tranche Term Loan Lender, as applicable.
          (d) Application to Term Loans. With respect to each prepayment of Term
Loans required by Section 5.2(a), the Parent Borrower may, if applicable,
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made. In the absence of a designation by the
Parent Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.11.
          (e) Application to Revolving Credit Loans. With respect to each
prepayment of Revolving Credit Loans required by Section 5.2(b), the Parent
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans
to be prepaid, provided that (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment of Revolving Credit
Loans shall be applied to the Revolving Credit Loans of any Defaulting Lender
unless otherwise agreed in writing by the Parent Borrower. In the absence of a
designation by the Parent Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make

109



--------------------------------------------------------------------------------



 



such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
          (f) LIBOR Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the applicable Borrower at its option may deposit with the
Administrative Agent an amount in the applicable currency equal to the amount of
the LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day
of the Interest Period therefor in the required amount. Such deposit shall be
held by the Administrative Agent in a corporate time deposit account established
on terms reasonably satisfactory to the Administrative Agent, earning interest
at the then-customary rate for accounts of such type. Such deposit shall
constitute cash collateral for the LIBOR Loans to be so prepaid, provided that
the applicable Borrower may at any time direct that such deposit be applied to
make the applicable payment required pursuant to this Section 5.2.
          (g) Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) (i) in the case of any Disposition yielding Net Cash Proceeds
of less than $1,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds (x)
$10,000,000 for a single Prepayment Event or (y) $50,000,000 in the aggregate
for all Prepayment Events (other than those which are either under the threshold
specified in subclause (i) or over the threshold specified in subclause (ii)(x))
in any one fiscal year, at which time all such Net Cash Proceeds referred to in
this subclause (y) with respect to such fiscal year shall be applied as a
prepayment in accordance with this Section 5.2.
          (h) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (I) until all European-1 Tranche Term Loans have been repaid in
full, Net Cash Proceeds of a Casualty Event or any asset sale by a Restricted
Foreign Subsidiary giving rise to an Asset Sale Prepayment Event (a “Foreign
Asset Sale”) shall be allocated first to the European-1 Tranche Term Loans, and
(II) after all European-1 Tranche Term Loans have been repaid in full, and at
any time in the case of any Excess Cash Flow, (i) to the extent that any or all
of the Net Cash Proceeds from a Foreign Asset Sale or any amount included in
Excess Cash Flow and attributable to Foreign Subsidiaries are prohibited or
delayed by applicable local law from being repatriated to the United States,
such portion of the Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Tranche A-1 Term Loans, Tranche B-1 Term
Loans, Tranche B-2 Term Loans or Tranche B-3 Term Loans at the times provided in
this Section 5.2 but may be retained by the applicable Restricted Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Parent Borrower hereby agreeing to
cause the applicable Restricted Foreign Subsidiary to promptly take all actions
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Tranche A-1 Term Loans, Tranche B-1 Term Loans, Tranche B-2
Term Loans or Tranche B-3 Term Loans as required pursuant to this Section 5.2
and (ii) to the extent that the

110



--------------------------------------------------------------------------------



 



Parent Borrower has determined in good faith that repatriation of any of or all
the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash Flow would have a
material adverse tax consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Restricted Foreign Subsidiary, provided that, in the
case of this clause (ii), on or before the date on which any Net Cash Proceeds
or Excess Cash Flow so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to Section 5.2(a), (x) the Parent
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash
Flow had been received by the Parent Borrower rather than such Restricted
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary.
          5.3. Method and Place of Payment.
          (a) Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the applicable Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto, the Letter of Credit Issuer or
the Swingline Lender entitled thereto, as the case may be, not later than 2:00
p.m. (New York City time), in each case, on the date when due and shall be made
in immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the applicable Borrower, it being understood that written or facsimile
notice by the applicable Borrower to the Administrative Agent to make a payment
from the funds in the Parent Borrower’s account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account. All repayments or prepayments of any Loans (whether of
principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York City time) or, otherwise, on the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.
          (b) Any payments under this Agreement that are made later than 2:00
p.m. (New York City time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
          5.4. Net Payments.
          (a) Any and all payments made by or on behalf of any Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if

111



--------------------------------------------------------------------------------



 



any Borrower or any Guarantor shall be required by applicable Requirements of
Law to deduct or withhold any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.4) the Administrative Agent, the
Collateral Agent or any Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Borrower or such Guarantor shall make such deductions or
withholdings and (iii) the applicable Borrower or such Guarantor shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
within the time allowed and in accordance with applicable Requirements of Law.
Whenever any Indemnified Taxes are payable by any Borrower or Guarantor, as
promptly as possible thereafter, such Borrower or Guarantor shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by such Borrower
or Guarantor showing payment thereof.
          (b) With respect to the European-1 Tranche Term Loan, the Borrower or
Guarantor is not required to make an increased payment or indemnity payment to
the Administrative Agent, the Collateral Agent or any Lender under clauses (a)
or (d) of this Section 5.4 for any deduction or withholding or payment for or on
account of any Indemnified Taxes where that Tax is imposed by the United Kingdom
from a payment of interest on a Loan if on the date on which the payment falls
due:
     (i) the payment could have been made to the relevant Administrative Agent,
the Collateral Agent and the Lender without a deduction or withholding for or an
account of Taxes if it was a Qualifying Lender, but on that date that Lender is
not or has ceased to be a Qualifying Lender other than as a result of any Change
in Law after the date it became an Administrative Agent, Collateral Agent or a
Lender under this Agreement or other Credit Document; or
     (ii) (A) the relevant Lender is a Qualifying Lender solely under subclause
(i)(B) of the definition of Qualifying Lender; and
     (B) the Board of the Inland Revenue has given (and not revoked) a direction
(a “Direction”) under section 349C of the Taxes Act (as that provision has
effect on the date on which the relevant Lender became a Party) which relates to
that payment and that Lender has received from that Borrower or Guarantor a
certified copy of that Direction; and
     (C) the payment could have been made to the Administrative Agent,
Collateral Agent or Lender without any deduction or withholding for or on
account of the Indemnified Taxes in the absence of that Direction; or
     (iii) the relevant Lender is a Qualifying Lender solely under subclause
(i)(B) of the definition of Qualifying Lender and it has not, other than by
reason of any change after the Closing Date or other Credit Document in (or in
the interpretation, administration, or application of) any law, or any published
practice or concession of any relevant Governmental Authority, given a Tax
Confirmation to a Borrower or Guarantor;

112



--------------------------------------------------------------------------------



 



     (iv) the relevant Lender is a Treaty Lender and the Borrower or Guarantor
making the payment is able to demonstrate that the payment could have been made
to that Lender without the deduction or withholding for or on account of any
Indemnified Taxes had that Lender complied with its obligations under clause (f)
below.
          (c) The Borrowers shall timely pay and shall indemnify and hold
harmless the Administrative Agent, each Collateral Agent and each Lender
(whether or not such Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority) with regard to any Other Taxes.
          (d) Subject to any limitation described in Section 5.4(b), the
Borrowers shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes imposed on the
Administrative Agent, the Collateral Agent or such Lender as the case may be, on
or with respect to any payment by or on account of any obligation of any
Borrower or any Guarantor hereunder or under any other Credit Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.4) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth reasonable detail as to the amount of such payment or
liability delivered to the Parent Borrower by a Lender, the Administrative Agent
or the Collateral Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.
          (e) Each Non-U.S. Lender with respect to the Tranche A-1 Term Loan,
Tranche B-1 Term Loan or any other Loan made to the Parent Borrower shall, to
the extent it is legally entitled to do so:
     (i) deliver to the Parent Borrower and the Administrative Agent two copies
of either (x) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Parent Borrower and is not a controlled foreign corporation related to the
Parent Borrower (within the meaning of Section 864(d)(4) of the Code)), or
(y) Internal Revenue Service Form W-8BEN or Form W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the Parent
Borrower under this Agreement; and
     (ii) deliver to the Parent Borrower and the Administrative Agent two
further copies of any such form or certification (or any applicable successor
form) on or before the date that any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Parent Borrower;

113



--------------------------------------------------------------------------------



 



unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Parent Borrower and the Administrative Agent. Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to Section
14.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to this Section 5.4(e),
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.
          (f) Each Lender and Agent (including, for the avoidance of doubt, any
Treaty Lender and Agent) that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the laws of the jurisdiction in which any
Borrower or Guarantor is organized, or any treaty to which such jurisdiction is
a party, with respect to payments under this Agreement or any other Credit
Document by such Borrower or Guarantor shall deliver to such Borrower or
Guarantor (with a copy to the applicable Administrative Agent), as applicable,
at the time or times prescribed by applicable law and as reasonably requested by
such Borrower or Guarantor, as applicable, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without such withholding or at such reduced rate, provided that such Lender
or Agent is legally entitled to complete, execute and deliver such documentation
and such documentation is necessary in order for such exemption or reduction to
apply.
          (g) Notwithstanding anything to the contrary in this Agreement or any
Credit Document, each European-1 Tranche Term Loan Lender shall:
     (i) deliver to the European Subsidiary Borrower and the Administrative
Agent on or before the date it becomes a party to this Agreement two copies of
either (w) in the case of a European-1 Tranche Term Loan Lender that is able to
claim exemption from U.S. federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN (together with a certificate representing
that such European-1 Tranche Term Loan Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Parent Borrower or the European
Subsidiary Borrower and is not a controlled foreign corporation related to the
Parent Borrower or the European Subsidiary Borrower (within the meaning of
Section 864(d)(4) of the Code)), (x) in the case of a European-1 Tranche Term
Loan Lender that would be entitled to a complete exemption from U.S. federal
withholding tax with respect to payments of interest under an applicable income
tax treaty with the United States, Internal Revenue Service Form W-8BEN claiming
such complete exemption, (y) in the case of a European-1 Tranche Term Loan
Lender that would be entitled to a complete exemption from U.S. federal
withholding tax with respect to payments of interest because such payments are
effectively connected with such Lender’s conduct of a United States trade or
business, Internal Revenue Service Form W-8ECI, or (z) in the case of a
European-1 Tranche Term Loan Lender that is a United States person under
Section 7701(a)(30) of the Code, United States Internal Revenue Service Form W-9
(or substitute or successor form), in each case properly completed and duly
executed; and

114



--------------------------------------------------------------------------------



 



     (ii) deliver to the European Subsidiary Borrower and the Administrative
Agent two further copies of any such form or certification (or any applicable
successor form) on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the European
Subsidiary Borrower unless such Lender is no longer legally entitled to provide
such form due to a Change in Law after the Lender became a Lender;
          (h) If any Lender, the Administrative Agent or the Collateral Agent,
as applicable, determines, in its sole discretion, that it had received and
retained a refund of an Indemnified Tax or Other Tax for which a payment has
been made by any Borrower pursuant to this Agreement, which refund in the good
faith judgment of such Lender, the Administrative Agent or the Collateral Agent,
as the case may be, is attributable to such payment made by such Borrower, then
the Lender, the Administrative Agent or the Collateral Agent, as the case may
be, shall reimburse such Borrower for such amount (together with any interest
received thereon) as the Lender, Administrative Agent or the Collateral Agent,
as the case may be, determines in its sole discretion to be the proportion of
the refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that such
Borrower, upon the request of the Lender, the Administrative Agent or the
Collateral Agent, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Administrative Agent or the Collateral Agent in
the event the Lender, the Administrative Agent or the Collateral Agent is
required to repay such refund to such Governmental Authority. A Lender, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. Neither the Lender, the
Administrative Agent nor the Collateral Agent shall be obliged to disclose any
information regarding its tax affairs or computations to any Credit Party in
connection with this clause (h) or any other provision of this Section 5.4.
          (i) If the Parent Borrower determines that a reasonable basis exists
for contesting a Tax, each Lender or Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrowers as the Parent Borrower may
reasonably request in challenging such Tax. Subject to the provisions of
Section 2.12, each Lender and Agent agree to use reasonable efforts to cooperate
with the Borrowers as the Parent Borrower may reasonably request to minimize any
amount payable by any Borrower or Guarantor pursuant to this Section 5.4. The
Borrowers shall indemnify and hold each Lender and Agent harmless against any
out-of-pocket expenses incurred by such Person in connection with any request
made by Parent Borrower pursuant to this Section 5.4(h). Nothing in this
Section 5.4(i) shall obligate any Lender or Agent to take any action that such
Person, in its sole judgment, determines may result in a material detriment to
such Person.
          (j) Each Lender and Agent with respect to the Tranche A-1 Term Loan,
Tranche A-2 Term Loan, Tranche B-1 Term Loan, Tranche B-2 Term Loan or Tranche
B-3 Term Loan and any other Loan made to the Parent Borrower that is a United
States person under Section 7701(a)(30) of the Code shall, at the reasonable
request of the Parent Borrower or the Administrative Agent, deliver to the
Parent Borrower and the Administrative Agent two United

115



--------------------------------------------------------------------------------



 



States Internal Revenue Service Form W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such Lender or Agent is
exempt from United States backup withholding; provided, that for the avoidance
of doubt, the failure to deliver such forms shall not subject any Lender that
may be treated as an exempt recipient based on the indicators described in
Treasury Regulation 1.6049-4(c)(i)(ii) to backup withholding.
          (k) Any amount payable under this Agreement or any other Credit
Document by a Borrower or a Guarantor is exclusive of any value added tax or any
other Tax of a similar nature which might be chargeable in connection with that
amount. If any such Tax is chargeable, the Borrower or Guarantor, as the case
may be, must pay to the Administrative Agent, Collateral Agent or Lender, as the
case may be, (in addition to and at the same time as paying that amount) an
amount equal to the amount of that Tax.
          (l) Where this Agreement or any other Credit Document requires any
party to this Agreement or any Credit Document, as the case may be, to reimburse
the Administrative Agent, the Collateral Agent or a Lender for any costs or
expenses, that party must also at the same time pay and indemnify the
Administrative Agent, Collateral Agent, or Lender, as the case may be against
all value added tax or any other Tax of a similar nature incurred by the
Administrative Agent, the Collateral Agent or a Lender in respect of the costs
and expenses to the extent that the Administrative Agent, Collateral Agent or
Lender acting reasonably determines that it is not entitled to a credit or
repayment from the relevant tax authority in respect of that tax.
          (m) The Administrative Agent, Collateral Agent or a Lender, in each
case, who is a Qualifying Lender solely under sub-paragraph (i)(B) of the
definition of Qualifying Lender on the day on which this Agreement or any other
Credit Document, as the case may be, is entered into gives a Tax Confirmation to
the European Subsidiary Borrower and Guarantors by entering into this Agreement
or any other Credit Document, as the case may be.
          (n) The agreements in this Section 5.4 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          5.5. Computations of Interest and Fees.
          (a) Except as provided in the next succeeding sentence, interest on
LIBOR Loans and ABR Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate,
interest on LIBOR Loans denominated in Sterling and interest on overdue interest
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.
          (b) Fees and the average daily Stated Amount of Letters of Credit
shall be calculated on the basis of a 360-day year for the actual days elapsed.
          5.6. Limit on Rate of Interest.
          (a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other
term of this Agreement, the Borrowers shall not be obliged to pay any interest
or other amounts under

116



--------------------------------------------------------------------------------



 



or in connection with this Agreement or otherwise in respect of the Obligations
in excess of the amount or rate permitted under or consistent with any
applicable law, rule or regulation.
          (b) Payment at Highest Lawful Rate. If any Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), such Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
          (c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate any Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate that would be prohibited by any applicable law,
rule or regulation, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law, such adjustment to be effected, to the extent necessary, by reducing the
amount or rate of interest required to be paid by such Borrower to the affected
Lender under Section 2.8.
          Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received from any
Borrower an amount in excess of the maximum permitted by any applicable law,
rule or regulation, then such Borrower shall be entitled, by notice in writing
to the Administrative Agent to obtain reimbursement from that Lender in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by that Lender to such Borrower.
          SECTION 6. Conditions Precedent to Restatement Effective Date
          This Agreement shall become effective upon satisfaction of the
following conditions:
          6.1. Restatement Agreement. The Administrative Agent shall have
received counterparts to the Restatement Agreement executed by (i) each Credit
Party and (ii) the Required Lenders (under and as defined in the Original Credit
Agreement).
          6.2. Legal Opinions. The Administrative Agent shall have received the
executed legal opinion of Simpson Thacher & Bartlett LLP, special New York
counsel to the Parent Borrower in form and substance satisfactory to the
Administrative Agent. The Borrowers, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal opinion.
          6.3. [Reserved].
          6.4. Fees. The Administrative Agent shall have received a fee for the
account of each Lender under the Original Credit Agreement that has delivered a
counterpart to this Agreement prior to 5:00 p.m. (New York City time) on
April 27, 2011 in an amount equal to 0.10% of the aggregate principal amount of
Term Loans (as defined in the Original Credit Agreement) and Replacement-1
Revolving Credit Commitments (as defined in the Original Credit Agreement) of
such Lender on such date.

117



--------------------------------------------------------------------------------



 



          6.5. Representations and Warranties and Absence of Default. Each of
the conditions set forth in Section 7.1(a) and (b) shall be satisfied on the
Restatement Effective Date.
          6.6. Flood Regulation Compliance. The Administrative Agent shall have
received, with respect to each Mortgaged Property subject to a Mortgage by any
U.S. Credit Party, (i) a completed “Life of Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination dated not more than ninety (90) days
prior to the Restatement Effective Date and, if the area in which any Building
(as defined in the Flood Insurance Laws) is located on any Mortgaged Property is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
a notice with respect to special flood hazard area status, duly executed on
behalf of the Parent Borrower and (ii) evidence of insurance with respect to the
Mortgaged Properties in form and substance reasonably satisfactory to the
Administrative Agent. “Flood Insurance Laws” means, collectively, (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto.
           SECTION 7. Conditions Precedent to All Credit Events
          The agreement of each Lender to make any Loan requested to be made by
it on any date (excluding Mandatory Borrowings and Revolving Credit Loans
required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4) and the obligation of the Letter of
Credit Issuer to issue Letters of Credit on any date is subject to the
satisfaction of the following conditions precedent:
          7.1. No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).
          7.2. Notice of Borrowing; Letter of Credit Request.
          (a) Prior to the making of each Term Loan, the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.
          (b) Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

118



--------------------------------------------------------------------------------



 



          (c) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
           SECTION 8. Representations, Warranties and Agreements
          In order to induce the Lenders to enter into this Agreement, to make
the Loans and issue or participate in Letters of Credit as provided for herein,
each Borrower makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):
          8.1. Corporate Status. Each Borrower and each Material Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.
          8.2. Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.
          8.3. No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Merger and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents or Liens subject to the
Intercreditor Agreements) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or

119



--------------------------------------------------------------------------------



 



any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) or (c) violate any provision of the certificate of
incorporation, by-laws or other organizational documents of such Credit Party or
any of the Restricted Subsidiaries.
          8.4. Litigation. Except as set forth on Schedule 8.4 of the Original
Credit Agreement, there are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of any Borrower, threatened
with respect to the Parent Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
          8.5. Margin Regulations. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.
          8.6. Governmental Approvals. The execution, delivery and performance
of the Acquisition Agreement or any Credit Document do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
approvals, authorizations or consents the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
          8.7. Investment Company Act. No Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          8.8. True and Complete Disclosure.
     None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Joint Lead Arranger, and/or any Lender on or before
the Closing Date (including all such information and data contained in (i) the
Confidential Information Memorandum (as updated prior to the Closing Date) and
(ii) the Credit Documents) for purposes of or in connection with this Agreement
or any transaction contemplated herein contained any untrue statement of any
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8, such factual
information and data shall not include projections (including financial
estimates, forecasts and other forward-looking information) and information of a
general economic or general industry nature.
          8.9. Financial Condition; Financial Statements. (a) The unaudited
historical consolidated financial information of HCA as set forth in the
Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present fairly in all material respects the
consolidated financial position of HCA at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The financial statements referred to in clause (b) of this
Section 8.9 have been prepared in accordance with

120



--------------------------------------------------------------------------------



 



GAAP consistently applied except to the extent provided in the notes to said
financial statements. There has been no Material Adverse Effect since
December 31, 2010.
          8.10. Tax Matters. Each of the Parent Borrower and the Subsidiaries
has filed all federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and all such tax returns are
true and correct in all material respects and has paid all material taxes
payable by it that have become due, other than those (a) not yet delinquent or
(b) contested in good faith as to which adequate reserves have been provided to
the extent required by law and in accordance with GAAP and which could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower and
each of the Subsidiaries have paid, or have provided adequate reserves to the
extent required by law and in accordance with GAAP for the payment of, all
material federal, state, provincial and foreign taxes applicable for the current
fiscal year to the Closing Date.
          8.11. Compliance with ERISA.
          (a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Parent
Borrower or any ERISA Affiliate; no Plan (other than a multiemployer plan) has
an accumulated or waived funding deficiency (or is reasonably likely to have
such a deficiency); none of the Parent Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Parent Borrower or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Parent Borrower or any
ERISA Affiliate exists (or is reasonably likely to exist) nor has the Parent
Borrower or any ERISA Affiliate been notified in writing that such a lien will
be imposed on the assets of the Parent Borrower or any ERISA Affiliate on
account of any Plan, except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.11(a) would not
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect. No Plan (other than a
multiemployer plan) has an Unfunded Current Liability that would, individually
or when taken together with any other liabilities referenced in this
Section 8.11(a), be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11(a), other than
any made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of each Borrower.
          (b) All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments

121



--------------------------------------------------------------------------------



 



which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          8.12. Subsidiaries.
          Schedule 8.12 of the Original Credit Agreement lists each Subsidiary
of the Parent Borrower (and the direct and indirect ownership interest of the
Parent Borrower therein), in each case existing on the Closing Date. Each
Material Subsidiary (under clause (i) of the definition thereof) and each 1993
Indenture Restricted Subsidiary as of the Closing Date has been so designated on
Schedule 8.12 of the Original Credit Agreement.
          8.13. Intellectual Property. The Parent Borrower and each of the
Restricted Subsidiaries have obtained all intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.
          8.14. Environmental Laws.
          (a) Except as could not reasonably be expected to have a Material
Adverse Effect: (i) the Parent Borrower and each of the Subsidiaries and all
Real Estate are in compliance with all Environmental Laws; (ii) neither the
Parent Borrower nor any Subsidiary is subject to any Environmental Claim or any
other liability under any Environmental Law; (iii) neither the Parent Borrower
nor any Subsidiary is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Parent Borrower or any of its Subsidiaries.
          (b) Neither the Parent Borrower nor any of the Subsidiaries has
treated, stored, transported, released or disposed or arranged for disposal or
transport for disposal of Hazardous Materials at, on, under or from any
currently or formerly owned or leased Real Estate or facility in a manner that
could reasonably be expected to have a Material Adverse Effect.
          8.15. Properties.
          (a) The Parent Borrower and each of the Subsidiaries have good and
marketable title to or leasehold interests in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect and
(b) no Mortgage encumbers improved Real Estate that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

122



--------------------------------------------------------------------------------



 



          8.16. Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, each Borrower on a
consolidated basis with its Subsidiaries will be Solvent.
           SECTION 9. Affirmative Covenants
          Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:
          9.1. Information Covenants. The Parent Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
     (a) Annual Financial Statements. As soon as available and in any event
within 5 Business Days after the date on which such financial statements are
required to be filed with the SEC or, if earlier, on the date such financial
statements are delivered to the holders of the Existing Senior Second Lien Notes
(or, if such financial statements are not required to be filed with the SEC or
delivered to the holders of the Existing Senior Second Lien Notes, on or before
the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets of the Parent Borrower and the Subsidiaries and, if
different, the Parent Borrower and the Restricted Subsidiaries, in each case as
at the end of such fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (or, in lieu of such audited
financial statements of the Parent Borrower and the Restricted Subsidiaries, a
detailed reconciliation, reflecting such financial information for the Parent
Borrower and the Restricted Subsidiaries, on the one hand, and the Parent
Borrower and the Subsidiaries, on the other hand), and certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Parent
Borrower or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern, together in
any event with a certificate of such accounting firm stating that in the course
of either (i) its regular audit of the consolidated business of the Parent
Borrower, which audit was conducted in accordance with generally accepted
auditing standards or (ii) performing certain other procedures permitted by
professional standards, such accounting firm has obtained no knowledge of any
Event of Default relating to Section 10.8 that has occurred and is continuing
or, if in the opinion of such accounting firm such an Event of Default has
occurred and is continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
within 5 Business Days after the date on which such financial statements are
required to be filed with the SEC or, if earlier, on the date on which such
financial statements are delivered to the holders of the Existing Senior Second
Lien Notes with respect to each of the first three quarterly accounting periods
in each fiscal year of the Parent Borrower (or,

123



--------------------------------------------------------------------------------



 



if such financial statements are not required to be filed with the SEC or
delivered to the holders of the Existing Senior Second Lien Notes, on or before
the date that is 45 days after the end of each such quarterly accounting
period), the consolidated balance sheets of the Parent Borrower and the
Subsidiaries and, if different, the Parent Borrower and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (or, in lieu of such unaudited
financial statements of the Parent Borrower and the Restricted Subsidiaries, a
detailed reconciliation reflecting such financial information for the Parent
Borrower and the Restricted Subsidiaries, on the one hand, and the Parent
Borrower and the Subsidiaries, on the other hand), all of which shall be
certified by an Authorized Officer of the Parent Borrower, subject to changes
resulting from audit and normal year-end audit adjustments.
     (c) Budgets. Within 90 days after the commencement of each fiscal year of
the Parent Borrower, a budget of the Parent Borrower in reasonable detail for
such fiscal year as customarily prepared by management of the Parent Borrower
for their internal use consistent in scope with the financial statements
provided pursuant to Section 9.1(a), setting forth the principal assumptions
upon which such budget is based.
     (d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Parent Borrower to the effect that no Default or Event
of Default exists or, if any Default or Event of Default does exist, specifying
the nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Parent Borrower and the
Subsidiaries were in compliance with the provisions of Section 10.8 as at the
end of such fiscal year or period, as the case may be, (ii) a specification of
any change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (iii) the then applicable Status and (iv) the amount
of any Pro Forma Adjustment not previously set forth in a Pro Forma Adjustment
Certificate or any change in the amount of a Pro Forma Adjustment set forth in
any Pro Forma Adjustment Certificate previously provided and, in either case, in
reasonable detail, the calculations and basis therefor. At the time of the
delivery of the financial statements provided for in Section 9.1(a), (i) a
certificate of an Authorized Officer of the Parent Borrower setting forth in
reasonable detail the Applicable Amount as at the end of the fiscal year to
which such financial statements relate and (ii) a certificate of an Authorized
Officer of the Parent Borrower setting forth the information required pursuant
to Section 1(a) of the Perfection Certificate or confirming that there has been
no change in such information since the Closing Date or the date of the most
recent certificate delivered pursuant to this clause (d)(ii), as the case may
be.

124



--------------------------------------------------------------------------------



 



     (e) Notice of Default or Litigation. Promptly after an Authorized Officer
of any Borrower or any of the Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Parent Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against any Borrower or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.
     (f) Environmental Matters. Promptly after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect, notice of:
     (i) any pending or threatened Environmental Claim against any Credit Party
or any Real Estate;
     (ii) any condition or occurrence on any Real Estate that (x) could
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Real Estate;
     (iii) any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.
     (g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Parent Borrower or any of the Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders and the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that the Parent Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
the Parent Borrower and/or any of the Subsidiaries (including the Existing
Senior Second Lien Notes (whether

125



--------------------------------------------------------------------------------



 



publicly issued or not)) and lenders and agents under the ABL Facility, in each
case in their capacity as such holders, lenders or agents (in each case to the
extent not theretofore delivered to the Lenders and the Administrative Agent
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.
     (h) Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by the Parent Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a certificate of an
Authorized Officer of the Parent Borrower setting forth the amount of such Pro
Forma Adjustment and, in reasonable detail, the calculations and basis therefor.
     (i) Principal Properties Certificate. Not later than the date of delivery
of the financial statements required by Section 9.1(a) above, a Principal
Properties Certificate.
     (j) Intellectual Property Collateral. At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a written
supplement substantially in the form of Annex A to the U.S. Security Agreement
with respect to any additional Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses (each as defined in the U.S.
Security Agreement) that are registered (or for which an application to register
such items has been filed) with the United States Patent and Trademark Office or
the United States Copyright Office (or any successor to either such office)
acquired by any U.S. Credit Party following the Closing Date (or following the
date of the last supplement provided to the Collateral Agent pursuant to this
Section 9.1(j)), all in reasonable detail.
     (k) Change of Name, Locations, Etc. Not later than 60 days following the
occurrence of any change referred to in subclauses (i) through (iv) below,
written notice of any change (i) in the legal name of any Credit Party, (ii) in
the jurisdiction of organization or location of any Credit Party for purposes of
the Uniform Commercial Code, (iii) in the identity or type of organization of
any Credit Party or (iv) in the Federal Taxpayer Identification Number or
organizational identification number of any Credit Party. The Parent Borrower
shall also promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
clause (k).
          Notwithstanding the foregoing, the obligations in clauses (a) and (b)
of this Section 9.1 may be satisfied with respect to financial information of
the Parent Borrower and the Restricted Subsidiaries by furnishing (A) the
applicable financial statements of any direct or indirect parent of the Parent
Borrower or (B) the Parent Borrower’s (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of subclauses (A) and (B) of this paragraph,
to the extent such information relates to a parent of the Parent Borrower, such
information is accompanied by consolidating or other information that explains
in reasonable detail the differences between the information relating to

126



--------------------------------------------------------------------------------



 



such parent, on the one hand, and the information relating to the Parent
Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand.
          9.2. Books, Records and Inspections. The Parent Borrower will, and
will cause each Restricted Subsidiary to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Parent Borrower and any such
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection, and to examine the books and records
of the Parent Borrower and any such Subsidiary and discuss the affairs, finances
and accounts of the Parent Borrower and of any such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Required Lenders may exercise rights
of the Administrative Agent and the Lenders under this Section 9.2 and only one
such visit shall be at the Parent Borrower’s expense; provided further that when
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Parent Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Parent Borrower the opportunity to participate in any
discussions with the Parent Borrower’s independent public accountants. During
the course of the above described visits, inspections and examinations and
discussions, representatives of the Agents and the Lenders may encounter
individually identifiable healthcare information as defined under the
Administrative Simplification (including privacy and security) regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act
of 1996, as amended (collectively “HIPAA”) or other confidential information
relating to health care patients (collectively, the “Confidential Healthcare
Information”). The Parent Borrower or the Restricted Subsidiary maintaining such
Confidential Healthcare Information shall, consistent with HIPAA’s “minimum
necessary” provisions, permit such disclosures for their “healthcare operations”
purposes. Unless otherwise required by law, the Agents, the Lenders and their
respective representatives shall not require or perform any act that would cause
the Parent Borrower or any of its Subsidiaries to violate any laws, regulations
or ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA.
          9.3. Maintenance of Insurance. The Parent Borrower will, and will
cause each Material Subsidiary to, at all times maintain in full force and
effect, pursuant to self-insurance arrangements or with insurance companies that
the Parent Borrower believes (in the good faith judgment of the management of
the Parent Borrower) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in the same or a
similar business; and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.
          9.4. Payment of Taxes. The Parent Borrower will pay and discharge, and
will cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and

127



--------------------------------------------------------------------------------



 



governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, could reasonably be expected to
become a material Lien upon any properties of the Parent Borrower or any of the
Restricted Subsidiaries, provided that neither the Parent Borrower, nor any of
the Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim that is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto to the extent required by
law and in accordance with GAAP and the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.
          9.5. Consolidated Corporate Franchises. The Parent Borrower will do,
and will cause each Material Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Parent Borrower and its Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.
          9.6. Compliance with Statutes, Regulations, Etc. The Parent Borrower
will, and will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
          9.7. ERISA. Promptly after the Parent Borrower or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Parent Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer or any
other senior officer of the Parent Borrower setting forth details as to such
occurrence and the action, if any, that the Parent Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Parent Borrower such
ERISA Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Parent Borrower or an ERISA
Affiliate pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Plan; that the PBGC has notified the Parent Borrower or any ERISA Affiliate
of its intention to appoint a trustee to administer any Plan; that the Parent
Borrower or any ERISA Affiliate

128



--------------------------------------------------------------------------------



 



has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Parent Borrower or
any ERISA Affiliate has incurred or will incur (or has been notified in writing
that it will incur) any liability (including any contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.
          9.8. Maintenance of Properties. The Parent Borrower will, and will
cause each of the Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
could reasonably be expected to have a Material Adverse Effect.
          9.9. Transactions with Affiliates. The Parent Borrower will conduct,
and cause each of the Restricted Subsidiaries to conduct, all transactions with
any of its Affiliates (other than the Parent Borrower and the Restricted
Subsidiaries) on terms that are substantially as favorable to the Parent
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing restrictions shall not apply to (a) the payment of customary fees
to the Sponsors for management, consulting and financial services rendered to
the Parent Borrower and the Subsidiaries and customary investment banking fees
paid to the Sponsors for services rendered to the Parent Borrower and the
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions, (b) transactions permitted by Section 10.6, (c) the payment of the
Transaction Expenses, (d) the issuance of Stock or Stock Equivalents of Hercules
Holdings or Holdings to the management of the Parent Borrower (or any direct or
indirect parent thereof) or any of its Subsidiaries in connection with the
Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9, (e) loans, advances and other transactions between or among the
Parent Borrower, any Subsidiary or any joint venture (regardless of the form of
legal entity) in which the Parent Borrower or any Subsidiary has invested (and
which Subsidiary or joint venture would not be an Affiliate of the Parent
Borrower but for the Parent Borrower’s or a Subsidiary’s ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10, (f) employment and severance arrangements between the Parent
Borrower and the Subsidiaries and their respective officers and employees in the
ordinary course of business, (g) payments by the Parent Borrower (and any direct
or indirect parent thereof) and the Subsidiaries pursuant to the tax sharing
agreements among the Parent Borrower (and any such parent) and the Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Parent Borrower and the Subsidiaries; provided that in each case the amount
of such payments in any fiscal year does not exceed the amount that the Parent
Borrower and its Restricted Subsidiaries would be required to pay in respect of
federal, state and local taxes for such fiscal year were the Parent Borrower and
its Restricted Subsidiaries (to the extent described above) to pay such taxes
separately from any such parent entity, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers and employees of the Parent Borrower
and the Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent Borrower and the
Subsidiaries, and (i) transactions pursuant to permitted agreements in existence
on the Closing Date and set forth on Schedule 9.9 of the Original Credit
Agreement or any amendment thereto to the extent such an amendment is not
adverse, taken as a whole, to the Lenders in any material respect. The Parent
Borrower will not permit any Consolidated Person to engage in any transaction
with any Sponsor or any Frist Shareholder (or any controlling Affiliate of any

129



--------------------------------------------------------------------------------



 



Sponsor or Frist Shareholder), to the extent that such Consolidated Person would
be prohibited from engaging in such transaction if it was a Restricted
Subsidiary for purposes of this Section 9.9.
          9.10. End of Fiscal Years; Fiscal Quarters. The Parent Borrower will,
for financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and the Parent Borrower’s past practice; provided,
however, that the Parent Borrower may, upon written notice to the Administrative
Agent change the financial reporting convention specified above to any other
financial reporting convention reasonably acceptable to the Administrative
Agent, in which case the Parent Borrower and the Administrative Agent will, and
are hereby authorized by the Lenders to, make any adjustments to this Agreement
that are necessary in order to reflect such change in financial reporting.
          9.11. Additional Guarantors and Grantors. Except as otherwise provided
in Section 10.1(j) or 10.1(k) and subject to any applicable limitations set
forth in the Security Documents, the Parent Borrower will cause each direct or
indirect Domestic Subsidiary or European Subsidiary (excluding any Excluded
Subsidiary or Excluded European Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and each other Domestic Subsidiary or European Subsidiary that ceases to
constitute an Excluded Subsidiary or Excluded European Subsidiary, respectively,
to execute a supplement, in the case of any Domestic Subsidiary, to each of the
U.S. Guarantee, the U.S. Pledge Agreement and the U.S. Security Agreement and,
in the case of any European Subsidiary, to the European Guarantee and European
Security Agreement in order to become a Guarantor under the applicable Guarantee
and a grantor under such Security Documents or, to the extent reasonably
requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created by the domestic or foreign Credit Parties, as applicable, on the Closing
Date (including actions required pursuant to Section 9.14(e)).
          9.12. Pledge of Additional Stock and Evidence of Indebtedness.
          (a) The Parent Borrower will cause (i) all certificates representing
Stock and Stock Equivalents of any Subsidiary (other than (x) any Excluded Stock
and Stock Equivalents; provided that Excluded Stock and Stock Equivalents of the
type specified in clause (iii) of the definition thereof shall not be excluded
pursuant to this subclause (x) insofar as the pledge thereof pursuant to the
U.S. Pledge Agreement is given in respect of the European Obligations and
(y) any Stock and Stock Equivalents issued by any Subsidiary for so long as such
Subsidiary does not (on a consolidated basis with its Restricted Subsidiaries)
have property, plant and equipment with a book value in excess of $5,000,000 or
a contribution to Consolidated EBITDA for any four fiscal quarter period that
includes any date on or after the Closing Date in excess of $5,000,000) held
directly by the Parent Borrower or any U.S. Guarantor, (ii) all evidences of
Indebtedness in excess of $10,000,000 received by the Parent Borrower or any of
the U.S. Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b) and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of $10,000,000 of

130



--------------------------------------------------------------------------------



 



the Parent Borrower or any Subsidiary that is owing to the Parent Borrower or
any U.S. Guarantor, in each case, to be delivered to the Collateral Agent as
security for the Obligations or the European Obligations, as applicable, under
the U.S. Pledge Agreement. The Borrowers will cause (i) all certificates
representing Stock and Stock Equivalents of any Subsidiary (other than (A) any
Excluded Stock and Stock Equivalents and (B) Stock and Stock Equivalents issued
by any Subsidiary for so long as such Subsidiary does not (on a consolidated
basis with its Restricted Subsidiaries), have property, plant and equipment with
a book value in excess of $5,000,000 or a contribution to Consolidated EBITDA
for any four fiscal quarter period that includes any date on or after the
Closing Date in excess of $5,000,000) formed, purchased or otherwise acquired
after the Closing Date and held directly by the European Borrower or any
European Guarantor, (ii) all evidences of Indebtedness in excess of $10,000,000
received by the European Subsidiary Borrower or any of the European Guarantors
in connection with any disposition of assets pursuant to Section 10.4(b) and
(iii) any promissory notes executed after the Closing Date evidencing
Indebtedness in excess of $10,000,000 of the Parent Borrower or any Subsidiary
that is owing to the European Subsidiary Borrower or any European Guarantor, in
each case, to be delivered to the Collateral Agent solely as security for the
European Obligations pursuant to the applicable European Security Agreement.
          (b) The Parent Borrower agrees that all Indebtedness in excess of
$10,000,000 of any Borrower or any Subsidiary that is owing to any Credit Party
shall be evidenced by one or more promissory notes.
          9.13. Use of Proceeds. The Borrowers will use Letters of Credit and
Loans hereunder for general corporate purposes (including Permitted
Acquisitions).
          9.14. Further Assurances.
          (a) The Parent Borrower will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Parent Borrower and the Restricted
Subsidiaries.
          (b) Except with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by written notice to the Parent
Borrower), the cost or other consequences (including any tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, (i) if any assets (including any real estate or improvements
thereto or any interest therein but excluding (x) any Principal Properties and
(y) Stock and Stock Equivalents of any Subsidiary) with a book value or fair
market value in excess of $10,000,000 are acquired by the Parent Borrower or any
other Credit Party after the Closing Date (other than assets constituting
Collateral under a Security Document that become subject to the Lien of the
applicable Security Document upon acquisition thereof; provided that this
exception shall not apply in respect of freehold or leasehold properties in
England and Wales) that are of a nature secured by

131



--------------------------------------------------------------------------------



 



a Security Document and (ii) upon the 1993 Indenture ceasing to be in effect
pursuant to a satisfaction and discharge or a defeasance thereof in accordance
with its terms with respect to all Retained Indebtedness, the Parent Borrower
will notify the Collateral Agent, and, if requested by the Collateral Agent, the
Parent Borrower will cause such assets (including in the case of clause (ii)
only, Principal Properties) to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other applicable Credit Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14, and, in respect of freehold or leasehold property in
England and Wales, the Parent Borrower will cause the applicable European Credit
Parties to execute and deliver, to the Collateral Agent a legal mortgage in
favor of the Collateral Agent of that property in any form (consistent with the
European Security Agreement) which the Collateral Agent may reasonably require
but in any event on terms no more onerous than the European Security Agreement,
all at the expense of the applicable Credit Parties.
          (c) (i) If any Principal Properties Certificate required to be
delivered hereunder demonstrates that the Principal Properties Secured Amount
does not exceed the product of (x) the Principal Properties Permitted Amount
multiplied by (y) 1.8 or (ii) if as a result of any Disposition of a Principal
Property that is subject to a Mortgage either (A) the Principal Property Secured
Amount does not exceed the product of (x) the Principal Properties Permitted
Amount multiplied by (y) 2 or (B) there would be fewer than 12 Principal
Properties subject to Mortgages, then the Parent Borrower shall promptly cause
additional Principal Properties of U.S. Guarantors mutually selected by the
Administrative Agent and the Parent Borrower having a fair market value (as
reasonably and in good faith determined by the Parent Borrower using a multiple
of five (5) times EBITDA of such Principal Properties for the most recent four
fiscal quarter period for which Section 9.1 Financials have been delivered) that
would result, after giving effect to the Mortgage thereof, in the Principal
Properties Secured Amount being at least two (2) times the Principal Properties
Permitted Amount, to be subject to a Mortgage securing the Obligations and shall
take actions to perfect such Liens and to deliver title insurance, Surveys and
an opinion of local counsel, all consistent with such actions taken with respect
to Principal Properties mortgaged in favor of the Collateral Agent pursuant to
clause (e) below.
          (d) Any Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) or clause (c) shall be accompanied by (i) in the case
of a Mortgage of property in the United States of America (x) a policy or
policies (or an unconditional binding commitment therefor) of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage as a valid Lien (with the priority described therein) on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
(y) an opinion of local counsel to the mortgagor in form and substance
reasonably acceptable to the Collateral Agent and (ii) in the case of a Mortgage
of property in England and Wales (x) a report of title in a form reasonably
acceptable to the Collateral Agent and from a firm of solicitors reasonably
acceptable to the Collateral Agent and (y) a legal opinion from a firm of
solicitors reasonably acceptable to the Collateral Agent in form and substance
reasonably acceptable to the Collateral Agent.

132



--------------------------------------------------------------------------------



 



          (e) The Parent Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on
Schedule 9.14(e) as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.14(e) with respect to such action or such later
date as the Administrative Agent may reasonably agree.
          (f) No later than 90 days following the Restatement Effective Date,
the Parent Borrower shall deliver or cause to be delivered to the Collateral
Agent the following:
     (i) an amendment to each Mortgage (each, a “Mortgage Amendment”) to which a
U.S. Credit Party is then party (except to the extent the Administrative Agent
determines such amendment is not required) duly executed and acknowledged by the
applicable U.S. Credit Party, and in form for recording in the recording office
where the respective Mortgage was recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Administrative Agent;
     (ii) executed legal opinions, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to such amended Mortgages; and
     (iii) with respect to each amended Mortgage (i) a title search of the
relevant Mortgaged Property confirming that there are no Liens of record in
violation of the provisions of the applicable Mortgage and (ii) to the extent
available in the relevant jurisdiction at commercially reasonable rates, a
date-down or modification endorsement to the policy or policies of title
insurance insuring the Lien of each Mortgage, issued by a nationally recognized
title insurance company (x) insuring that such Mortgage, as amended by such
Mortgage Amendment is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all Liens except as expressly permitted by
Section 10.2 hereof or consented to by the Administrative Agent (y) otherwise in
form and substance reasonably satisfactory to the Administrative Agent and
(z) having the effect of a valid, issued and binding endorsement to the
respective title insurance policy.
          (g) The Parent Borrower agrees that it will use commercially
reasonable efforts to cause the preferred Stock of Healthtrust that is owned by
Columbia—SDH and Epic Properties to be redeemed or otherwise transferred to
Healthtrust or the Parent Borrower as promptly as reasonably practicable
following the Closing Date; provided that the Parent Borrower shall not be
required to take any action pursuant to this clause (f) to the extent that it
determines that any such redemption or transfer is reasonably likely to result
in material adverse tax consequences to the Parent Borrower or a Subsidiary.
          SECTION 10. Negative Covenants
          The Parent Borrower hereby covenants and agrees that on the Closing
Date (immediately after consummation of the Merger) and thereafter, until the
Commitments, the Swingline Commitment and each Letter of Credit have terminated
and the Loans and Unpaid

133



--------------------------------------------------------------------------------



 



Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:
          10.1. Limitation on Indebtedness. The Parent Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:
     (a) (x) Indebtedness arising under the Credit Documents, (y) Indebtedness
in an aggregate principal amount not to exceed $2,000,000,000 at any time
outstanding under the ABL Facility and any Permitted Receivables Financing (plus
additional Indebtedness thereunder or under any amendment thereto, which
together with any New Term Loans and New Revolving Credit Commitments incurred
pursuant to Section 2.14 of this Agreement (other than (x) Refinancing Term
Loans, (y) Ratio First Lien Indebtedness and (z) Replacement Revolving Credit
Commitments except to the extent such Replacement Revolving Credit Commitments
were established in reliance on subclause (a)(y) of the proviso to
Section 2.14(b)(ii)), do not exceed $1,500,000,000 in aggregate principal
amount) and (z) intercompany Indebtedness of Restricted Subsidiaries, and any
Guarantee Obligations in respect thereof, to allocate the Parent Borrower’s cost
of borrowing to such Subsidiaries with respect to Indebtedness referred to in
subclauses (x) and (y) or in respect of Indebtedness incurred following the
Closing Date by the Parent Borrower;
     (b) Subject to compliance with Section 10.5, Indebtedness of the Parent
Borrower or any Restricted Subsidiary owed to the Parent Borrower or any
Restricted Subsidiary; provided that, in each case, all such Indebtedness of
(A) any U.S. Credit Party owed to any Person that is not a U.S. Credit Party or
(B) any European Credit Party owed to any Person that is not a Credit Party
shall be subordinated to the Obligations of such Credit Party on customary
terms;
     (c) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);
     (d) subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness of the Parent Borrower
or other Restricted Subsidiaries that is permitted to be incurred under this
Agreement (except to the extent of any express restriction on Guarantee
Obligations relating to such Indebtedness provided for herein) and (ii) the
Parent Borrower in respect of Indebtedness of Restricted Subsidiaries that is
permitted to be incurred under this Agreement, provided that, except as provided
in clauses (j) and (k) below, there shall be no guarantee (a) by a Restricted
Subsidiary that is not a U.S. Guarantor of any Indebtedness of a U.S. Credit
Party, or (b) by a Restricted Foreign Subsidiary that is not a European Credit
Party of any Indebtedness of any European Credit Party;

134



--------------------------------------------------------------------------------



 



     (e) Guarantee Obligations (i) incurred in the ordinary course of business
in respect of obligations of (or to) suppliers, customers, franchisees, lessors
and licensees or (ii) otherwise constituting Investments permitted by
Sections 10.5(g)(i)(f), 10.5(g)(ii), 10.5(i) or 10.5(q);
     (f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets, (ii) Indebtedness arising under Capital Leases
entered into in connection with Permitted Sale Leasebacks and (iii) Indebtedness
arising under Capital Leases, other than Capital Leases in effect on the Closing
Date and Capital Leases entered into pursuant to subclauses (i) and (ii) above,
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (iii) at any time outstanding shall not exceed $300,000,000, and
(iv) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i), (ii) or (iii) above, provided
that, except to the extent otherwise expressly permitted hereunder, the
principal amount thereof does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension;
     (g) (i) Indebtedness outstanding on the Closing Date listed on
Schedule 10.1 to the Original Credit Agreement, (ii) Indebtedness existing on
the Closing Date (after giving effect to the Transactions) and owed by the
Parent Borrower or any Restricted Subsidiary to the Parent Borrower or any
Restricted Subsidiary, and any Guarantee Obligations in respect thereof, but
only for so long as such Indebtedness or any refinancing, refunding or renewal
thereof permitted by this subclause (ii) is held by the Parent Borrower, such
Restricted Subsidiary or a U.S. Credit Party and, in the case of each of the
preceding subclauses (i) and (ii), any modification, replacement, refinancing,
refunding, renewal or extension thereof (or, in the case of subclause (ii) only,
any intercompany transfer of creditor positions in respect thereof pursuant to
intercompany debt restructurings); provided that all such Indebtedness arising
as a result of any such transfer of creditor positions as contemplated by
subclause (ii) of (A) any U.S. Credit Party owed to any Person that is not a
U.S. Credit Party or (B) any European Credit Party owed to any Person that is
not a Credit Party shall be subordinated to the Obligations of such Credit Party
on customary terms; provided further that except to the extent otherwise
expressly permitted hereunder, in the case of any such modification,
replacement, refinancing, refunding, renewal or extension (but not any such
transfer of creditor positions), (x) the principal amount thereof does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension, (y) the
direct and contingent obligors with respect to such Indebtedness are not changed
(except that any U.S. Credit Party may also be made an obligor thereunder), and
(z) except in the case of a refinancing of Indebtedness pursuant to subclause
(ii), either (I) such Indebtedness has a

135



--------------------------------------------------------------------------------



 



later final maturity and longer weighted average life to maturity than the
Indebtedness being refinanced or (II) no portion of such refinancing
Indebtedness matures prior to the Final Maturity Date (determined as of the date
such Indebtedness is incurred);
     (h) Indebtedness in respect of Hedge Agreements;
     (i) Indebtedness in respect of (x) the Existing Senior Second Lien Notes,
(y) any modification, replacement, refinancing, refunding, renewal or extension
of Indebtedness referred to in the foregoing subclause (x) that constitutes
Permitted Additional Debt; provided that the principal amount thereof does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension, except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension and
(z) intercompany Indebtedness of Restricted Subsidiaries, and any Guarantee
Obligations in respect thereof, to allocate the Parent Borrower’s cost of
borrowing with respect to Indebtedness referred to in subclauses (x) and (y) to
such Subsidiaries or in respect of Indebtedness incurred following the Closing
Date by the Parent Borrower;
     (j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by the Parent Borrower or any Restricted Subsidiary, in
each case after the Closing Date as the result of a Permitted Acquisition;
provided that
     (w) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, and
     (x) such Indebtedness is not guaranteed in any respect by the Parent
Borrower or any Restricted Subsidiary (other than by any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
or any of its Subsidiaries), and
     (y) (A) the Stock and Stock Equivalents of such Person are pledged to
secure the U.S. Obligations and/or the European Obligations, as applicable, to
the extent required under Section 9.12, and (B) such Person executes a
supplement to the applicable Guarantee and Security Documents (or alternative
guarantee and security agreements in relation to the Obligations reasonably
acceptable to the Collateral Agent) to the extent required under Section 9.11 or
9.12, as applicable; provided that the requirements of this subclause (y) shall
not apply to (I) an aggregate amount at any time outstanding of up to
$600,000,000 of the sum of (1) such Indebtedness (and modifications,
replacements, refinancing, refundings, renewals and extensions thereof pursuant
to subclause (ii) below) and (2) all Indebtedness as to which the proviso to
clause (k)(i)(y) below then applies and (II) any Indebtedness of the type that
could have been incurred under subclauses (i) or (ii) of Section 10.1(f); and

136



--------------------------------------------------------------------------------



 



     (z) (A) after giving Pro Forma Effect to the incurrence of such
Indebtedness and the application of proceeds thereof, the Parent Borrower is in
compliance with the covenant set forth in Section 10.8 for the most recently
ended Test Period for which Section 9.1 Financials have been delivered and (B)
except for Indebtedness consisting of Capital Lease Obligations, revenue bonds,
purchase money Indebtedness or mortgages or other Liens on specific assets
(1) after giving effect to the incurrence of such Indebtedness, the aggregate
amount of Scheduled Inside Payments does not exceed the greater of (I)
$3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered, and (2) except for
Indebtedness permitted by the proviso to subclause (y) above no portion of such
Indebtedness is issued or guaranteed by a Person that is, or as a result of such
acquisition becomes, a Restricted Subsidiary that is not a U.S. Guarantor; and
     (ii) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (x) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;
     (k) (i) (A) Permitted Additional Debt incurred to finance a Permitted
Acquisition and (B) Indebtedness of the Parent Borrower or any Restricted
Subsidiary to finance a Permitted Acquisition as to which the proviso to
subclause (y) below applies and that is not incurred or guaranteed in any
respect by any Restricted Subsidiary (other than by any Person acquired as a
result of such Permitted Acquisition or the Restricted Subsidiary incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary, by
the Parent Borrower; provided that
     (y) (A) the Parent Borrower or another Credit Party pledges the Stock and
Stock Equivalents of such acquired Person to secure the U.S. Obligations and/or
the European Obligations to the extent required under Section 9.12 and (B) such
acquired Person executes a supplement to the applicable Guarantee and Security
Documents (or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Collateral Agent) to the extent
required under Section 9.11 or 9.12, as applicable; provided that the
requirements of this subclause (y) shall not apply to (I) an aggregate amount at
any time outstanding of up to $600,000,000 of the sum of (1) such Indebtedness
(and modifications, replacements, refinancing, refundings, renewals and
extensions thereof pursuant to subclause (ii) below) and (2) all Indebtedness as
to which clause (I) of the proviso to clause (j)(i)(y) above then applies, and

137



--------------------------------------------------------------------------------



 



     (z) (A) after giving Pro Forma Effect to the incurrence of such
Indebtedness and the application of proceeds thereof, the Parent Borrower is in
compliance with the covenant set forth in Section 10.8 for the most recently
ended Test Period for which Section 9.1 Financials have been delivered,
(B) after giving effect to the incurrence or assumption of such Indebtedness,
the aggregate amount of Scheduled Inside Payments does not exceed the greater of
(I) $3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered, and (C) except for
Indebtedness permitted by the proviso to subclause (y) above, no portion of such
Indebtedness is issued or guaranteed by a Person that is, or as a result of such
acquisition becomes, a Restricted Subsidiary that is not a U.S. Guarantor; and
(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i) above, provided that, except to
the extent otherwise expressly permitted hereunder, (w) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension, (x) the direct and contingent obligors with
respect to such Indebtedness are not changed, (y) there is no scheduled
repayment, mandatory redemption or sinking fund obligation with respect to such
Indebtedness prior to the Final Maturity Date (other than customary offers to
purchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) except to the extent that after
giving effect to the incurrence or assumption of such Indebtedness, the
aggregate amount of Scheduled Inside Payments does not exceed the greater of (I)
$3,000,000,000 and (II) 50% of Consolidated EBITDA for the most recent Test
Period for which Section 9.1 Financials have been delivered and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;
     (l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
     (m) (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback (provided that the Net Cash Proceeds thereof are promptly applied to
the prepayment of the Term Loans to the extent required by Section 5.2) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

138



--------------------------------------------------------------------------------



 



     (n) (i) additional Indebtedness and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (n) shall not at any time exceed
$1,500,000,000 (of which amount, no more than $500,000,000 shall be Indebtedness
of any Restricted Subsidiary that is not a U.S. Credit Party);
     (o) Indebtedness in respect of (i) Permitted Additional Debt to the extent
that the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of Term Loans in accordance with Section 5.2 and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;
     (p) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;
     (q) unsecured Indebtedness in respect of obligations of the Parent Borrower
or any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services,
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;
     (r) Indebtedness arising from agreements of the Parent Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case entered into in connection with the
disposition of any business, assets or Stock permitted hereunder, other than
Guarantee Obligations incurred by any Person acquiring all or any portion of
such business, assets or Stock for the purpose of financing such acquisition,
provided that such amount is not Indebtedness required to be reflected on the
balance sheet of the Parent Borrower or any Restricted Subsidiary in accordance
with GAAP (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this proviso);
     (s) Indebtedness of the Parent Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business and not in connection with the borrowing of money or Hedge
Agreements;

139



--------------------------------------------------------------------------------



 



     (t) Indebtedness representing deferred compensation to employees of the
Parent Borrower (or any direct or indirect parent thereof) and the Restricted
Subsidiaries incurred in the ordinary course of business;
     (u) Indebtedness consisting of promissory notes issued by the Parent
Borrower or any Guarantor to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Stock or Stock Equivalents of the Parent
Borrower (or any direct or indirect parent thereof) permitted by
Section 10.6(b);
     (v) Indebtedness consisting of obligations of the Parent Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements to officers, employees and directors incurred by such Person in
connection with the Transactions and Permitted Acquisitions or any other
Investment expressly permitted hereunder;
     (w) additional Indebtedness of Foreign Subsidiaries in an aggregate
principal amount that at the time of incurrence does not cause the aggregate
principal amount of Indebtedness incurred in reliance on this clause (w) to
exceed 2.5% of Consolidated Total Assets at such time; provided that for
purposes of this clause (w) only, “Consolidated Total Assets” shall be
determined only with reference to the assets of Foreign Subsidiaries;
     (x) Indebtedness of the Parent Borrower or any Restricted Subsidiary to any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Parent Borrower and its Restricted Subsidiaries;
     (y) Indebtedness in respect of (i) Future Secured Debt to the extent that
such Future Secured Debt constitutes Ratio First Lien Indebtedness , (ii) Future
Secured Debt consists of the Existing First Lien Notes or is designated as
Refinancing Future Secured Debt and (iii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) or (ii) above; provided
that in the case of this subclause (iii), except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing), (y) the direct and contingent obligors with respect to such
Indebtedness are not changed and (z) such Indebtedness otherwise complies with
clauses (a) and (b) of the definition of Future Secured Debt; and
     (z) (i) Permitted Additional Debt so long as after giving Pro Forma Effect
to the incurrence of such Indebtedness and the application of proceeds thereof,
the Parent Borrower is in compliance with the covenant set forth in Section 10.8
for the most recently ended Test Period for which Section 9.1 Financials have
been delivered and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder,

140



--------------------------------------------------------------------------------



 



(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, (y) the direct and contingent obligors with
respect to such Indebtedness are not changed and (z) if the Indebtedness being
refinanced, or any guarantee thereof, constituted Subordinated Indebtedness,
then such replacement or refinancing Indebtedness, or such guarantee,
respectively, shall be subordinated to the Obligations to substantially the same
extent.
          Notwithstanding the foregoing, the Parent Borrower shall not permit
any 1993 Indenture Restricted Subsidiary to create, incur, assume or suffer to
exist any Indebtedness, except that the 1993 Indenture Restricted Subsidiaries
(other than Healthtrust, except in the case of Indebtedness owing to any U.S.
Credit Party) may create, incur, assume or suffer to exist (x) Indebtedness
under clause (b) above that is owed to a U.S. Credit Party or another 1993
Indenture Restricted Subsidiary to the extent permitted under section 1107 of
the 1993 Indenture and (y) Indebtedness that is otherwise permitted in
accordance with an exception set forth above in an aggregate principal amount
outstanding at any time that, when aggregated (without duplication) with (i) the
aggregate principal amount of all other Indebtedness (other than Indebtedness
permitted by subclause (x) above) secured by Liens on any assets of 1993
Indenture Restricted Subsidiaries and (ii) the aggregate principal amount of all
Indebtedness (other than the First Lien Obligations) secured by Liens on
Principal Properties, does not exceed at any time outstanding the lesser of (A)
$600,000,000 and (B) 5% of Consolidated Net Tangible Assets (as defined in the
1993 Indenture as in effect on the Closing Date) determined as of the date of
such incurrence, in each case, to the extent permitted by Section 1107 or 1108
of the 1993 Indenture.
          10.2. Limitation on Liens. The Parent Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of the Parent Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:
     (a) Liens arising under (i) the Credit Documents securing the Obligations;
(ii) the U.S. Security Documents securing Future Secured Debt Obligations that
constitute First Lien Obligations permitted to be incurred under
Section 10.1(y); provided that, in the case of this subclause (ii), (A) the
holders of such Indebtedness (or a representative thereof on behalf of such
holders) shall have delivered to the Collateral Agent an Additional First Lien
Secured Party Consent (as defined in the U.S. Security Agreement), (B) the
Parent Borrower shall have complied with the other requirements of Section 8.17
of the U.S. Security Agreement with respect to such Future Secured Debt
Obligations, and (C) the Collateral Agent shall have entered into an Additional
General Intercreditor Agreement and an Additional Receivables Intercreditor
Agreement with respect to such Future Secured Debt Obligations and, in the case
of the first issuance of Future Secured Debt constituting First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such First Lien Obligations shall have entered
into the First Lien Intercreditor Agreement (or supplement thereto) and
(iii) any Future Secured Debt Documents on the Senior Second Lien Notes
Collateral securing Future Secured Debt Obligations permitted to be incurred
under Section 10.1(y) and secured by a Lien ranking junior to the Lien securing
the Obligations; provided that, in the case of

141



--------------------------------------------------------------------------------



 



this subclause (iii), such Future Secured Debt Obligations comply with the
proviso to Section 10.2(c);
     (b) Liens on the Receivables Collateral securing the ABL Facility under ABL
Documents;
     (c) Liens on the Senior Second Lien Notes Collateral securing the Existing
Senior Second Lien Notes and other Permitted Additional Debt permitted by
clauses (i), (k), (o) or (z) of Section 10.1; provided that, either (i) such
Indebtedness is subject to the General Intercreditor Agreement as “Junior Lien
Obligations” pursuant to the requirements of such definition contained in the
General Intercreditor Agreement and, at the time such Indebtedness is incurred,
the holders of such Indebtedness (or a representative thereof on behalf of such
holders) shall have agreed, if any Additional General Intercreditor Agreement is
then in effect, that such Indebtedness shall constitute “Junior Lien
Obligations” under such Additional General Intercreditor Agreement (and either
(x) at the time of the incurrence of such Indebtedness or (y) at the time, if
any, that any future Additional General Intercreditor Agreement is entered into
following such incurrence, such holders or their representative shall agree that
such Indebtedness shall constitute “Junior Lien Obligations” under such future
Additional General Intercreditor Agreement) or (ii) the holders of such
Indebtedness (or a representative thereof on behalf of such holders) shall have
entered into one or more intercreditor agreements reasonably acceptable to the
Collateral Agent providing that the Lien securing such Indebtedness shall rank
junior to the Lien securing the First Lien Obligations on a basis at least as
substantially favorable to the First Lien Secured Parties as the basis on which
the Lien on the Senior Second Lien Notes Collateral ranks junior to the Lien
securing the Obligations on the Closing Date pursuant to the General
Intercreditor Agreement);
     (d) Permitted Liens;
     (e) (i) Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that (x) such Liens attach at all times only to the assets so financed
except for accessions to the property financed with the proceeds of such
Indebtedness and the proceeds and the products thereof and (y) that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender, and (ii) Liens on the
assets of Restricted Foreign Subsidiaries that are not European Credit Parties
securing Indebtedness permitted pursuant to Sections 10.1(n), and (p) and
(iii) Liens on assets of Restricted Foreign Subsidiaries not constituting
Collateral securing Indebtedness permitted by Section 10.1(w);
     (f) Liens existing on the Closing Date and listed on Schedule 10.2 to the
Original Credit Agreement;
     (g) the replacement, extension or renewal of any Lien permitted by clauses
(d) through (f) and clause (h) of this Section 10.2 upon or in the same assets
theretofore subject to such Lien (or upon or in after-acquired property that is
affixed or incorporated into the property covered by such Lien) or the
replacement, extension or renewal (without increase

142



--------------------------------------------------------------------------------



 



in the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby;
     (h) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j) or other obligations permitted by this Agreement; provided that
such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to such Permitted
Acquisition and any modification, replacement, refinancing, refunding, renewal
or extension thereof permitted by Section 10.1(j);
     (i) (i) Liens placed upon the Stock and Stock Equivalents of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred pursuant to Section 10.1(k) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
to secure Indebtedness of such Restricted Subsidiary or a guarantee by such
Restricted Subsidiary of any Indebtedness of the Parent Borrower or any other
Restricted Subsidiary, incurred pursuant to Section 10.1(k), in each case, in an
aggregate amount not to exceed the amount permitted by the proviso to subclause
(y) of such Section 10.1(k);
     (j) Liens securing Indebtedness or other obligations (i) of the Parent
Borrower or a Restricted Subsidiary in favor of a U.S. Credit Party, (ii) of any
Restricted Subsidiary that is not a U.S. Credit Party or 1993 Indenture
Restricted Subsidiary owed to a European Credit Party and (iii) of any
Restricted Subsidiary that is not a Credit Party or a 1993 Indenture Restricted
Subsidiary in favor of any Restricted Subsidiary that is not a Credit Party;
     (k) Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);
     (l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
     (m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Parent
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

143



--------------------------------------------------------------------------------



 



     (n) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Parent
Borrower or any Restricted Subsidiary in the ordinary course of business;
     (p) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
     (q) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business; and
     (r) additional Liens so long as the aggregate principal amount of the
obligations secured thereby does not exceed $1,000,000,000 at any time
outstanding (including second Liens on the Senior Second Lien Notes Collateral
but only to the extent the holders (or a representative thereof) of the
obligations secured by such second Liens comply with the proviso to clause (c)
above).
          Notwithstanding the foregoing, (A) the Parent Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or suffer to
exist any Lien on any Principal Property other than (i) Liens permitted by the
definition of “Permitted Liens” to the extent permitted under Section 1105 of
the 1993 Indenture, (ii) Liens securing the First Lien Obligations, and
(iii) Liens otherwise permitted by this Section 10.2 on Principal Properties
that are not Collateral to secure Indebtedness in an aggregate principal amount
at any time outstanding that, when aggregated (without duplication) with (I) the
aggregate principal amount of Indebtedness of 1993 Indenture Restricted
Subsidiaries (other than Indebtedness owing to a U.S. Credit Party or another
1993 Indenture Restricted Subsidiary to the extent permitted under section 1107
of the 1993 Indenture) and (II) the aggregate principal amount of all other
Indebtedness (other than Indebtedness owed to any U.S. Credit Party) secured by
Liens on any assets of 1993 Indenture Restricted Subsidiaries, does not exceed
at any time outstanding the lesser of (x) $600,000,000 and (y) 5% of
Consolidated Net Tangible Assets (as defined in the 1993 Indenture as in effect
on the Closing Date) determined as of the date of such incurrence; provided,
that such Liens are permitted under the 1993 Indenture without equally and
ratably securing the Retained Indebtedness and (B) the Parent Borrower will not
permit any 1993 Indenture Restricted Subsidiary to create, incur, assume or
suffer to exist any Lien on any of its assets other than (i) Liens permitted by
the definition of “Permitted Liens”, (ii) Liens in favor of the U.S. Credit
Parties to the extent permitted under section 1107 of the 1993 Indenture and
(iii) additional Liens otherwise permitted by this Section 10.2 so long as the
aggregate principal amount of the obligations secured thereby, when aggregated
(without duplication) with (I) the aggregate principal amount of Indebtedness of
1993 Indenture Restricted Subsidiaries (other than Indebtedness owing to a U.S.
Credit Party

144



--------------------------------------------------------------------------------



 



or another 1993 Indenture Restricted Subsidiary to the extent permitted under
section 1107 of the 1993 Indenture) and (II) the aggregate principal amount of
Indebtedness (other than the First Lien Obligations) secured by Liens on
Principal Properties, does not exceed at any time outstanding the lesser of (x)
$600,000,000 and (y) 5% of Consolidated Net Tangible Assets (as defined in the
1993 Indenture as in effect on the Closing Date) determined as of the date of
such incurrence.
          10.3. Limitation on Fundamental Changes. Except as expressly permitted
by Section 10.4 or 10.5, the Parent Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
     (a) so long as no Default or Event of Default would result therefrom, any
Subsidiary of the Parent Borrower or any other Person may be merged, amalgamated
or consolidated with or into the Parent Borrower, provided that (i) except as
permitted by subclause (ii) below, the Parent Borrower shall be the continuing
or surviving corporation, (ii) if the Person formed by or surviving any such
merger, amalgamation or consolidation is not the Parent Borrower (such other
Person, the “Successor Borrower”), the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (such Parent Borrower or such
Successor Borrower, as the case may be, being herein referred to as the
“Successor Parent Borrower”), (iii) any Successor Borrower shall expressly
assume all the obligations of the Parent Borrower under this Agreement and the
other Credit Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iv) each U.S. Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the U.S. Guarantee confirmed that its guarantee thereunder shall
apply to any Successor Borrower’s obligations under this Agreement, (v) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the U.S. Security
Agreement or the U.S. Pledge Agreement, as applicable, confirmed that its
obligations thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (vi) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have confirmed that its
obligations under the applicable Mortgage shall apply to any Successor
Borrower’s obligations under this Agreement, (vii) the Successor Parent Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such merger
or consolidation, with the covenant set forth in Section 10.8 for the most
recently ended Test Period for which Section 9.1 Financials have been delivered,
and (viii) the Successor Parent Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation complies with this Agreement and such supplements (if any)
preserve the enforceability of the U.S. Guarantee and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
reasonably requested by the Administrative Agent, an opinion of counsel to the
effect that the merger and consolidation does not violate this Agreement or any
other Credit Document (it being understood that if the foregoing are satisfied,
the Successor Parent Borrower will succeed to, and be substituted for, the
Parent Borrower under this Agreement);

145



--------------------------------------------------------------------------------



 



     (b) any Subsidiary of the Parent Borrower or any other Person (in each
case, other than a Borrower) may be merged, amalgamated or consolidated with or
into any one or more Subsidiaries of the Parent Borrower, provided that (i) in
the case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Parent Borrower shall take all steps necessary to
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more U.S. Guarantors, a U.S. Guarantor shall be the continuing
or surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a U.S. Guarantor) shall execute a
supplement to the U.S. Guarantee Agreement and the relevant U.S. Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent in order to become a U.S. Guarantor and pledgor, mortgagor and grantor, as
applicable, thereunder for the benefit of the Secured Parties, (iii) in the case
of any merger, amalgamation or consolidation involving one or more European
Guarantors (other than any such transaction subject to subclause (ii) above or
clause (c) below) a European Guarantor shall be the continuing or surviving
Person or the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a European Guarantor) shall execute a supplement to
this Agreement or the applicable European Guarantee and the relevant European
Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent in order to become a European Guarantor and pledgor,
mortgagor and grantor, as applicable, thereunder for the benefit of the European
Secured Parties, (iv) in the case of any merger, amalgamation or consolidation
involving one or more 1993 Indenture Restricted Subsidiaries (other than any
such transaction subject to subclause (ii) above), a 1993 Indenture Restricted
Subsidiary shall be the continuing or surviving Person, (v) no Default or Event
of Default would result from the consummation of such merger, amalgamation or
consolidation, (vi) the Parent Borrower shall be in compliance, on a Pro Forma
Basis after giving effect to such merger, amalgamation or consolidation, with
the covenant set forth in Section 10.8 for the most recently ended Test Period
for which Section 9.1 Financials have been delivered, and (vii) Parent Borrower
shall have delivered to the Administrative Agent an officers’ certificate
stating that such merger, amalgamation or consolidation complies with this
Agreement and, in the case of any merger, amalgamation or consolidation
involving any Credit Party, any such supplements to any Credit Document as are
necessary to preserve the enforceability of the Guarantees and the perfection
and priority of the Liens under the applicable Security Documents;
     (c) so long as no Default or Event of Default would result therefrom, any
Subsidiary of the European Subsidiary Borrower or any other Person (other than a
U.S. Credit Party or a 1993 Indenture Restricted Subsidiary) may be merged,
amalgamated or consolidated with or into the European Subsidiary Borrower,
provided that (i) the European Subsidiary Borrower shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than the European Subsidiary Borrower)
shall be an entity organized or existing under the laws of the jurisdiction of
organization of the European Subsidiary Borrower prior to any such merger or
consolidation (the European Subsidiary Borrower or such Person, as the case may
be, being herein referred to as a “Successor European Subsidiary Borrower”),

146



--------------------------------------------------------------------------------



 



(ii) if the Successor European Subsidiary Borrower is other than the European
Subsidiary Borrower prior to such merger, amalgamation or consolidation, (A) the
Successor European Subsidiary Borrower shall expressly assume all the
obligations of the European Subsidiary Borrower under this Agreement and the
other Credit Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (B) each European
Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to the applicable European Guarantee
confirmed that its guarantee thereunder shall apply to the Successor European
Subsidiary Borrower’s obligation under this Agreement, (C) each European
Subsidiary grantor and each European Subsidiary pledgor, unless it is the other
party to such merger, amalgamation or consolidation, shall have by a supplement
to the relevant European Security Agreement, confirmed that its obligations
thereunder shall apply to the Successor European Subsidiary Borrower’s
obligations under this Agreement and (D) each mortgagor of a Mortgaged Property
securing the European Obligations, unless it is the other party to such merger
or consolidation, shall have confirmed that its obligations under the applicable
Mortgage shall apply to the Successor European Subsidiary Borrower’s obligations
under this Agreement, (iii) the Parent Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to such merger or consolidation, with the
covenant set forth in Section 10.8 for the most recently ended Test Period for
which Section 9.1 Financials have been delivered, and (iv) the European
Subsidiary Borrower shall have delivered to the Administrative Agent (x) an
officer’s certificate stating that such merger or consolidation complies with
this Agreement and such supplements (if any) to this Agreement preserve the
enforceability of the relevant European Guarantee and the perfection and
priority of the Liens under the European Security Agreement and (y) if
reasonably requested by the Administrative Agent, an opinion of counsel to the
effect that the merger and consolidation does not violate this Agreement or any
other Credit Document (it being understood that if the foregoing are satisfied,
the Successor European Subsidiary Borrower will succeed to, and be substituted
for, the European Subsidiary Borrower under this Agreement);
     (d) any Restricted Subsidiary that is not a Credit Party or a 1993
Indenture Restricted Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Parent Borrower or any other Restricted Subsidiary;
     (e) any Subsidiary may sell, lease, transfer or otherwise dispose of any or
all of its assets (other than any Principal Property owned by a Subsidiary that
is not a U.S. Credit Party) (upon voluntary liquidation or otherwise) to any
U.S. Credit Party, provided that the consideration for any such disposition by
any Person other than a U.S. Guarantor shall not exceed the fair value of such
assets;
     (f) any European Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to another
European Credit Party; and
     (g) any Restricted Subsidiary (other than the European Subsidiary Borrower)
may liquidate or dissolve if (i) the Parent Borrower determines in good faith
that such

147



--------------------------------------------------------------------------------



 



liquidation or dissolution is in the best interests of the Parent Borrower and
is not materially disadvantageous to the Lenders, (ii) to the extent such
Restricted Subsidiary is (A) a U.S. Credit Party or a 1993 Indenture Restricted
Subsidiary, any assets or business not otherwise disposed of or transferred in
accordance with Section 10.4 or 10.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
U.S. Credit Party (or, in the case of a liquidation or dissolution of a 1993
Indenture Restricted Subsidiary, another 1993 Indenture Restricted Subsidiary)
after giving effect to such liquidation or dissolution and (B) a European
Guarantor, any assets or business not otherwise disposed of or transferred in
accordance with Section 10.4 or 10.5 or, in the case of any such business,
discontinued, shall be transferred to or otherwise owned or conducted by,
another Credit Party after giving effect to such liquidation or dissolution.
          10.4. Limitation on Sale of Assets. (i) The Parent Borrower will not,
and will not permit any of the Restricted Subsidiaries to, convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including receivables, Stock and Stock Equivalents of any other Person and
leasehold interests), whether now owned or hereafter acquired (other than any
such sale, transfer, assignment or other disposition resulting from any casualty
or condemnation, of any assets of the Parent Borrower or the Restricted
Subsidiaries) and (ii) the Parent Borrower will not permit any Restricted
Subsidiary to issue any Stock and Stock Equivalents, except, in each case:
     (a) the Parent Borrower and the Restricted Subsidiaries may sell, transfer
or otherwise dispose of (i) inventory, used or surplus equipment, vehicles and
other assets in the ordinary course of business and (ii) Permitted Investments;
     (b) Restricted Subsidiaries may issue Stock and Stock Equivalents and the
Parent Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of assets (each of the foregoing, a “Disposition”), excluding a
Disposition of accounts receivable, except in connection with the Disposition of
any business to which such accounts receivable relate, for fair value in an
aggregate amount pursuant to this clause (b), when aggregated with the amount of
Permitted Sale Leaseback Transactions consummated pursuant to Section 10.4(h),
not to exceed $6,600,000,000, provided that (i) with respect to any Disposition
pursuant to this clause (b) for a purchase price in excess of $100,000,000, the
Parent Borrower or a Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Permitted Investments; provided that
for the purposes of this clause (i) the following shall be deemed to be cash:
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Parent Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Parent Borrower or such Restricted
Subsidiary from such transferee that are converted by the Parent Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received by the Parent

148



--------------------------------------------------------------------------------



 



Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(b) and Section 10.4(c) that
is at that time outstanding, shall not be in excess of the sum of (x) 1.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, plus (y) $100,000,000, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, (ii) any non-cash proceeds
received are pledged to the Collateral Agent to the extent required under
Section 9.12, (iii) with respect to any such sale, transfer or disposition (or
series of related sales, transfers or dispositions), the Parent Borrower shall
be in compliance, on a Pro Forma Basis after giving effect to such sale,
transfer or disposition, with the covenant set forth in Section 10.8 for the
most recently ended Test Period for which Section 9.1 Financials have been
delivered, (iv) to the extent required, the Net Cash Proceeds thereof to the
Parent Borrower and the Restricted Subsidiaries are promptly applied to the
prepayment of Term Loans as provided for in Section 5.2 and (v) after giving
effect to any such sale, transfer or disposition, no Default or Event of Default
shall have occurred and be continuing;
     (c) the Parent Borrower and the Restricted Subsidiaries may make
Dispositions to the Parent Borrower or to any Restricted Subsidiary, provided
that with respect to any such Dispositions (w) from U.S. Credit Parties to
Restricted Subsidiaries that are not U.S. Credit Parties (x) from European
Credit Parties to the Parent Borrower or any Restricted Subsidiary that is not a
European Credit Party, (y) from 1993 Indenture Restricted Subsidiaries to the
Parent Borrower or any Restricted Subsidiary that is not a 1993 Indenture
Restricted Subsidiary or (z) from Restricted Subsidiaries that are not Credit
Parties or 1993 Indenture Restricted Subsidiaries to any Credit Party or 1993
Indenture Restricted Subsidiary (i) such sale, transfer or disposition shall be
for fair value, (ii) with respect to any Disposition pursuant to this clause (c)
for a purchase price in excess of $100,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided that for the purposes of this subclause
(ii) the following shall be deemed to be cash: (A) any liabilities (as shown on
the Parent Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Parent Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Parent
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Person making such Disposition from the purchaser that are converted by such
Person into cash (to the extent of the cash received) within 180 days following
the closing of the applicable Disposition, (C) any Designated Non-Cash
Consideration received by the Person making such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(c) and Section 10.4(b) that
is at that time outstanding, shall not be in excess of the sum of (x) 1.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, plus (y) $100,000,000, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, and (iii) any non-cash

149



--------------------------------------------------------------------------------



 



proceeds received are pledged to the Collateral Agent to the extent required
under Section 9.12;
     (d) the Parent Borrower and any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6 (including the making of any
“dividend” (as defined in Section 10.6) by any Subsidiary);
     (e) Dispositions of accounts receivable and related assets of 1993
Indenture Restricted Subsidiaries to ABL Entities in connection with the ABL
Facility;
     (f) the Parent Borrower and the Restricted Subsidiaries may lease,
sublease, license or sublicense (on a non-exclusive basis with respect to any
intellectual property) real, personal or intellectual property in the ordinary
course of business;
     (g) Dispositions of property (including like-kind exchanges) to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property, in each
case under Section 1031 of the Code or otherwise;
     (h) Dispositions of property pursuant to Permitted Sale Leaseback
transactions in an aggregate amount pursuant to this clause (h) when aggregated
with the amount of Dispositions made pursuant to clause (b) above not to exceed
$6,600,000,000;
     (i) Dispositions of Investments in joint ventures (regardless of the form
of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;
     (j) customary Dispositions in connection with any Permitted Receivables
Financing;
     (k) dispositions of Stock and Stock Equivalents of any Subsidiary or joint
venture for fair market value to Facility Syndication Partners in connection
with any Syndication; provided that the fair market value of the aggregate
amount of Stock and Stock Equivalents disposed of pursuant to this clause (k)
with respect to any individual Subsidiary (and not subsequently repurchased or
redeemed by the Parent Borrower or any Restricted Subsidiary) shall not exceed
$10,000,000; and
     (l) A Disposition of any asset between or among the Parent Borrower and/or
its Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (k) above.
          Notwithstanding the foregoing, the Parent Borrower will not permit the
European Subsidiary Borrower to cease to be a Restricted Subsidiary unless all
European Term Loans shall have been, or shall concurrently therewith be, repaid.

150



--------------------------------------------------------------------------------



 



          10.5. Limitation on Investments. The Parent Borrower will not, and
will not permit any of the Restricted Subsidiaries to make any Investment
except:
     (a) extensions of trade credit and asset purchases in the ordinary course
of business;
     (b) Permitted Investments;
     (c) loans and advances to officers, directors and employees of the Parent
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
or to Physicians with whom the Parent Borrower or any of its Subsidiaries have
contractual relationships (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes
(including employee payroll advances), (ii) in connection with such Person’s
purchase of Stock or Stock Equivalents of the Parent Borrower (or any direct or
indirect parent thereof) to the extent that the amount of such loans and
advances are directly or indirectly contributed to the Parent Borrower in cash
and (iii) for purposes not described in the foregoing subclauses (i) and (ii),
in an aggregate principal amount outstanding pursuant to this subclause (iii)
not to exceed $20,000,000;
     (d) Investments existing on, or contemplated as of, the Closing Date and
either (x) constituting Indebtedness that is permitted pursuant to
Section 10.1(g)(ii) or (y) listed on Schedule 10.5 to the Original Credit
Agreement and any extensions, renewals or reinvestments thereof, so long as the
aggregate amount of all Investments pursuant to this clause (d) is not increased
at any time above the amount of such Investments existing on the Closing Date;
     (e) Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
     (f) Investments to the extent that payment for such Investments is made
with Stock or Stock Equivalents of Holdings or Hercules Holdings;
     (g) Investments (i) (a) by the Parent Borrower or any Restricted Subsidiary
in any U.S. Credit Party, (b) between or among European Credit Parties,
(c) between or among 1993 Indenture Restricted Subsidiaries, (d) between or
among Restricted Subsidiaries that are neither Credit Parties nor 1993 Indenture
Restricted Subsidiaries, (e) consisting of intercompany Investments incurred in
the ordinary course of business in connection with the cash management
operations (including with respect to intercompany self-insurance arrangements)
among the Parent Borrower and the Restricted Subsidiaries (provided that any
such intercompany Investment in connection with cash management arrangements by
(A) a Credit Party in a Subsidiary that is not a Credit Party or (B) a U.S.
Credit Party in a European Credit Party is in the form of an intercompany loan
or advance and the Parent Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable) and (f) by the Parent Borrower or any
Restricted Subsidiary in any Restricted

151



--------------------------------------------------------------------------------



 



Subsidiary, provided that such Investment is used, directly or as a result of
substantially concurrent transfers, to repay intercompany Indebtedness owed to
any U.S. Credit Party and (ii) (a) by Credit Parties in any Restricted
Subsidiary that is not a Credit Party, (b) by 1993 Indenture Restricted
Subsidiaries in any Restricted Subsidiary that is not a 1993 Indenture
Restricted Subsidiary, (c) by any Restricted Subsidiary that is neither a Credit
Party nor a 1993 Indenture Restricted Subsidiary in any European Credit Party or
any 1993 Indenture Restricted Subsidiary or (d) by U.S. Credit Parties in a
European Credit Party, in each case valued at the fair market value (determined
by the Parent Borrower acting in good faith) of such Investment at the time each
such Investment was made, in an aggregate amount pursuant to this subclause (ii)
that, at the time each such Investment is made, would not exceed (x) the excess
of (A) the greater of (I) $3,000,000,000 and (II) 12% of Total Assets over
(B) the amount of Investments outstanding at such time in reliance on
Section 10.5(i)(ii)(x) at such time plus (y) the Applicable Amount at such time;
     (h) Investments constituting Permitted Acquisitions;
     (i) Investments (including but not limited to (i) minority Investments and
Investments in Unrestricted Subsidiaries and (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries), in each case valued at the fair market
value (determined by the Parent Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
pursuant to this clause (i) that, at the time each such Investment is made,
would not exceed the sum of (x) the excess of (A) the greater of (I)
$3,000,000,000 and (II) 12% of Total Assets over (B) the amount of Investments
outstanding at such time in reliance on Section 10.5(g)(ii)(x) at such time,
plus (y) the Applicable Amount at such time plus (z) without duplication of any
amount that increased the JV Distribution Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount referred to in this subclause (z) shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);
     (j) Investments constituting non-cash proceeds of Dispositions of assets to
the extent permitted by Section 10.4;
     (k) Investments made to repurchase or retire Stock or Stock Equivalents of
the Parent Borrower or any direct or indirect parent thereof owned by any
employee or any employee stock ownership plan or key employee stock ownership
plan of the Parent Borrower (or any direct or indirect parent thereof);
     (l) Investments permitted under Section 10.6;
     (m) loans and advance to any direct or indirect parent of the Parent
Borrower in lieu of, and not in excess of the amount of, dividends to the extent
permitted to be made to such parent in accordance with Section 10.6;

152



--------------------------------------------------------------------------------



 



     (n) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
     (o) Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
     (p) advances of payroll payments to employees in the ordinary course of
business;
     (q) Guarantee Obligations of the Parent Borrower or any Restricted
Subsidiary of leases (other than Capital Leases) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;
     (r) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
     (s) Investments by 1993 Indenture Restricted Subsidiaries of accounts
receivable and related assets in ABL Entities;
     (t) Investments arising out of or in connection with any Permitted
Receivables Financing;
     (u) Investments by the Parent Borrower in the European Subsidiary Borrower
arising as a result of any payment made by the Parent Borrower in respect of
European-1 Tranche Term Loans pursuant to Section 5.2(a)(ii);
     (v) Investments by the Parent Borrower and the Restricted Subsidiaries in
any joint venture (regardless of the form of legal entity) or Restricted
Subsidiary in an aggregate amount at any time outstanding not to exceed the sum
of (A) $600,000,000 plus (B) the JV Distribution Amount plus (C) without
duplication of any amount that increased the JV Distribution Amount, an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in respect of any such Investment
(which amount referred to in this subclause (C) shall not exceed the amount of
such Investment valued at the fair market value of such Investment at the time
such Investment was made); provided, that the aggregate amount of Investments
made in reliance on subclause (B) or (C) above by (i) the U.S. Credit Parties
shall not exceed the aggregate of the amounts referred to in such subclauses
that were directly or indirectly received by U.S. Credit Parties and (ii) the
European Credit Parties shall not exceed the aggregate of the amounts referred
to in such subclauses that were directly or indirectly received by European
Credit Parties;

153



--------------------------------------------------------------------------------



 



     (w) any redemption by Healthtrust, or transfer to Healthtrust or the Parent
Borrower, of shares of Stock of Healthtrust held by Columbia—SDH and Epic
Properties;
     (x) intercompany transfers of creditor positions (i) in respect of
Indebtedness outstanding pursuant to Sections 10.1(a), 10.1(g)(ii) or 10.1(i),
and (ii) in respect of any other intercompany Indebtedness; provided that the
transfer of credit positions described in this clause (ii) is used, directly or
as a result of substantially concurrent transfers, to repay intercompany
Indebtedness owed to any U.S. Credit Party; and
     (y) Investments constituting Indebtedness outstanding pursuant to Section
10.1(a)(z) and 10.1(i)(z).
          10.6. Limitation on Dividends. The Parent Borrower will not declare or
pay any dividends (other than dividends payable solely in its Qualified Equity
Interests) or return any capital to its stockholders (including any option
holders) or make any other distribution, payment or delivery of property or cash
to its stockholders as such, or redeem, retire, purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of its Stock
or Stock Equivalents or the Stock or Stock Equivalents of any direct or indirect
parent now or hereafter outstanding, or set aside any funds for any of the
foregoing purposes, or permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any Stock or Stock Equivalents of the Parent
Borrower, now or hereafter outstanding (all of the foregoing, “dividends”),
provided that, so long as no Default or Event of Default exists or would exist
after giving effect thereto:
     (a) the Parent Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents, provided that such new Stock or
Stock Equivalents contain terms and provisions at least as advantageous to the
Lenders in all respects material to their interests as those contained in the
Stock or Stock Equivalents redeemed thereby;
     (b) the Parent Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) repurchase shares of its (or such parent’s) Stock or
Stock Equivalents held by officers, directors and employees of the Parent
Borrower and its Subsidiaries (other than the Frist Shareholders), so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements;
     (c) the Parent Borrower may pay dividends on the Stock or Stock
Equivalents, provided that the amount of any such dividends pursuant to this
clause (c) shall not exceed an amount equal to (i) $600,000,000, less (ii) the
amount of Junior Indebtedness purchased in reliance on Section 10.7(a)(i)(x) of
the Original Credit Agreement, plus (iii) the Applicable Amount at such time;
and

154



--------------------------------------------------------------------------------



 



     (d) the Parent Borrower may pay dividends:
     (i) the proceeds of which will be used to pay (or to pay dividends to allow
any direct or indirect parent of the Parent Borrower to pay) (A) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of such parent
attributable to the Parent Borrower or its Restricted Subsidiaries determined as
if the Parent Borrower and its Restricted Subsidiaries filed separately and
(B) for as long as Hercules Holdings is a direct or indirect parent of the
Parent Borrower, distributions equal to any taxable income of Holdings or
Hercules Holdings resulting from the hedging arrangements entered into by
Hercules Holdings on or about September 13, 2006 and with respect to which the
Parent Borrower is the counterparty multiplied by 45%;
     (ii) the proceeds of which shall be used to allow any direct or indirect
parent of the Parent Borrower to pay (A) its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed $10,000,000 in any
fiscal year of the Parent Borrower plus any reasonable and customary
indemnification claims made by directors or officers of the Parent Borrower (or
any parent thereof) attributable to the ownership or operations of the Parent
Borrower and its Restricted Subsidiaries or (B) fees and expenses otherwise due
and payable by the Parent Borrower or any of its Restricted Subsidiaries and
permitted to be paid by the Parent Borrower or such Restricted Subsidiary under
this Agreement;
     (iii) the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain the corporate existence
of any of its direct or indirect parent of the Parent Borrower; and
     (iv) to any direct or indirect parent of the Parent Borrower to finance any
Investment permitted to be made by the Parent Borrower or a Restricted
Subsidiary pursuant to Section 10.5; provided that (A) such dividend shall be
made substantially concurrently with the closing of such Investment, (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Parent Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Parent
Borrower or its Restricted Subsidiaries and (C) Parent Borrower shall comply
with Sections 9.11 and 9.12 to the extent applicable; and
     (e) the Parent Borrower may pay cash dividends to Holdings for Holdings to
pay cash dividends, after the fifth anniversary of the date of issuance of any
Qualified Holdings Debt solely for the purpose of paying regularly scheduled
interest payments with respect to such Qualified Holdings Debt, so long as on a
Pro Forma Basis after giving effect to the payments of such dividends (i) the
Parent Borrower shall be in compliance

155



--------------------------------------------------------------------------------



 



with the covenant set forth in Section 10.8 for the most recently ended Test
Period for which Section 9.1 Financials have been delivered and (ii) the
Consolidated EBITDA to Consolidated Interest Expense Ratio would be greater than
or equal to 1.75 to 1.00 for the most recently ended Test Period for which
Section 9.1 Financials have been delivered.
          10.7. Limitations on Sale Leasebacks. The Parent Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into or effect
any Sale Leasebacks other than Permitted Sale Leasebacks.
          10.8. Consolidated Total Debt to Consolidated EBITDA Ratio. The Parent
Borrower will not permit the Consolidated Total Debt to Consolidated EBITDA
Ratio for any Test Period ending during any period set forth below to be greater
than the ratio set forth below opposite such period:

      Period   Ratio
January 1, 2011 through December 31, 2011
  7.25 to 1.00
January 1, 2012 through Final Maturity Date
  6.75 to 1.00

          10.9. Changes in Business.
          (a) The Parent Borrower and the Subsidiaries, taken as a whole, will
not fundamentally and substantively alter the character of their business, taken
as a whole, from the business conducted by the Parent Borrower and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.
          (b) Healthtrust shall not engage in any business other than (i) owning
(x) its ownership in the Stock and Stock Equivalents of Subsidiaries of the
Parent Borrower and activities and properties incidental thereto and (y) other
assets owned by it on the Closing Date and (ii) performing its obligations
pursuant to agreements in effect on the Closing Date and any automatic
extensions thereof.
          10.10. 1993 Indenture Restricted Subsidiaries. The Parent Borrower
shall not designate any additional Subsidiary as a “Restricted Subsidiary” under
the 1993 Indenture or reorganize or change the ownership structure of any of its
Subsidiaries such that after giving effect to such reorganization or change a
Subsidiary that constituted an “Unrestricted Subsidiary” under the 1993
Indenture subsequently constitutes a “Restricted Subsidiary” thereunder.
          10.11. No Impairment of Mortgages on Principal Properties. For the
avoidance of doubt and notwithstanding anything herein to the contrary, the
Parent Borrower agrees not to take, or permit any Subsidiary to take, any action
that would result in the principal amount of the First Lien Obligations that
could be secured by the Principal Properties pursuant to Section 1108 of the
1993 Indenture (after giving effect to all other uses of the exemption provided
in such Section 1108 of the 1993 Indenture) being less than 10% of Consolidated
Net Tangible Assets (as defined in the 1993 Indenture as in effect on the
Closing Date) of the Company (as defined in the 1993 Indenture as in effect on
the Closing Date) and its Consolidated Subsidiaries (as defined in the 1993
Indenture as in effect on the Closing Date) determined as of the Closing Date.

156



--------------------------------------------------------------------------------



 



          SECTION 11. Events of Default
          Upon the occurrence of any of the following specified events (each an
“Event of Default”):
          11.1. Payments. Any Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or
          11.2. Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          11.3. Covenants. Any Credit Party shall:
     (a) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1(e) or Section 10; or
     (b) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement, any Security
Document, any Guarantee or the Fee Letter dated July 24, 2006 between Hercules
Holdings and the Agents and such default shall continue unremedied for a period
of at least 30 days after receipt of written notice by the Parent Borrower from
any Administrative Agent or the Required Lenders; or
          11.4. Default Under Other Agreements. (a) The Parent Borrower or any
of the Restricted Subsidiaries shall (i) default in any payment with respect to
any Indebtedness (other than the Obligations) in excess of $150,000,000 in the
aggregate, for the Parent Borrower and such Restricted Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, with respect to
Indebtedness consisting of any Hedge Agreements, termination events or
equivalent events pursuant to the terms of such Hedge Agreements), the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or
          11.5. Bankruptcy, Etc. Any Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified

157



--------------------------------------------------------------------------------



 



Subsidiary, any domestic or foreign law relating to bankruptcy, judicial
management, insolvency, reorganization, administration or relief of debtors in
effect in its jurisdiction of incorporation, in each case as now or hereafter in
effect, or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against any Borrower or any
Specified Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against any Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of any Borrower or any Specified Subsidiary; or any Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Borrower or any
Specified Subsidiary; or there is commenced against any Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or any Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or any Borrower or any Specified
Subsidiary suffers any appointment of any custodian receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or any
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by any Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or
          11.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Parent Borrower
or any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or
          11.7. Guarantee. Any Guarantee provided by any Borrower or any
Material Subsidiary or any material provision thereof shall cease to be in full
force or effect (other than pursuant to the terms hereof and thereof) or any
such Guarantor thereunder or any Credit Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee (or any of the foregoing
shall occur with respect to a Guarantee provided by a Subsidiary that is not a
Material Subsidiary and shall continue unremedied for a period of at least
30 days after receipt of written notice by the Parent Borrower from any
Administrative Agent, the Collateral Agent or the Required Lenders); or

158



--------------------------------------------------------------------------------



 



          11.8. Pledge Agreement. Any Pledge Agreement pursuant to which the
Stock or Stock Equivalents of any Borrower or any Material Subsidiary is pledged
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof or as a result of acts or
omissions of the Collateral Agent or any Lender) or any pledgor thereunder or
any Credit Party shall deny or disaffirm in writing any pledgor’s obligations
under any Pledge Agreement (or any of the foregoing shall occur with respect to
a pledge of the Stock or Stock Equivalents of a Subsidiary that is not a
Material Subsidiary and shall continue unremedied for a period of at least
30 days after receipt of written notice by the Parent Borrower from the
Administrative Agent, the Collateral Agent or the Required Lenders); or
          11.9. Security Agreement. The U.S. Security Agreement or the European
Security Agreement pursuant to which the assets of the Parent Borrower or any
Material Subsidiary are pledged as Collateral or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof or as a result of acts or omissions of the Collateral Agent or
any Lender) or any grantor thereunder or any Credit Party shall deny or
disaffirm in writing any grantor’s obligations under the U.S. Security Agreement
or such European Security Agreement (or any of the foregoing shall occur with
respect to Collateral provided by a Subsidiary that is not a Material Subsidiary
and shall continue unremedied for a period of at least 30 days after receipt of
written notice by the Parent Borrower from the Administrative Agent, the
Collateral Agent or the Required Lenders); or
          11.10. Mortgages. Any Mortgage or any material provision of any
Mortgage relating to any material portion of the Collateral shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or
          11.11. Judgments. One or more judgments or decrees shall be entered
against the Parent Borrower or any of the Restricted Subsidiaries involving a
liability of $150,000,000 or more in the aggregate for all such judgments and
decrees for the Parent Borrower and the Restricted Subsidiaries (to the extent
not paid or covered by insurance provided by a carrier not disputing coverage)
and any such judgments or decrees shall not have been satisfied, vacated,
discharged or stayed or bonded pending appeal within 60 days after the entry
thereof; or
          11.12. Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Parent Borrower, the result that would occur upon the giving of written notice
by the Administrative Agent as specified in clauses (i), (ii) and (iv) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Revolving Credit Commitment and Swingline Commitment terminated,
whereupon the Revolving Credit Commitment and Swingline Commitment, if any, of
each Lender or the Swingline Lender, as the case may be, shall forthwith
terminate immediately and

159



--------------------------------------------------------------------------------



 



any Fees theretofore accrued shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
and fees in respect of all Loans and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent Borrower; (iii) terminate any Letter of Credit
that may be terminated in accordance with its terms; and/or (iv) direct the
Parent Borrower to pay (and the Parent Borrower agrees that upon receipt of such
notice, or upon the occurrence of an Event of Default specified in Section 11.5
with respect to any Borrower, it will pay) to the Administrative Agent at the
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the Parent Borrower’s respective reimbursement obligations for
Drawings that may subsequently occur thereunder, equal to the aggregate Stated
Amount of all Letters of Credit issued and then outstanding. In connection with
any acceleration of the Obligations as contemplated by clause (ii) above, the
Designated Obligations shall, automatically and with no further action required
by the Administrative Agent, any Credit Party or any Lender, be converted into
the Dollar Equivalent, determined using the Spot Rate calculated as of the date
of such acceleration (or, in the case of any Unpaid Drawings following the date
of such acceleration, as of the date of drawing under the applicable Letter of
Credit) and from and after such date all amounts accruing and owed to the
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder.
          Any amount received by the Administrative Agent or the Collateral
Agent from any Credit Party following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Parent Borrower under
Section 11.5 shall be applied:
     (i) first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or Collateral Agent in connection
with such collection or sale or otherwise in connection with any Credit
Document, including all court costs and the reasonable fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;
     (ii) second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and
     (iii) third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
provided that (x) no amount received from any European Credit Party or on
account of any Collateral that is solely Collateral for the European Obligations
shall be applied pursuant to clauses

160



--------------------------------------------------------------------------------



 



(i) or (ii) of this paragraph to the extent such amounts do not constitute
European Obligations and (y) any amount applied to Cash Collateralize any
Letters of Credit Outstanding that has not been applied to reimburse the Letter
of Credit Issuer for Unpaid Drawings under the applicable Letters of Credit at
the time of expiration of all such Letters of Credit shall be applied by the
Administrative Agent in the order specified in clauses (i) through (iii) above.
          SECTION 12. Investors’ Right to Cure. Notwithstanding anything to the
contrary contained in Section 11.3(a), in the event that the Parent Borrower
fails to comply with the requirement of the covenants set forth in Section 10.8,
until the expiration of the tenth day after the date on which Section 9.1
Financials with respect to the Test Period in which the covenant set forth in
such Section is being measured are required to be delivered pursuant to Section
9.1, any of the Investors shall have the right to make a direct or indirect
equity investment in the Parent Borrower in cash (the “Cure Right”), and upon
the receipt by the Parent Borrower of net cash proceeds pursuant to the exercise
of the Cure Right (including through the capital contribution of any such net
cash proceeds to such person, the “Cure Amount”), the covenant set forth in such
Section shall be recalculated, giving effect to a pro forma increase to
Consolidated EBITDA for such Test Period in an amount equal to such net cash
proceeds; provided that such pro forma adjustment to Consolidated EBITDA shall
be given solely for the purpose of determining the existence of a Default or an
Event of Default under the covenant set forth in such Section with respect to
any Test Period that includes the fiscal quarter for which such Cure Right was
exercised and not for any other purpose under any Credit Document.
          If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Parent Borrower shall then be in compliance
with the requirements of the covenant set forth in Section 10.8 during such Test
Period (including for purposes of Section 7.1), the Parent Borrower shall be
deemed to have satisfied the requirements of such covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 11.3 that had occurred shall be deemed cured; provided that (i) in
each Test Period there shall be at least one fiscal quarter in which no Cure
Right is exercised and (ii) with respect to any exercise of the Cure Right, the
Cure Amount shall be no greater than the amount required to cause the Parent
Borrower to be in compliance with the covenant set forth in Section 10.8.
     SECTION 13. The Agents.
          13.1. Appointment.
          (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied

161



--------------------------------------------------------------------------------



 



covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.
          (b) The Administrative Agent, each Lender, the Swingline Lender and
the Letter of Credit Issuer hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
          (c) Each of the Co-Syndication Agents, Joint Lead Arrangers and
Bookrunners, Joint Bookrunners and the Documentation Agent, each in its capacity
as such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 13.
          13.2. Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
          13.3. Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any of any Borrower, any
Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by such Agent
under or in connection with, this Agreement or any other Credit Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Credit Document or for any failure of any
Borrower, any Guarantor or any other Credit Party to perform its obligations
hereunder or thereunder. No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
The Collateral Agent shall not be under any obligation to the Administrative
Agent, any Lender, the Swingline Lender or any Letter of Credit Issuer to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in,

162



--------------------------------------------------------------------------------



 



or conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.
          13.4. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
          13.5. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).
          13.6. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of any Borrower,
any Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender, the Swingline Lender or any Letter of Credit Issuer. Each Lender,
the Swingline Lender and each Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other

163



--------------------------------------------------------------------------------



 



Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Borrower, Guarantor and other Credit Party and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers, any
Guarantor and any other Credit Party. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
          13.7. Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Borrowers and without limiting the obligation
of the Borrowers to do so), ratably according to their respective portions of
the Total Credit Exposure in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective portions of the Total Credit
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing, provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or the Collateral
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction. The agreements in this Section 13.7 shall
survive the payment of the Loans and all other amounts payable hereunder.
          13.8. Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Borrower, any Guarantor,
and any other Credit Party as though the Administrative Agent were not the
Administrative Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

164



--------------------------------------------------------------------------------



 



          13.9. Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuer and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
reasonable consent of the Parent Borrower so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer,
appoint a successor Agent meeting the qualifications set forth above; provided
that if the retiring Agent shall notify the Parent Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except in the case of the Collateral Agent holding
collateral security on behalf of any Secured Parties, the retiring Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the Administrative Agent or Collateral Agent, as the case may be,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this
Section 13 (including Section 13.7) and Section 14.5 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as an Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Letter of Credit Issuer
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swingline Lender, (b) the retiring Letter of Credit
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents, and
(c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.
          13.10. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United

165



--------------------------------------------------------------------------------



 



States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.
          SECTION 14. Miscellaneous
          14.1. Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 14.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent and/or Collateral
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall directly (i) forgive or
reduce any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate (it being understood that any change to the
definition of Consolidated Total Debt to Consolidated EBITDA Ratio or in the
component definitions thereof shall not constitute a reduction in the rate and
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrowers to pay interest at the Default Rate or amend
Section 2.8(c)), or forgive any portion, or extend the date for the payment, of
any interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates or any amendment
contemplated by Section 1.7), or extend the final expiration date of any
Lender’s Commitment or extend the final expiration date of any Letter of Credit
beyond the L/C Maturity Date, or increase the aggregate amount of the
Commitments of any Lender, or amend or modify any provisions of Section 5.3(a)
(with respect to the ratable allocation of any payments only) and 14.8(a) and
14.20, or make any Loan, interest, Fee or other amount payable in any currency
other than expressly provided herein, in each case without the written consent
of each Lender directly and adversely affected thereby, or (ii) amend, modify or
waive any provision of this Section 14.1 or reduce the percentages specified in
the definitions of the terms “Required Lenders”, “Required Revolving Credit
Lenders”, “Required European-1 Tranche Term Loan Lenders”, “Required Tranche A-1
Term Loan Lenders”, “Required Tranche A-2 Term Loan Lenders”, “Required Tranche
B-1 Term Loan Lenders”, “Required Tranche B-2 Term Loan Lenders” or “Required
Tranche B-3 Term Loan Lenders”, consent to the assignment or transfer by any
Borrower of its rights and obligations under any Credit Document to which it is
a party (except as permitted pursuant to Section 10.3) or alter the order of
application set forth in the final paragraph of Section 11, in each case without
the written consent

166



--------------------------------------------------------------------------------



 



of each Lender directly and adversely affected thereby, or (iii) amend, modify
or waive any provision of Section 13 without the written consent of the
then-current Administrative Agent and Collateral Agent, or (iv) amend, modify or
waive any provision of Section 3 with respect to any Letter of Credit without
the written consent of the Letter of Credit Issuer, or (v) amend, modify or
waive any provisions hereof relating to Swingline Loans without the written
consent of the Swingline Lender, or (vi) change any Revolving Credit Commitment
to a New Term Loan Commitment, or change any New Term Loan Commitment to a
Revolving Credit Commitment, in each case without the prior written consent of
each Lender directly and adversely affected thereby, or (vii) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement) or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents or this Agreement) without the prior written
consent of each Lender, or (viii) amend Section 2.9 so as to permit Interest
Period intervals greater than six months without regard to availability to
Lenders, without the written consent of each Lender directly and adversely
affected thereby, or (ix) decrease any Tranche A-1 Repayment Amount, extend any
scheduled Tranche A-1 Repayment Date or decrease the amount or allocation of any
mandatory prepayment to be received by any Tranche A-1 Term Loan Lender, in each
case without the written consent of the Required Tranche A-1 Term Loan Lenders,
(x) decrease any Tranche A-2 Repayment Amount, extend any scheduled Tranche A-2
Repayment Date or decrease the amount or allocation of any mandatory prepayment
to be received by any Tranche A-2 Term Loan Lender, in each case without the
written consent of the Required Tranche A-2 Term Loan Lenders, (xi) decrease any
Tranche B-1 Repayment Amount, extend any scheduled Tranche B-1 Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any Tranche B-1 Term Loan Lender, in each case without the written consent of
the Required Tranche B-1 Term Loan Lenders, (xii) decrease any Tranche B-2
Repayment Amount, extend any scheduled Tranche B-2 Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any
Tranche B-2 Term Loan Lender, in each case without the written consent of the
Required Tranche B-2 Term Loan Lenders, (xiii) decrease any Tranche B-3
Repayment Amount, extend any scheduled Tranche B-3 Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any
Tranche B-3 Term Loan Lender, in each case without the written consent of the
Required Tranche B-3 Term Loan Lenders or (xiv) decrease any European-1 Tranche
Repayment Amount, extend any scheduled European-1 Tranche Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any European-1 Tranche Term Loan Lender, in each case without the written
consent of the Required European-1 Tranche Term Loan Lenders. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the affected Lenders and shall be binding upon the Borrowers, such Lenders,
the Administrative Agent and all future holders of the affected Loans. In the
case of any waiver, the Borrowers, the Lenders and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.
          Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting

167



--------------------------------------------------------------------------------



 



Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders).
          Notwithstanding the foregoing, in addition to any credit extensions
and related Joinder Agreement(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and other
definitions related to such new Term Loans.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the affected
Borrowers and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (“Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable ABR Margin and
Applicable LIBOR Margin for such Replacement Term Loans shall not be higher than
the Applicable ABR Margin and Applicable LIBOR Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans of such Class in effect immediately
prior to such refinancing.
          The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, upon the termination of this Agreement, (ii) upon the sale
or other disposition of such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Credit Party (other than (x) a European Credit Party, in the
case of any sale or other disposition by a U.S. Credit Party and (y) a U.S.
Credit Party, in the case of any sale or other disposition by a European Credit
Party), to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Loan Party, upon termination or expiration
of such lease, (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with this Section 14.1),
(v) to the extent the property constituting such Collateral is owned by any
Guarantor, upon the release of such Guarantor from its obligations under the
applicable Guarantee (in accordance with the following

168



--------------------------------------------------------------------------------



 



sentence) and (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Collateral Documents. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that the Guarantors shall be released from the Guarantees
(i) upon consummation of any transaction resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary, (ii) upon the designation of such Guarantor
as a Designated Non-Guarantor Subsidiary (in accordance with the definition
thereof) or (iii) in the case of any European Guarantor, upon the repayment in
full of all European Obligations. The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender.
          14.2. Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (a) if to the Parent Borrower, the European Subsidiary Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 14.2 to the Original
Credit Agreement or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
     (b) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Swingline Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.
          14.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any

169



--------------------------------------------------------------------------------



 



right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          14.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.
          14.5. Payment of Expenses. The Parent Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & Reindel llp and one counsel in each local
jurisdiction to the extent consented to by the Parent Borrower (such consent not
to be unreasonably withheld), (b) to pay or reimburse the Agent for all its
reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to the Agent, (c) to pay, indemnify,
and hold harmless each Lender and Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective directors, officers, employees, trustees, investment advisors
and agents from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law (other than by such indemnified
person or any of its Related Parties) or to any actual or alleged presence,
release or threatened release of Hazardous Materials involving or attributable
to the operations of the Parent Borrower, any of its Subsidiaries or any of the
Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrowers shall have no obligation
hereunder to any Administrative Agent or any Lender nor any of their respective
Related Parties with respect to indemnified liabilities to the extent
attributable to (i) the gross negligence, bad faith or willful misconduct of the
party to be indemnified or any of its Related Parties, (ii) any material breach
of any Credit Document by the party to be indemnified or (iii) disputes among
the Administrative Agent, the Lenders and/or their transferees. All amounts
payable under this Section 14.5 shall be paid within ten Business Days of
receipt by the Parent Borrower of an invoice relating thereto setting forth such
expense in reasonable retail. The agreements in this Section 14.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

170



--------------------------------------------------------------------------------



 



          14.6. Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in clause (c) of this Section 14.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in clause (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Parent Borrower shall have the right to withhold or
delay its consent to any assignment if, in order for such assignment to comply
with applicable law, any Borrower would be required to obtain the consent of, or
make any filing or registration with, any Governmental Authority) of:
     (A) the Parent Borrower (which consent shall not be unreasonably withheld
or delayed), provided that, subject to clause (g) below, no consent of the
Parent Borrower shall be required for (I) an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or (II) if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing, any
other assignment of a Term Loan, Revolving Credit Commitment or Revolving Credit
Loan; and
     (B) the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and, in the case of Revolving Credit Commitments or
Revolving Credit Loans only, the Swingline Lender and the applicable Letter of
Credit Issuer, provided that no consent of the Administrative Agent, the
Swingline Lender or the Letter of Credit Issuer, as applicable, shall be
required for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.
     Notwithstanding the foregoing, no such assignment shall be made to a
natural person.

171



--------------------------------------------------------------------------------



 



     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Term Loan denominated in Dollars, $1,000,000),
and increments of $1,000,000 in excess thereof (or, in the case of a Term Loan
denominated in Euro, €1,000,000 or increments of €1,000,000 in excess thereof)
or , unless each of the Parent Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed),
provided that no such consent of the Parent Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and
     (E) the assignee, if the assignment is with respect to the European-1
Tranche Term Loan, must be able to comply with the requirements of
Section 5.4(g) of this Agreement.
          (iii) Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 14.6, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 14.6 shall be

172



--------------------------------------------------------------------------------



 



treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 14.6.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and any payment made by the Letter of Credit
Issuer under any Letter of Credit owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Further, each Register shall contain
the name and address of the Administrative Agent and the lending office through
which each such Person acts under this Agreement. The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Collateral Agent, the Letter of Credit Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 14.6 and any written consent to such assignment required by clause (b)
of this Section 14.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.
          (c) (i) Any Lender may, without the consent of the Parent Borrower,
any Administrative Agent, the Letter of Credit Issuer or the Swingline Lender,
sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the
Participant, if a participant with respect to the European-1 Tranche Term Loan,
must be able to provide the forms required by Section 5.4(g) of this Agreement
to the Lender from which it purchased the participation and (D) the Borrowers,
the Administrative Agent, the Letter of Credit Issuer and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the proviso
to Section 14.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 14.6, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender and provided that such Participant agrees to be subject to the
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 14.6. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of

173



--------------------------------------------------------------------------------



 



Section 14.8(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 14.8(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.10, 2.11 or 5.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent (which consent shall not be
unreasonably withheld).
          (d) Any Lender may, without the consent of any Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 14.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrowers hereby agree that,
upon request of any Lender at any time and from time to time after any Borrower
has made its initial borrowing hereunder, each Borrower shall provide to such
Lender, at such Borrower’s own expense, a promissory note, in form reasonably
acceptable to the Administrative Agent, representing the Loan owing to such
Lender.
          (e) Subject to Section 14.16, the Borrowers authorize each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning a Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of such Borrower and its
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of such Borrower and its Affiliates in connection with such
Lender’s credit evaluation of such Borrower and its Affiliates prior to becoming
a party to this Agreement.
          (f) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          (g) Notwithstanding anything to the contrary in clause (b) above,
unless an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, no assignment by any Lender of all or any portion of its rights
and obligations under this Agreement shall be permitted without the consent of
the Parent Borrower if, after giving effect to such assignment, the assignee in
respect thereof, taken together with its Affiliates and Approved Funds, would
hold in the aggregate more than 25% of the Total Credit Exposure.

174



--------------------------------------------------------------------------------



 



          14.7. Replacements of Lenders under Certain Circumstances.
          (a) The Parent Borrower shall be permitted to replace any Lender that
(a) requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or
5.4, (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken or (c) becomes a Defaulting Lender, with a replacement bank or other
financial institution, provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5
shall have occurred and be continuing at the time of such replacement, (iii) the
Borrowers shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts), pursuant to
Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (v)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 14.6 (provided that the Borrowers shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Administrative Agent or any other Lender shall have against
the replaced Lender.
          (b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 14.1 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Borrowers shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 14.6.
          14.8. Adjustments; Set-off.
          (a) If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be

175



--------------------------------------------------------------------------------



 



rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest; provided further that with respect to any amount
received from any European Credit Party that would otherwise be subject to the
foregoing provisions of this Section 14.8(a), such Lender shall only purchase
participations in the European-1 Tranche Term Loans in accordance with the
foregoing procedures.
          (b) After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower; provided that the amount received by any
Lender from any European Subsidiary Borrower as a result of this Section 14.8(b)
may only be applied to the European Obligations. Each Lender agrees promptly to
notify such Borrower (and the Parent Borrower, if other) and the Administrative
Agent after any such set-off and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.
          14.9. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrowers and the Administrative Agent.
          14.10. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          14.11. Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrowers, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.
          14.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

176



--------------------------------------------------------------------------------



 



          14.13. Submission to Jurisdiction; Waivers. Each Borrower irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 14.2 to the Original Credit Agreement at such
other address of which the Administrative Agent shall have been notified
pursuant to Section 14.2;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 14.13 any special, exemplary, punitive or consequential damages; and
     (f) other than the Parent Borrower, hereby irrevocably designates, appoints
and empowers CT Corporation System (telephone number: 212-894-8600) (telecopy
number: 212-894-8690) (address: 111 Eighth Avenue, New York, New York 10011)
(the “Process Agent”), in the case of any suit, action or proceeding brought in
the United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement or
any other Credit Document. Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to such
Person in care of the Process Agent at the Process Agent’s above address, and
such Person hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, each
Borrower irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the Process Agent or such Person at its
address specified in Section 14.2. Each Borrower agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

177



--------------------------------------------------------------------------------



 



          14.14. Acknowledgments. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
     (b) (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrowers, on
the one hand, and the Administrative Agent, the Lender and the other Agents on
the other hand, and the Borrowers and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for any of
the Borrowers, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising any of
the Borrowers, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to any of any Borrowers, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor other
Agent has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) neither the Administrative
Agent nor any other Agent has provided and none will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or any other Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and
     (c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Borrower, on the one hand, and any Lender, on the other
hand.
          14.15. WAIVERS OF JURY TRIAL. EACH BORROWER, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS

178



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          14.16. Confidentiality. The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the Parent Borrower
or any of its Subsidiaries in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender or the
Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or
(a) to such Lender’s or the Administrative Agent’s attorneys, professional
advisors, independent auditors, trustees or Affiliates, (b) to an investor or
prospective investor in a Securitization that agrees its access to information
regarding the Credit Parties, the Loans and the Credit Documents is solely for
purposes of evaluating an investment in a Securitization and who agrees to treat
such information as confidential, (c) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential and
(d) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization; provided that
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Parent Borrower of any request made to
such Lender or the Administrative Agent by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Parent Borrower or any Subsidiary. Each Lender and the Administrative
Agent agrees that it will not provide to prospective Transferees or to any
pledgee referred to in Section 14.6 or to prospective direct or indirect
contractual counterparties in swap agreements to be entered into in connection
with Loans made hereunder any of the Confidential Information unless such Person
is advised of and agrees to be bound by the provisions of this Section 14.16.
          14.17. Direct Website Communications.
          (a) Any Borrower may, at its option, provide to the Administrative
Agent any information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a

179



--------------------------------------------------------------------------------



 



format reasonably acceptable to the Administrative Agent to the Administrative
Agent at liliana.claar@bankofamerica.com. Nothing in this Section 14.17 shall
prejudice the right of the Borrowers, the Administrative Agent or any Lender to
give any notice or other communication pursuant to any Credit Document in any
other manner specified in such Credit Document.
          (i) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Credit Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
          (b) The Borrowers hereby acknowledge that (a) the Administrative Agent
and/or the other Agents will make available to the Lenders and the Letter of
Credit Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrowers or their securities) (each, a “Public Lender”). Each Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that do not contain any material non-public
information and that may be distributed to the Public Lenders and that (x) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof and (y) by marking Borrower Materials “PUBLIC,” such
Borrower shall be deemed to have authorized the Administrative Agent and the
other Agents to make such Borrower Materials available through a portion of the
Platform designated “Public Investor”. Notwithstanding the foregoing or any
other provision of this Agreement to the contrary, neither the Parent Borrower
nor any of its Related Parties shall be liable, or responsible in any manner,
for the use by any Agent, any Lender, any Participant or any of their Related
Parties of the Borrower Materials. In addition, it is agreed that (i) to the
extent any Borrower Materials constitute Confidential Information, they shall be
subject to the confidentiality provisions of Section 14.16 and (ii) the
Borrowers shall be under no obligation to designate any Borrower Materials as
“PUBLIC”.
     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to any Borrower,

180



--------------------------------------------------------------------------------



 



any Lender, the Letter of Credit Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’) gross negligence, bad faith or willful misconduct or material
breach of the Credit Documents.
          14.18. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Patriot Act.
          14.19. Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).
          14.20. UK Know-Your-Customer Requirements.
(a) If:
     (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
     (ii) any change in the status of a Credit Party after the date of this
Agreement; or

181



--------------------------------------------------------------------------------



 



     (iii) a proposed assignment or transfer by a Lender of any of its rights
and obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,
obliges the Administrative Agent or any Lender (or, in the case of clause (iii)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Credit Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in subclause (iii)
above, on behalf of any prospective new Lender) in order for the Agent, such
Lender or, in the case of the event described in subclause (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all Requirements of
Law applicable to the transactions contemplated in the Credit Documents.
          (b) Each Lender shall promptly upon the request of the Administrative
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all Requirements of
Law applicable to the transactions contemplated in the Credit Documents.
          (c) If the addition of any new Credit Party obliges the Administrative
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent Borrower shall promptly upon the request
of the Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or on behalf of any prospective new Lender) in order for the
Administrative Agent or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable Requirements of Law.

182